 



Exhibit 10.35.1
 
LOAN AGREEMENT
Dated as of November 10, 2006
Between
FELCOR/JPM HOTELS, L.L.C. and DJONT/JPM LEASING, L.L.C.,
individually and collectively, as Borrower
and
BANK OF AMERICA, N.A.,
as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    9  
Section 1.1 Definitions
    9  
Section 1.2 Principles of Construction
    34  
II. GENERAL TERMS
    35  
Section 2.1 Loan Commitment; Disbursement to Borrower
    35  
2.1.1 Agreement to Lend and Borrow
    35  
2.1.2 Single Disbursement to Borrower
    35  
2.1.3 The Note, Security Instruments and Loan Documents
    35  
2.1.4 Use of Proceeds
    35  
Section 2.2 Interest; Loan Payments; Late Payment Charge
    35  
2.2.1 Payments
    35  
2.2.2 Interest Calculation
    36  
2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs
    36  
2.2.4 Payment on Maturity Date
    38  
2.2.5 Payments after Default
    38  
2.2.6 Late Payment Charge
    39  
2.2.7 Usury Savings
    39  
2.2.8 Foreign Taxes
    39  
Section 2.3 Prepayments
    40  
2.3.1 Voluntary Prepayments
    40  
2.3.2 Mandatory Prepayments
    41  
2.3.3 Prepayments After Default
    42  
2.3.4 Making of Payments
    42  
2.3.5 Application of Prepayments
    42  
Section 2.4 Interest Rate Cap Agreement
    43  
Section 2.5 Release of Property
    44  
2.5.1 Release of Individual Property
    44  
2.5.2 Release on Payment in Full
    46  
Section 2.6 Substitution of Properties
    46  
Section 2.7 Releases of Certain Parcels
    53  
III. CASH MANAGEMENT
    53  

 



--------------------------------------------------------------------------------



 



         
Section 3.1 Establishment of Accounts
    53  
Section 3.2 Deposits into Lockbox Account
    54  
Section 3.3 Account Name
    55  
Section 3.4 Eligible Accounts
    55  
Section 3.5 Permitted Investments
    55  
Section 3.6 Intentionally Omitted
    56  
Section 3.7 Transfer To and Disbursements from the Lockbox Account
    56  
Section 3.8 Withdrawals From the Tax Account and the Insurance Premium Account
    57  
Section 3.9 Withdrawals from the Replacement Reserve Account
    57  
Section 3.10 Withdrawals from the Required Repair Account
    57  
Section 3.11 Withdrawals from the Debt Service Account
    57  
Section 3.12 Intentionally Omitted
    57  
Section 3.13 Intentionally Omitted
    57  
Section 3.14 Withdrawals from the Ground Rent Account
    57  
Section 3.15 Disbursement Upon Lockbox Trigger Event Cure
    57  
Section 3.16 Lockbox Trigger Event Cure
    57  
Section 3.17 Sole Dominion and Control
    58  
Section 3.18 Security Interest
    58  
Section 3.19 Rights on Default
    58  
Section 3.20 Financing Statement; Further Assurances
    58  
Section 3.21 Borrower’s Obligation Not Affected
    59  
Section 3.22 Payments Received Under this Agreement
    59  
IV. REPRESENTATIONS AND WARRANTIES
    59  
Section 4.1 Borrower Representations
    59  
4.1.1 Organization
    59  
4.1.2 Proceedings
    60  
4.1.3 No Conflicts
    60  
4.1.4 Litigation
    60  
4.1.5 Agreements
    60  
4.1.6 Solvency
    61  
4.1.7 Full and Accurate Disclosure
    61  
4.1.8 No Plan Assets
    61  

3



--------------------------------------------------------------------------------



 



4.1.9 Compliance
    62  
4.1.10 Financial Information
    62  
4.1.11 Condemnation
    62  
4.1.12 Federal Reserve Regulations
    62  
4.1.13 Utilities and Public Access
    63  
4.1.14 Not a Foreign Person
    63  
4.1.15 Separate Lots
    63  
4.1.16 Assessments
    63  
4.1.17 Enforceability
    63  
4.1.18 No Prior Assignment
    63  
4.1.19 Insurance
    63  
4.1.20 Use of Property
    64  
4.1.21 Certificate of Occupancy; Licenses
    64  
4.1.22 Flood Zone
    64  
4.1.23 Physical Condition
    64  
4.1.24 Boundaries
    64  
4.1.25 Leases
    65  
4.1.26 Survey
    65  
4.1.27 Intentionally Omitted
    65  
4.1.28 Filing and Recording Taxes
    65  
4.1.29 Franchise Agreement; PIPs
    65  
4.1.30 Management Agreement/Operating Lease
    66  
4.1.31 Illegal Activity
    66  
4.1.32 No Change in Facts or Circumstances; Disclosure
    66  
4.1.33 Investment Company Act
    66  
4.1.34 Principal Place of Business; State of Organization
    67  
4.1.35 Single Purpose Entity
    67  
4.1.36 Business Purposes
    71  
4.1.37 Taxes
    71  
4.1.38 Intentionally Omitted
    72  
4.1.39 Environmental Representations and Warranties
    72  
4.1.40 Taxpayer Identification Number
    72  
4.1.41 Embargoed Person and Patriot Act
    72  

4



--------------------------------------------------------------------------------



 



         
4.1.42 Ground Lease Representations
    73  
4.1.43 Deposit Accounts
    75  
Section 4.2 Survival of Representations
    75  
V. BORROWER COVENANTS
    75  
Section 5.1 Affirmative Covenants
    75  
5.1.1 Existence; Compliance with Legal Requirements
    76  
5.1.2 Taxes and Other Charges
    77  
5.1.3 Litigation
    77  
5.1.4 Access to Properties
    77  
5.1.5 Notice of Default
    77  
5.1.6 Cooperate in Legal Proceedings
    78  
5.1.7 Award and Insurance Benefits
    78  
5.1.8 Further Assurances
    78  
5.1.9 Mortgage and Intangible Taxes
    78  
5.1.10 Financial Reporting
    79  
5.1.11 Business and Operations
    81  
5.1.12 Costs of Enforcement
    82  
5.1.13 Estoppel Statement
    82  
5.1.14 Loan Proceeds
    83  
5.1.15 Performance by Borrower
    83  
5.1.16 Confirmation of Representations
    83  
5.1.17 Leasing Matters
    83  
5.1.18 Management Agreement
    85  
5.1.19 Environmental Covenants
    87  
5.1.20 Alterations
    88  
5.1.21 Franchise Agreement
    89  
5.1.22 Operating Lease
    90  
5.1.23 OFAC
    91  
5.1.24 The Ground Lease
    91  
5.1.25 O&M Program
    93  
5.1.26 Condominium Provisions
    94  
Section 5.2 Negative Covenants
    94  
5.2.1 Liens
    95  

5



--------------------------------------------------------------------------------



 



         
5.2.2 Dissolution
    95  
5.2.3 Change In Business
    95  
5.2.4 Debt Cancellation
    95  
5.2.5 Zoning
    95  
5.2.6 No Joint Assessment
    95  
5.2.7 Name, Identity, Structure, or Principal Place of Business
    96  
5.2.8 ERISA
    96  
5.2.9 Affiliate Transactions
    97  
5.2.10 Transfers
    97  
VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
    99  
Section 6.1 Insurance
    99  
Section 6.2 Casualty
    104  
Section 6.3 Condemnation
    104  
Section 6.4 Restoration
    105  
VII. RESERVE FUNDS
    109  
Section 7.1 Required Repair Funds
    109  
7.1.1 Deposits
    109  
7.1.2 Release of Required Repair Funds
    110  
Section 7.2 Tax and Insurance Escrow Fund
    110  
Section 7.3 Replacements and Replacement Reserve
    111  
7.3.1 Replacement Reserve Fund
    111  
7.3.2 Disbursements from Replacement Reserve Account
    111  
7.3.3 Performance of Capital Expenditures
    112  
7.3.4 Failure to Make Capital Expenditures
    114  
7.3.5 Balance in the Replacement Reserve Account
    114  
Section 7.4 Ground Lease Escrow Fund
    115  
Section 7.5 Intentionally Omitted
    115  
Section 7.6 Reserve Funds, Generally
    115  
VIII. DEFAULTS
    116  
Section 8.1 Event of Default
    116  
Section 8.2 Remedies
    122  
Section 8.3 Remedies Cumulative; Waivers
    123  
IX. SPECIAL PROVISIONS
    123  

6



--------------------------------------------------------------------------------



 



         
Section 9.1 Sale of Notes and Securitization
    123  
Section 9.2 Securitization Indemnification
    125  
Section 9.3 Servicer
    127  
Section 9.4 Exculpation
    128  
Section 9.5 Contributions and Waivers
    130  
Section 9.6 Reallocation of Loan Amounts
    133  
X. MISCELLANEOUS
    134  
Section 10.1 Survival
    134  
Section 10.2 Lender’s Discretion
    134  
Section 10.3 Governing Law
    134  
Section 10.4 Modification, Waiver in Writing
    135  
Section 10.5 Delay Not a Waiver
    135  
Section 10.6 Notices
    136  
Section 10.7 Trial by Jury
    137  
Section 10.8 Headings
    137  
Section 10.9 Severability
    137  
Section 10.10 Preferences
    137  
Section 10.11 Waiver of Notice
    137  
Section 10.12 Remedies of Borrower
    138  
Section 10.13 Expenses; Indemnity
    138  
Section 10.14 Schedules and Exhibits Incorporated
    139  
Section 10.15 Offsets, Counterclaims and Defenses
    139  
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries
    140  
Section 10.17 Publicity
    140  
Section 10.18 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets
    140  
Section 10.19 Waiver of Counterclaim
    141  
Section 10.20 Conflict; Construction of Documents; Reliance
    141  
Section 10.21 Brokers and Financial Advisors
    142  
Section 10.22 Prior Agreements
    142  
Section 10.23 Counterparts
    142  
Section 10.24 Liability
    142  
 
       

7



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
Schedule I:
  Allocated Loan Amounts
Schedule II:
  FF&E Expenditures
Schedule III:
  Required Repairs
Schedule IV:
  Organizational Chart of Borrower
Schedule V:
  List of Managers
Schedule VI:
  Monthly Pegged Amounts
Schedule VII:
  Franchise Agreement/Franchisor
Schedule VIII:
  Operating Lease
Schedule IX:
  Property Manager
Schedule X:
  Property Account/Concentration Account Bank
Schedule XI:
  Environmental Reports
Schedule XII:
  Ground Leases
Schedule XIII:
  Reserved
Schedule XIV:
  O&M Program Properties
Schedule XV:
  Form of Operating Statement
Schedule XVI:
  Disclosure Schedule
Schedule XVII:
  Information Schedule of Capital Expenditures
 
   
Exhibit A:
  Property Account Agreement
Exhibit B:
  Tenant Notice Letter
Exhibit C:
  Assignment of Interest Rate Cap Agreement
Exhibit D:
  Credit Card Company Notice Letter
Exhibit E:
  Condemnation Proceedings
Exhibit F:
  San Antonio Release Parcel

8



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT, dated as of November 10, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at Hearst Tower, 214 North Tryon Street, Charlotte, North
Carolina 28255 (“Lender”) and FELCOR/JPM HOTELS, L.L.C., a Delaware limited
liability company, and DJONT/JPM LEASING, L.L.C. a Delaware limited liability
company, each having its principal place of business at c/o FelCor Lodging Trust
Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75062
(individually and collectively, as the context may require “Borrower”).
WITNESSETH:
     WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
     WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
     NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
     I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     Section 1.1 Definitions.
     For all purposes of this Agreement, except as otherwise expressly required
or unless the context clearly indicates a contrary intent:
     “Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of not less than
“A+” (or the equivalent) by the Rating Agencies.
     “Account Collateral” shall mean: (i) the Accounts, and all Cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in the Accounts from time to time; (ii) any and all amounts invested in
Permitted Investments; (iii) all interest, dividends, Cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent not covered by clauses (i) — (iii) above, all “proceeds” (as defined
under the UCC) of any or all of the foregoing.
     “Accounts” shall mean, collectively, the Property Account, the
Concentration Account, the Tax Account, the Insurance Premium Account, the
Required Repair Account, the Replacement Reserve Account, the Debt Service
Account, the Ground Rent Account, and the Lockbox Account.

 



--------------------------------------------------------------------------------



 



     “Accounts Receivable” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.
     “Acquired Property” shall have the meaning set forth in
Section 5.1.10(h)(i) hereof.
     “Acquired Property Statements” shall have the meaning set forth in
Section 5.1.10(h)(i) hereof.
     “Act” shall have the meaning set forth in Section 4.1.35 hereof.
     “Adjusted Interest Rate” shall mean an interest rate per annum equal to the
weighted average of (i) with respect to Note A, the Prime Rate minus one half of
one percent (0.5%) per annum and (ii) with respect to Note B, the Prime Rate,
minus one half of one percent (0.5%) per annum.
     “Affiliate” shall mean, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person or of an Affiliate
of such Person.
     “Affiliated Loans” shall have the meaning set forth in Section 5.1.10(m)
hereof.
     “Affiliated Manager” shall mean any property manager which is an Affiliate
of Borrower, Principal, or any Guarantor or Indemnitor, or in which Borrower,
Principal, or any Guarantor or Indemnitor has, directly or indirectly, any
legal, beneficial or economic equity interest.
     “Allocated Loan Amount” shall mean, for an Individual Property, the amount
set forth on Schedule I hereto.
     “ALTA” shall mean American Land Title Association, or any successor
thereto.
     “Annual Budget” shall mean the operating budget, including all planned
capital expenditures, for each Individual Property prepared by Manager and
approved by Borrower for the applicable Fiscal Year or other period.
     “Applicable Laws” shall mean all existing and future U.S. federal, state
and local laws, orders, ordinances, governmental rules and regulations and court
orders.
     “Applicable Interest Rate” shall mean (A) for the Initial Interest Period,
(i) with respect to Note A, an interest rate per annum equal to 6.25% and
(ii) with respect to Note B, an interest rate per annum equal to 6.25%; and
(B) for each successive Interest Period after the Initial Interest Period
through and including the date on which the Debt is paid in full, an interest
rate per annum equal to (I) the Eurodollar Rate or (II) the Adjusted Interest
Rate, if the Loan begins bearing interest at the Adjusted Interest Rate in
accordance with the provisions of Section 2.2.3 hereof.

10



--------------------------------------------------------------------------------



 



     “Appraisal” shall mean an appraisal prepared in accordance with the
requirements of FIRREA, prepared by an independent third party appraiser holding
an MAI designation, who is State licensed or State certified if required under
the laws of the State where the applicable Individual Property is located, who
meets the requirements of FIRREA and who is otherwise satisfactory to Lender.
     “Approved Annual Budget” shall have the meaning set forth in
Section 5.1.10(d) hereof.
     “Assignment of Interest Rate Cap” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement made by Borrower to Lender dated as of
the date hereof required by this Agreement as security for the Loan, consented
to by the Counterparty, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
     “Assignment of Leases” shall mean, with respect to each Individual
Property, that certain first priority Assignment of Leases and Rents, dated as
of the date hereof, from Borrower, as assignor, to MERS as nominee of Lender, as
assignee, assigning to MERS as nominee of Lender all of Borrower’s interest in
and to the Leases and Rents of such Individual Property as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
     “Assignment of Management Agreement” shall mean, with respect to each
Individual Property that certain Conditional Assignment of Management Agreement
dated the date hereof among Lender, Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property, other than in connection with the San Antonio Condemnation.
     “Bank of America” shall have the meaning set forth in Section 3.2(b)
hereof.
     “Bank of America Group” shall have the meaning set forth in Section 3.2(b)
hereof.
     “Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the
regulations adopted and promulgated pursuant thereto (as the same may be amended
from time to time).
     “Basic Carrying Costs” shall mean, with respect to each Individual
Property, the sum of the following costs associated with such Individual
Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.
     “Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.
     “Breakage Costs” shall have the meaning set forth in Section 2.2.3(d)
hereof.
     “Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) a day on which federally insured depository institutions in the States of
New York or North Carolina or the state in which the offices of the Servicer and
the trustee in the Securitization are located are

11



--------------------------------------------------------------------------------



 



authorized or obligated by law, governmental decree or executive order to be
closed, except that when used with respect to the determination of LIBOR,
“Business Day” shall be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.
     “Business Party” shall have the meaning set forth in Section 4.1.35(z)
hereof.
     “By-Laws” shall mean those certain “By-Laws” (as defined in the
Declaration) providing for the operation of the Condominium, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.
     “Capital Expenditures” shall mean, for any period, the amount expended for
items capitalized under GAAP (including, but not limited to, expenditures for
building improvements or major repairs, leasing commissions and tenant
improvements).
     “Capital Plan” shall mean collectively the Detail Project Reports dated
July 18, 2006 prepared by FelCor Lodging Trust Incorporated, setting forth the
detailed budgeted capital plans for each of the Properties and previously
delivered to Lender in connection with the Loan.
     “Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.
     “Casualty” shall have the meaning set forth in Section 6.2 hereof.
     “Casualty Consultant” shall have the meaning set forth in
Section 6.4(b)(iii) hereof.
     “Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
     “Closing Date” shall mean the date of the funding of the Loan.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, as it may
be further amended from time to time, and any successor statutes thereto, and
all applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
     “Collateral” shall mean the Properties, the Accounts, the Reserve Funds,
the Personal Property, the Rents, the Account Collateral, and all other real or
personal property of Borrower or any Guarantor that is at any time pledged,
mortgaged or otherwise given as security to Lender for the payment of the Debt
under the Security Instruments, this Agreement or any other Loan Document.
     “Collateral Accounts” shall have the meaning set forth in Section 4.1.43
hereof.
     “Common Charges” shall mean all common charges and special assessments
imposed pursuant to the Condominium Documents.
     “Common Elements” shall have the meaning set forth in the Condominium
Documents.
     “Concentration Account” shall have the meaning set forth in Section 3.1(a)
hereof.

12



--------------------------------------------------------------------------------



 



     “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
any Individual Property, or any interest therein or right accruing thereto,
including any right of access thereto or any change of grade affecting such
Individual Property or any part thereof.
     “Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
     “Condo Property” shall mean the Individual Property located at 3880 W.
Northwest Highway, Dallas, Texas and known as Dallas Love Field Embassy Suites.
     “Condominium” shall mean the condominium located at the Condo Property.
     “Condominium Act” shall mean the Texas Condominium Act, Texas Property
Code, Chapter 81, as from time to time amended or superseded.
     “Condominium Board” shall mean the “Board”, (as described in the
Declaration) managing the Condominium by virtue of the Condominium Act, and the
Condominium Documents, on behalf of all the owners of the units comprising the
Condominium.
     “Condominium Documents” shall mean, collectively, the Declaration and the
By laws.
     “Condominium Management Agreement” shall mean any management agreement
entered into by the Condominium Board with respect to the management of the
Common Elements.
     “Condominium Manager” shall mean any manager of the Common Elements.
     “Condominium Proxy” shall mean an irrevocable proxy given by Borrower to
Lender in connection with the Loan.
     “Consumer Price Index” shall have the meaning set forth in
Section 5.1.10(d) hereof.
     “Control” (and the correlative terms “controlled by” and “controlling”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of the business and affairs of
the entity in question by reason of the ownership of beneficial interests, by
contract or otherwise.
     “Conveyance to Non-Affiliate” shall have the meaning set forth in
Section 2.3.1 hereof.
     “Counterparty” shall mean Bank of America, N.A. or any other Person which
is the issuer of the Interest Rate Cap Agreement.
     “Creditors Rights Laws” shall mean with respect to any Person, any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

13



--------------------------------------------------------------------------------



 



     “Debt” shall mean the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note, together with all interest accrued
and unpaid thereon and all other sums due to Lender in respect of the Loan under
the Note, this Agreement, the Security Instruments or any other Loan Document,
including, without limitation, all Reserve Fund Deposits.
     “Debt Service” shall mean, with respect to any particular period of time,
interest payments due under the Note for such period.
     “Debt Service Account” shall have the meaning set forth in Section 3.1
hereof.
     “Debt Service Coverage Ratio” shall mean a ratio in which:
     (a) the numerator is the Net Operating Income for the most recently
available 12 full calendar month period preceding the date of calculation as set
forth in the financial statements required hereunder, without deduction for
(i) actual management fees incurred in connection with the operation of the
Properties, or (ii) amounts paid to the Reserve Funds, less (A) management fees
equal to the greater of (1) assumed management fees of four percent (4%) of
Gross Income from Operations or (2) the actual management fees incurred and
(B) the greater of (1) assumed Replacement Reserve Fund contributions equal to
4% of Gross Income from Operations (without regard to whether such contributions
are suspended pursuant to the terms of Section 7.3 hereof), (2) actual
Replacement Reserve Fund contributions pursuant to the terms hereof and
(3) contributions for Capital Expenditures required pursuant to the Management
Agreements and the Franchise Agreements; and
     (b) the denominator is all the aggregate interest payments that would be
due and payable for such 12 full calendar month period on the Loan, assuming a
principal and interest constant equal to 8.73%.
     “Declaration” shall mean that certain Declaration of Condominium Regime for
The Plaza at Bachman Creek dated February 24, 1986, and recorded in the Deed of
Records of Dallas County, Texas in volume 86037, page 3409, as the same may
hereafter from time to time be further modified, amended, restated or
supplemented pursuant to the terms hereof.
     “Default” shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would constitute an Event of Default.
     “Default Rate” shall mean, with respect to the Loan, a rate per annum equal
to the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Applicable Interest Rate.
     “Disclosure Document” shall have the meaning set forth in Section 9.2(a)
hereof.
     “Disclosure Schedule” shall have the meaning set forth in Section 4.1
hereof.
     “Dow Jones Market Service Page 3750” means the display designated as page
3750 on the Dow Jones Market Service (formerly Telerate) Page 3750 (or such
other page as may replace page 3750 on that service or such other service as may
be nominated by the British Bankers-

14



--------------------------------------------------------------------------------



 



Association as the information vendor for the purposes of displaying British
Bankers-Association Interest Settlement Rates for U.S. dollar deposits).
     “Eligible Account” shall mean a separate and identifiable account from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or State-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
     “Eligible Institution” shall mean a depository institution or trust
company, insured by the Federal Deposit Insurance Corporation, (a) the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in which
funds are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least AA by Fitch and S&P and Aa2 by Moody’s
in the case of accounts in which funds are held for more than thirty (30) days.
     “Embargoed Person” shall have the meaning set forth in Section 4.1.41
hereof.
     “Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Indemnitor in connection with the Loan for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
     “Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower and/or Indemnitor or any Property and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act.
     “Environmental Liens” shall have the meaning set forth in
Section 5.1.19(a).
     “Environmental Reports” shall have the meaning set forth in Section 4.1.39
hereof.
     “Equipment” shall have the meaning set forth in Section 5.2.10 hereof.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “Eurodollar Rate” shall mean an interest rate per annum equal to (i) with
respect to Note A, the Note A Eurodollar Rate and (ii) with respect to Note B,
the Note B Eurodollar Rate.
     “Event of Default” shall have the meaning set forth in Section 8.1(a)
hereof.

15



--------------------------------------------------------------------------------



 



     “Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
     “Exchange Act Filing” shall have the meaning set forth in Section 9.2(a)
hereof.
     “Extension Criteria” shall mean, with respect to each extension of the
Maturity Date as provided herein, (i) no Event of Default has occurred and is
continuing under the Loan, (ii) Borrower sends Lender written request at least
thirty (30) days, but not more than one hundred twenty (120) days, prior to the
expiration of the initial or Extension Term, as applicable, (an “Extension
Notice”) and (iii) Borrower shall obtain and deliver to Lender prior to exercise
of such Extension Term, one or more Replacement Interest Rate Cap Agreements,
which Replacement Interest Rate Cap Agreements shall be effective commencing on
the first day of such Extension Term and shall have a maturity date not earlier
than the Maturity Date.
     “FF&E” shall mean all furniture, furnishings, fixtures and equipment
required for the operation of the Property, including, without limitation, lobby
furniture, carpeting, draperies, paintings, bedspreads, television sets, office
furniture and equipment such as safes, cash registers, and accounting,
duplicating and communication equipment, telephone systems, back and front of
the house computerized systems, guest room furniture, specialized hotel
equipment such as equipment required for the operation of kitchens, laundries,
the front desk, dry cleaning facilities, bar and cocktail lounges, restaurants,
recreational facilities as they may exist from time to time, and decorative
lighting, material handling equipment and cleaning and engineering equipment and
all other fixtures, equipment, apparatus and personal property needed for such
purposes; but excluding, (i) Property building equipment and systems (including,
but not limited to, the heating, ventilating and air conditioning system,
elevators, electrical distribution system, life safety systems and plumbing),
(ii) other fixtures attached to and forming part of the Improvements (including,
but not limited to, lighting fixtures and bars) installed during construction of
the Property (but replacements thereof shall be included) and (iii) Operating
Equipment and Supplies.
     “FF&E Deposit Event” shall mean the occurrence of any of the following
events: (a) an Event of Default and (b) an FF&E Expenditures Event.
     “FF&E Expenditures” shall mean amounts expended for the purchase,
replacement and/or the installation of FF&E at the Property or any Capital
Expenditures at the Property.
     “FF&E Expenditures Event” shall mean, as of any date of determination, if
Borrower and Manager have failed to expend the FF&E Replacement Amount for FF&E
Expenditures and/or FF&E Expenditures Work.
     “FF&E Expenditures Work” shall mean any labor performed or materials
installed in connection with any FF&E Expenditures.
     “FF&E Replacement Amount” shall mean, as of the last day of the time
periods set forth on Schedule II attached hereto, the amounts set forth on
Schedule II attached hereto.
     “FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as the same may be amended from time to time.

16



--------------------------------------------------------------------------------



 



     “First Prepayment Period” shall mean the period commencing on the day after
the Lockout Date and ending on the last day of the twelfth (12th) Interest
Period immediately following the Initial Interest Period.
     “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during the term of the Loan.
     “Fitch” shall mean Fitch, Inc.
     “Flood Insurance Act” shall have the meaning set forth in
Section 6.1(a)(vii) hereof.
     “Foreign Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.
     “Franchise Agreement” shall mean those certain franchise agreements more
specifically identified on Schedule VII attached hereto or, if the context
requires, the Replacement Franchise Agreements executed in accordance with the
terms and provisions of this Agreement.
     “Franchisor” shall mean each franchisor with respect to the applicable
Franchise Agreement, as same is identified on Schedule VII attached hereto.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as of the date of the applicable financial report.
     “Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.
     “Gross Income from Operations” shall mean all income, room revenues, food
and beverage revenue, telephone revenue, computed in accordance with GAAP
derived from the ownership and operation of the Properties from whatever source,
including, but not limited to, the Rents, utility charges, service fees or
charges, license fees, parking fees, rent concessions or credits, and other
required pass-throughs, but excluding sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
interest on the Reserve Funds, interest on credit accounts, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income insurance),
Awards, payments received under the Interest Rate Cap Agreement, unforfeited
security deposits, utility and other similar deposits, escalations, forfeited
security deposits and any disbursements to Borrower from the Reserve Funds.
Gross income shall not be diminished as a result of the Security Instruments or
the creation of any intervening estate or interest in a Property or any part
thereof.
     “Ground Lease” shall mean, individually and collectively, as the context
may require, each ground lease described on Schedule XII attached hereto and
made a part hereof.
     “Ground Lease Escrow Fund” shall have the meaning set forth in Section 7.4
hereof.

17



--------------------------------------------------------------------------------



 



     “Ground Lease Properties” shall mean the Individual Properties located in
Tampa, Florida, Jacksonville, Florida, Deerfield Beach, Florida and Anaheim,
California.
     “Ground Lessor” shall mean the fee owner, as landlord, under each Ground
Lease.
     “Ground Rent” shall have the meaning set forth in Section 7.4 hereof.
     “Ground Rent Account” shall have the meaning set forth in Section 3.1
hereof.
     “Guarantor” shall mean FelCor Lodging Limited Partnership and any other
entity guaranteeing any payment or performance obligation of Borrower.
     “Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, from Guarantor to Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Hazardous Materials” shall mean petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; toxic mold; any substance the presence of which on any Property is
prohibited by any federal, State or local authority; any substance that requires
special handling and/or disposal; and any other material or substance now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law.
     “Hilton Franchised Properties” shall mean the Individual Properties located
at (i) Bloomington, Minnesota, (ii) Dallas (DFW), Texas, (iii) Jacksonville,
Florida, (iv) Lexington, Kentucky, (v) Deerfield Beach, Florida, (vi) Phoenix,
Arizona, (vii) Dallas (Love Field), Texas, , and (viii) Anaheim, California.
     “IHG” shall have the meaning set forth in Section 5.1.18 hereof.
     “IHG Managed Properties” shall have the meaning set forth in
Section 5.1.10(d) hereof.
     “Improvements” shall have the meaning set forth in Article 1 of the related
Security Instrument with respect to each Individual Property.
     “Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money); (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (f) obligations secured by any
Liens, whether or not the obligations have been assumed.

18



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(b) hereof.
     “Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan, any Person in whose name
the encumbrance created by the Security Instruments is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan, the holders of any Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or any Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).
     “Indemnitor” shall mean FelCor Lodging Limited Partnership.
     “Independent Director” shall have the meaning set forth in
Section 4.1.35(z) hereof.
     “Individual Property” shall mean each parcel of real property (including,
without limitation, any interest created pursuant to a Ground Lease), the
Improvements thereon and all Personal Property owned by Borrower and Ground
Lessor and encumbered by a Security Instrument, together with all rights
pertaining to such Property and Improvements, as more particularly described in
Article 1 of each Security Instrument and referred to therein as the “Property”,
including any Release Property prior to its release or Substitute Property upon
substitution.
     “Initial Interest Period” shall have the meaning set forth in the
definition of “Interest Period” herein.
     “Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender or the Rating Agencies, as the case may be.
     “Insurance Premium Account” shall have the meaning set forth in Section 3.1
hereof.
     “Insurance Premiums” shall have the meaning set forth in Section 6.1(b)
hereof.
     “Insurance Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
     “Interest Period” shall mean (a) with respect to the initial period for the
accrual of interest due under this Agreement, the period from and including the
Closing Date through but excluding the Selected Day first occurring after the
Closing Date (the “Initial Interest Period”), and (b) with respect to the
Payment Date occurring in December, 2006 and each Payment Date thereafter, the
period from and including the Selected Day immediately preceding the applicable
Payment Date through but excluding the Selected Day next occurring after the
applicable Payment Date.

19



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing clause (b), if Lender so elects at any time, upon
written notice to Borrower, the “Interest Period” shall be the calendar month
preceding each Payment Date.
     “Interest Rate Cap Agreement” shall mean the Interest Rate Cap Agreement
(together with the confirmation and schedules relating thereto), between an
Acceptable Counterparty and Borrower obtained by Borrower and dated as of the
date hereof. The Interest Rate Cap Agreement shall be written on documentation
reasonably acceptable to Lender, and shall provide for interest periods and
calculations consistent with the payment terms of this Agreement. After delivery
of a Replacement Interest Rate Cap Agreement to Lender, the term “Interest Rate
Cap Agreement” shall be deemed to mean such Replacement Interest Rate Cap
Agreement.
     “Interest Shortfall” shall have the meaning set forth in Section 2.3.1(b)
hereof.
     “Investor” shall have the meaning set forth in Section 5.1.10(g) hereof.
     “Jacksonville Property” shall mean the Individual Property located at 9300
Baymeadows Road, Jacksonville, Florida.
     “Leases” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to each Individual Property, including, without
limitation, the Operating Lease.
     “Legal Requirements” shall mean, with respect to each Individual Property,
all federal, State, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting Borrower, Ground Lessor (and for which
Borrower is liable under the Ground Lease) with respect to the Ground Lease
Properties or any Individual Property or any part thereof, or the zoning,
construction, use, alteration, occupancy or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all material
permits, licenses and authorizations and regulations relating thereto, and all
material covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.
     “Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.
     “Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
     “LIBOR” shall mean the rate per annum calculated as set forth below:
     (i) With respect to each Interest Period, the rate for deposits in U.S.
Dollars, for a period equal to one month, which appears on the Dow Jones Market
Service (formerly Telerate) Page 3750 as of 11:00 a.m., London time, on the
related LIBOR Determination Date (rounded upwards to the nearest 1000th of 1%).
If such rate does not appear on Dow Jones Market Service Page 3750, the rate for
that Interest Period shall be determined on the basis of the rates at which
deposits in Dollars are offered by any four major reference banks in the London
interbank market selected by Lender to provide such bank’s offered quotation of
such rates at

20



--------------------------------------------------------------------------------



 



approximately 11:00 a.m., London time, on the related LIBOR Determination Date
to prime banks in the London interbank market for a period of one month,
commencing on the first day of such Interest Period and in an amount that is
representative for a single such transaction in the relevant market at the
relevant time. Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide a quotation of such rates, as offered by each such bank. If at least two
such quotations are provided, the rate for that Interest Period shall be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that Interest Period shall be the arithmetic mean of the
rates quoted by major banks in New York City selected by Lender, at
approximately 11:00 a.m., New York City time, on the LIBOR Determination Date
with respect to such Interest Period for loans in Dollars to leading European
banks for a period equal to one month, commencing on the first day of such
Interest Period and in an amount that is representative for a single transaction
in the relevant market at the relevant time. Lender shall determine LIBOR for
each Interest Period and the determination of LIBOR by Lender shall be binding
upon Borrower absent manifest error.
     (ii) In the event that Lender shall have determined in its reasonable
discretion that none of the methods set forth in the definition of “LIBOR”
herein are available, then Lender shall forthwith give notice by telephone of
such determination, confirmed in writing, to Borrower at least one (1) day prior
to the last day of the related Interest Period. If such notice is given, LIBOR,
commencing with such related Interest Period, shall be LIBOR in effect for the
most recent Interest Period.
     “LIBOR Determination Date” shall mean (a) with respect to any Interest
Period prior to the Interest Period that commences in the month during which the
Securitization Closing Date occurs, two (2) Business Days prior to the start of
the applicable Interest Period; (b) with respect to the Interest Period that
commences in the month during which the Securitization Closing Date occurs, the
date that is two (2) Business Days prior to the Securitization Closing Date and
(c) with respect to each Interest Period thereafter, the date that is two
(2) Business Days prior to the beginning of such Interest Period.
     “Licenses” shall have the meaning set forth in Section 4.1.21 hereof.
     “Lien” shall mean, with respect to each Individual Property, any mortgage,
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, Ground
Lessor with respect to the Ground Lease Properties, the related Individual
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
     “LLC Agreement” shall have the meaning set forth in Section 4.1.35 hereof.
     “Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement and the other Loan Documents.

21



--------------------------------------------------------------------------------



 



     “Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Assignments of Leases, the Environmental Indemnity,
the Assignments of Management Agreement, the Guaranty, the Assignment of
Interest Rate Cap Agreement, the Operating Lease Subordination Agreement, the
Condominium Proxy and all other documents executed and/or delivered in
connection with the Loan.
     “Lockbox Account” shall have the meaning set forth in Section 3.1(b)
hereof.
     “Lockbox Bank” shall mean any Eligible Institution selected by Lender.
     “Lockbox Period” shall mean the period commencing upon the occurrence of a
Lockbox Trigger Event and ending upon the occurrence of a Lockbox Trigger Event
Cure.
     “Lockbox Trigger Event” shall mean an Event of Default.
     “Lockbox Trigger Event Cure” shall have the meaning set forth in
Section 3.16 hereof.
     “Lockout Date” shall mean the last day of the sixth (6th) Interest Period
immediately following the Initial Interest Period.
     “Lockout Period” shall have the meaning set forth in Section 2.3.1 hereof.
     “Losses” shall mean any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including but not limited to attorneys’ fees and other costs of
defense).
     “Major Lease” shall mean (i) the Operating Lease, (ii) any Lease for
sit-down restaurant facilities at any Individual Property, (iii) any Lease which
together with all other Leases to the same tenant and to all Affiliates of such
tenant, (A) provides for ten percent (10%) or more of the total gross income for
any Individual Property, (B) covers five percent (5%) or more of the total space
at any Individual Property, in the aggregate, (C) provides for a lease term of
more than ten (10) years including options to renew or (D) is with an Affiliate
of Borrower and (iv) any instrument guaranteeing or providing credit support for
any Major Lease.
     “Management Agreement” shall mean, with respect to any Individual Property,
the management agreement entered into by and between Operating Lessee and
Manager, pursuant to which the Manager is to provide management and other
services with respect to such Individual Property, or, if the context requires,
the Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.
     “Manager” shall mean, for each Individual Property, that certain property
manager set forth on Schedule IX or, if the context requires, a Qualified
Manager who is managing the Properties or any Individual Property in accordance
with the terms and provisions of this Agreement.
     “Manager Account” shall mean such account as Manager may from time to time
designate by written notice to Lender and the bank maintaining the Concentration
Account.

22



--------------------------------------------------------------------------------



 



     “Maturity Date” shall mean the Payment Date occurring in November, 2008, or
such other date on which the final payment of the principal of the Note becomes
due and payable as therein or herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise; provided, however, upon
compliance with the Extension Criteria, Borrower shall have the right to extend
the Maturity Date for three (3) additional periods of one (1) year each (each,
an “Extension Term”).
     “Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or in the other Loan Documents, under the laws of such State
or States whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
     “Member” shall have the meaning set forth in Section 4.1.35 hereof.
     “MERS” shall mean Mortgage Electronic Mortgage Registration Systems, Inc.,
a Delaware stock corporation.
     “Monthly Common Charge Amount” shall mean the amount due to the Condominium
Board each month for Common Charges with respect to the Condo Property.
     “Monthly Debt Service Payment Amount” shall mean the amount of interest due
and payable on each Payment Date, pursuant to the Note and Section 2.2 hereof.
     “Monthly Ground Rent Deposit” shall have the meaning set forth in
Section 7.4 hereof.
     “Monthly Insurance Premium Deposit” shall have the meaning set forth in
Section 7.2 hereof.
     “Monthly Pegged Amount” shall mean the aggregate of (i) an aggregate
amount, which amount shall be determined on April 1st of each Fiscal Year, equal
to one hundred twenty-five percent (125%) of one-twelfth (1/12) of the annual
Operating Expenses for the Properties required to be paid during the then
current Fiscal Year by Manager, on behalf of Borrower, in accordance with the
Approved Annual Budget; provided however that such annual Operating Expenses
shall not include Taxes, Insurance Premiums, incentive management fees, sales
and use taxes that are due and owing on the Gross Income from Operations and
revenues collected on behalf of unaffiliated operators of the restaurants
located at the Properties in the ordinary course of business, and
(ii) Borrower’s reasonable estimate of amounts which shall be due and owing
during the immediately succeeding monthly period for: (a) sales and use taxes on
the Gross Income from Operations and (b) revenues collected on behalf of
unaffiliated operators of restaurants located at the Properties in the ordinary
course of business. The Monthly Pegged Amount shall be adjusted based upon the
release and/or substitution of Properties in accordance with the terms hereof.
As of the date hereof, the amount comprising clause (i) of this definition of
Monthly Pegged Amount for each Individual Property is set forth on Schedule VI
hereof. If for any reason, a new amount comprising clause (i) of this definition
of Monthly Pegged Amount is not established on said April 1st, the current
amount comprising clause (i) of this definition of Monthly Pegged Amount shall
be in effect until such time as the new amount comprising clause (i) of this
definition of Monthly Pegged Amount is established.

23



--------------------------------------------------------------------------------



 



     “Monthly Tax Deposit” shall have the meaning set forth in Section 7.2
hereof.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Net Cash Flow” for any period shall mean the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period.
     “Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
     “Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
     “Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi) hereof.
     “Note” shall mean, collectively, Note A and Note B, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Note A” shall mean, collectively Note A-1 and Note A-2, as same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Note A-1” shall mean that certain promissory note of even date herewith in
the original principal amount of Ninety-Six Million One Hundred Thousand and
00/100 Dollars ($96,100,000) made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.
     “Note A-2” shall mean that certain promissory note of even date herewith in
the original principal amount of Eighty-Eight Million Seven Hundred Seven
Thousand Six Hundred Ninety-Two and 31/100 Dollars ($88,707,692.31) made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
extended, renewed, supplemented, severed, split, or otherwise modified from time
to time.
     “Note A Eurodollar Rate” shall mean with respect to any Interest Period, an
interest rate per annum equal to LIBOR plus ninety-three one hundreds of one
percent (0.93%) per annum.
     “Note B” shall mean, collectively Note B-1 and Note B-2, as same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Note B-1” shall mean that certain promissory note of even date herewith in
the original principal amount of Thirty-Three Million Nine Hundred Thousand and
00/100 Dollars ($33,900,000) made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.
     “Note B-2” shall mean that certain promissory note of even date herewith in
the original principal amount of Thirty-One Million Two Hundred Ninety-Two
Thousand Three Hundred Seven and 69/100 Dollars ($31,292,307.69) made by
Borrower in favor of Lender, as the same

24



--------------------------------------------------------------------------------



 



may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.
     “Note B Eurodollar Rate” shall mean with respect to any Interest Period, an
interest rate per annum equal to LIBOR plus ninety-three one hundreds of one
percent (0.93%) per annum.
     “O&M Program” shall mean, with respect to each Individual Property listed
on Schedule XIV hereof, the asbestos operations and maintenance program
developed by Borrower and approved by Lender, as the same may be amended,
replaced, supplemented or otherwise modified from time to time.
     “Obligations” shall mean Borrower’s obligation to pay the Debt and perform
its obligations under the Note, this Agreement and the other Loan Documents.
     “OFAC” shall have the meaning set forth in Section 4.1.41.
     “Offering Document Date” shall have the meaning set forth in
Section 5.1.10(h)(iv) hereof.
     “Officers’ Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed by a Responsible Officer of Borrower.
     “Open Date” shall have the meaning set forth in Section 2.3.1.(b) hereof.
     “Operating Equipment and Supplies” shall mean all chinaware, glassware,
linens, silverware, tools, kitchen utensils, uniforms, engineering and
housekeeping tools and utensils, food and beverage items, fuel, soap, mechanical
stores, cleaning supplies and materials, matches, stationary, paper supplies,
laundry supplies, food service preparation utensils, housekeeping supplies,
accounting supplies and other immediately consumable items used in the operation
of the Property.
     “Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Properties that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance premiums, license fees, property taxes and assessments,
advertising expenses, management fees, franchise fees, payroll and related
taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.
     “Operating Lease” shall mean those certain Operating Leases described on
Schedule VIII attached hereto.
     “Operating Lease Subordination Agreement” shall mean those certain
Operating Lease Subordination Agreements with respect to the Properties.
     “Operating Lessee” shall mean DJONT/JPM Leasing, L.L.C.

25



--------------------------------------------------------------------------------



 



     “Other Charges” shall mean all personal property taxes, Ground Rents,
maintenance charges, impositions other than Taxes, common charges, maintenance
charges, assessments and similar charges payable with respect to the Condo
Property under the Condominium Documents and any other charges, including,
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Individual Property, now or hereafter levied or
assessed or imposed against such Individual Property or any part thereof.
     “Owner” shall mean FelCor/JPM Hotels, L.L.C., a Delaware limited liability
company.
     “Payment Date” shall mean the sixth (6) day of each calendar month.
     “Permitted Encumbrances” shall mean, with respect to an Individual
Property, collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to such Individual Property or any part thereof,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet
delinquent, (d) Liens securing Permitted FF&E Financing and (e) such other title
and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion.
     “Permitted FF&E Financing” shall have the meaning set forth in
Section 5.2.10 hereof.
     “Permitted Investments” shall mean any one or more of the following
obligations or securities acquired at a purchase price of not greater than par,
including those issued by Servicer, the trustee under any Securitization or any
of their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the date it is anticipated such
funds will be needed to meet Borrower’s obligations hereunder and meeting one of
the appropriate standards set forth below:
     (i) obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
     (ii) Federal Housing Administration debentures;
     (iii) obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated

26



--------------------------------------------------------------------------------



 



systemwide bonds and notes), the Federal Home Loan Banks (consolidated debt
obligations), the Federal National Mortgage Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;
     (iv) federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
     (v) fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
     (vi) debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such

27



--------------------------------------------------------------------------------



 



investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
     (vii) commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
     (viii) units of taxable money market funds, with maturities of not more
than 365 days and which funds are regulated investment companies, seek to
maintain a constant net asset value per share and invest solely in obligations
backed by the full faith and credit of the United States, which funds have the
highest rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and
     (ix) any other security, obligation or investment which has been approved
as a Permitted Investment in writing by (a) Lender and (b) each Rating Agency,
as evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
     provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
     “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.

28



--------------------------------------------------------------------------------



 



     “Physical Conditions Report” shall mean, with respect to each Individual
Property, a structural engineering report prepared by a company satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (a) confirm that such Individual Property and
its use complies, in all material respects, with all applicable Legal
Requirements (including, without limitation, zoning, subdivision and building
laws) and (b) include a copy of a final certificate of occupancy with respect to
all Improvements on such Individual Property.
     “Plan” shall mean an employee benefit plan (as defined in section 3(3) of
ERISA) whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.
     “Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.
     “Policies” shall have the meaning set forth in Section 6.1(b) hereof.
     “Prepayment Date” shall have the meaning set forth in Section 2.3.1 hereof.
     “Prime Rate” shall mean, on a particular date, a rate per annum equal to
the rate of interest published in The Wall Street Journal as the “prime rate”,
as in effect on such day, with any change in the prime rate resulting from a
change in said prime rate to be effective as of the date of the relevant change
in said prime rate; provided, however, that if more than one prime rate is
published in The Wall Street Journal for a day, the average of the prime rates
shall be used; provided, further, however, that the Prime Rate (or the average
of the prime rates) will be rounded to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event that The Wall
Street Journal should cease or temporarily interrupt publication, then the Prime
Rate shall mean the daily average prime rate published in another business
newspaper, or business section of a newspaper, of national standing chosen by
Lender. If The Wall Street Journal resumes publication, the substitute index
will immediately be replaced by the prime rate published in The Wall Street
Journal. In the event that a prime rate is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall select a comparable interest rate index which is readily
available to Borrower and verifiable by Borrower but is beyond the control of
Lender. Lender shall give Borrower prompt written notice of its choice of a
substitute index and when the change became effective. Such substitute index
will also be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%. The determination of the Prime Rate by
Lender shall be conclusive and binding absent manifest error.
     “Principal” shall have the meaning set forth in Section 4.1.35 hereof,
together with its successors and assigns.
     “Properties” shall mean as the context may require, the Properties or an
Individual Property and “Properties” shall mean,, collectively, each and every
Individual Property.
     “Property” shall mean, as the context may require, the Properties or an
Individual Property.

29



--------------------------------------------------------------------------------



 



     “Property Account” shall have the meaning set forth in Section 3.1(a)
hereof.
     “Property Account Agreement” shall have the meaning set forth in
Section 3.1(a) hereof.
     “Property Account Bank” shall mean, for each Individual Property, that
certain property account bank and the bank maintaining the Concentration Account
set forth on Schedule X, provided that such bank remains an Eligible
Institution, and any successor Eligible Institution or other Eligible
Institution selected by Borrower, subject to Lender’s approval.
     “Provided Information” shall have the meaning set forth in Section 9.1
(a) hereof.
     “Qualified Insurer” shall have the meaning set forth in Section 6.1(b)
hereof.
     “Qualified Manager” shall mean a management company listed on Schedule V,
or a reputable and experienced professional management organization (a) which
manages, together with its Affiliates, one hundred fifty (150) properties of a
type, quality and size similar to the Properties, totaling in the aggregate no
less than 30,000 guest rooms and (b) prior to whose employment as manager of the
Properties (i) prior to the occurrence of a Securitization, such employment
shall have been approved by Lender, which approval shall not be unreasonably
withheld, delayed or conditioned or (ii) after the occurrence of a
Securitization, Lender shall have received written confirmation from the Rating
Agencies that the employment of such manager will not result in a downgrade,
withdrawal or qualification of the initial, or if higher, then current ratings
of the Securities.
     “Quality Assurance Reports” shall mean any quality assurance reports of
inspection or compliance from a Franchisor under a Franchise Agreement with
respect to any Individual Property.
     “Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender and has rated the Securities.
     “Regulation S-X Reporting Requirements” shall have the meaning set forth in
Section 5.1.10(o) hereof.
     “Release” of any Hazardous Materials shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing or other movement of Hazardous
Materials.
     “Release Cap” shall mean an amount equal to $125,000,000.
     “Release Price” shall mean (a) with respect to each of the first two
(2) Individual Properties which shall be released pursuant to Section 2.5
hereof, one hundred percent (100%) of the Allocated Loan Amount for such
Individual Property and (b) with respect to each Individual Property which shall
thereafter be released pursuant to Section 2.5 hereof, one hundred ten percent
(110%) of the Allocated Loan Amount for such Individual Property.
     “Release Property” shall have the meaning set forth in Section 2.6 hereof.

30



--------------------------------------------------------------------------------



 



     “REMIC Trust” shall mean a “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code that holds the Note.
     “Renewal Lease” shall have the meaning set forth in Section 5.1.17(a)
hereof.
     “Rents” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to each Individual Property.
     “Replacement Franchise Agreement” shall mean, collectively, (a) either
(i) a franchise agreement with Franchisor substantially in the same form and
substance as the Franchise Agreement, or (ii) a franchise agreement with
Franchisor, which franchise agreement shall be acceptable to Lender in form and
substance, provided, with respect to this subclause (ii), Lender, at its option,
may require that Borrower obtain confirmation from the applicable Rating
Agencies that such franchise agreement will not result in a downgrade,
withdrawal or qualification of the initial, or if higher, then current rating of
the Securities or any class thereof; and (b) a franchisor estoppel and
recognition agreement or other “comfort letter” substantially in the form
delivered to Lender on the date hereof (or such other form acceptable to
Lender), executed and delivered to Lender by Operating Lessee and Franchisor at
Borrower’s expense, provided, with respect to this clause (b), if such
franchisor estoppel and recognition agreement is in a form that substantially
differs from the form delivered to Lender on the date hereof, Lender, at its
option, may require that Borrower obtain confirmation from the applicable Rating
Agencies that such franchisor estoppel and recognition agreement will not result
in a downgrade, withdrawal or qualification of the initial, or if higher, then
current rating of the Securities or any class thereof; provided, however, with
respect to any expiring or replacement Franchise Agreement, Borrower shall not
be required to obtain Lender’s consent or a confirmation from the Rating
Agencies in the event that the Franchise Agreement in effect on the date hereof
is extended on the same or more favorable terms to Operating Lessee as prior to
the expiration thereof.
     “Replacement Interest Rate Cap Agreement” means an interest rate cap
agreement from an Acceptable Counterparty with terms identical to the Interest
Rate Cap Agreement.
     “Replacement Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Manager substantially in the same
form and substance as the Management Agreement, or (ii) a management agreement
with a Qualified Manager, which management agreement shall be acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current rating of the Securities or any class thereof; and (b) a conditional
assignment of management agreement substantially in the form of the Assignment
of Management Agreement (or such other form acceptable to Lender), executed and
delivered to Lender by Operating Lessee and such Qualified Manager at Borrower’s
expense, provided, with respect to this clause (b), if such conditional
assignment of management agreement is in a form that substantially differs from
the form delivered to Lender on the date hereof, Lender, at its option, may
require that Borrower obtain confirmation from the applicable Rating Agencies
that such conditional assignment of management agreement will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current rating of the Securities or any class thereof; provided, however, with

31



--------------------------------------------------------------------------------



 



respect to any expiring or replacement Management Agreement, Borrower shall not
be required to obtain Lender’s consent or a confirmation from the Rating
Agencies in the event that the Management Agreement in effect on the date hereof
is extended on the same or more favorable terms to Operating Lessee as prior to
the expiration thereof.
     “Replacement Reserve Account” shall have the meaning set forth in
Section 3.1(b)(iv) hereof.
     “Replacement Reserve Fund” shall have the meaning set forth in
Section 7.3.1 hereof.
     “Replacement Reserve Monthly Deposit” shall mean the greater of (i) such
amounts as are required under the Franchise Agreements to be reserved for FF&E,
(ii) such amounts as are required under the Management Agreements to be reserved
for FF&E and (iii) the quotient obtained by dividing (A) the aggregate Gross
Income from Operations for the Properties still subject to the Lien of a
Security Instrument for the preceding calendar year (as reflected in Borrower’s
annual operating statements as approved and accepted by Lender) multiplied by
four percent (4%) by (B) twelve (12). The Replacement Reserve Monthly Deposit
shall be adjusted annually and shall be effective for the Replacement Reserve
Monthly Deposit due on the Payment Date first occurring after the appropriate
financial statements have been delivered to Lender as required herein.
     “Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
     “Required Repair Fund” shall have the meaning set forth in Section 7.1.1
hereof.
     “Required Repairs” shall have the meaning set forth in Section 7.1.1
hereof.
     “Reserve Fund Deposits” shall mean the amounts to be deposited into the
Reserve Funds for any given month or at any other time as provided in this
Agreement or in the Other Loan Documents.
     “Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Ground Lease Escrow Fund
or any other escrow or reserve fund established by the Loan Documents.
     “Responsible Officer” means with respect to a Person, the president, chief
financial officer or treasurer or controller of such Person.
     “Restoration” shall mean the repair and restoration of an Individual
Property after a Casualty or Condemnation as nearly as possible to the condition
the Individual Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be approved by Lender.
     “Restricted Party” shall mean Borrower, Principal or any Affiliated Manager
or any shareholder, partner or member or any direct or indirect legal or
beneficial owner of, Borrower, Principal or any Affiliated Manager; provided,
however, that in no event shall FelCor Lodging Limited Partnership, FelCor
Lodging Trust Incorporated or any Manager which is not an Affiliated Manager be
deemed a Restricted Party.

32



--------------------------------------------------------------------------------



 



     “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
     “Sale of FelCor Lodging” shall have the meaning set forth in
Section 5.2.10(c) hereof.
     “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.
     “San Antonio Condemnation” shall mean the condemnation of a portion of the
San Antonio Property more particularly described in that certain Third Amended
Petition for Condemnation in the matter of the State of Texas v. Bristol Hotel
Asset Co., et al, Cause No. 97-ED-0044 filed with Texas State Probate Court
No. 1 Bexar County, Texas.
     “San Antonio Property” shall mean the Individual Property known as the
Holiday Inn Select San Antonio International Airport and located at 77 NE Loop
410, San Antonio, Texas 78216.
     “Second Prepayment Period” shall mean the period commencing on the first
day after the expiration of the First Prepayment Period and ending on the last
day of the eighteenth (18th) Interest Period immediately following the Initial
Interest Period.
     “Securities” shall have the meaning set forth in Section 9.1 hereof.
     “Securitization” shall have the meaning set forth in Section 9.1 hereof.
     “Securitization Closing Date” shall mean the date upon which a
Securitization closes.
     “Securities Act” shall have the meaning set forth in Section 9.2
(a) hereof.
     “Security Deposits” shall have the meaning set forth in Section 5.1.17(e)
hereof.
     “Security Instrument” shall mean, with respect to each Individual Property,
that certain first priority Mortgage (or Deed of Trust or Deed to Secure Debt,
as applicable) and Security Agreement, executed and delivered by Borrower and
Ground Lessor with respect to the Ground Lease Properties as security for the
Loan and encumbering such Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Selected Day” means the fifteenth (15th) day of each calendar month,
provided that prior to Securitization, Lender may in its sole discretion, with
prior notice to Borrower, change the day of the month that will constitute the
Selected Day.
     “Servicer” shall have the meaning set forth in Section 9.3 hereof.
     “Servicing Agreement” shall have the meaning set forth in Section 9.3
hereof.
     “Severed Loan Documents” shall have the meaning set forth in Section 8.2
(c) hereof.
     “Special Member” shall have the meaning set forth in Section 4.1.35 hereof.
     “Standard Statement” shall have the meaning set forth in
Section 5.1.10(h)(i) hereof.

33



--------------------------------------------------------------------------------



 



     “State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.
     “Strike Rate” shall mean 7.8%.
     “Substitute Allocated Loan Amount” shall have the meaning set forth in
Section 2.6(i) hereof.
     “Substitution Cap” shall mean an amount equal to $62,500.000.
     “Substitute Property” shall have the meaning set forth in Section 2.6
hereof.
     “Survey” shall mean, with respect to an Individual Property, a survey
prepared by a surveyor licensed in the State where such Individual Property is
located and satisfactory to Lender and the company or companies issuing the
Title Insurance Policies, and containing a certification of such surveyor
satisfactory to Lender.
     “Tax Account” shall have the meaning set forth in Section 3.1 hereof.
     “Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2 hereof.
     “Taxes” shall mean all real estate taxes, assessments, water rates or sewer
rents, now or hereafter levied or assessed or imposed against any Individual
Property or part thereof.
     “Title Insurance Policy” shall mean, with respect to each Individual
Property, an ALTA mortgagee title insurance policy in a form acceptable to
Lender (or, if an Individual Property is located in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to such Individual Property
and insuring the lien of the Security Instrument encumbering such Individual
Property.
     “Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.
     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in the State in which an Individual Property is located or under
the laws of which Borrower was organized, as the context may require.
     “Underwriter Group” shall have the meaning set forth in Section 3.2(b)
hereof.
     “Unit” or “Units” shall mean any condominium units created pursuant to the
Condominium Documents.
     “U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.
     Section 1.2 Principles of Construction.
     All references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified. All uses of the word
“including” shall mean “including, without limitation” unless the context shall
indicate otherwise. Unless otherwise specified, the

34



--------------------------------------------------------------------------------



 



words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.
     II. GENERAL TERMS
     Section 2.1 Loan Commitment; Disbursement to Borrower.
     2.1.1 Agreement to Lend and Borrow.
     Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make and Borrower hereby agrees to accept the Loan on the
Closing Date.
     2.1.2 Single Disbursement to Borrower.
     Borrower may request and receive only one borrowing hereunder in respect of
the Loan and any amount borrowed and repaid hereunder in respect of the Loan may
not be reborrowed.
     2.1.3 The Note, Security Instruments and Loan Documents.
     The Loan shall be evidenced by the Note and secured by the Security
Instruments, the Assignments of Leases and the other Loan Documents. Borrower
hereby authorizes Lender to file a financing statement or statements under the
UCC in connection with the Properties in the form required to properly perfect
Lender’s security interest therein.
     2.1.4 Use of Proceeds.
     Borrower shall use the proceeds of the Loan to (a) repay and discharge any
existing loans relating to the Properties, (b) pay all past-due Basic Carrying
Costs, if any, with respect to the Properties, (c) make deposits into the
Reserve Funds on the Closing Date in the amounts provided herein or in the Other
Loan Documents or (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender. The balance, if any, shall be
distributed to Borrower and may be distributed by Borrower as it deems
appropriate.
     Section 2.2 Interest; Loan Payments; Late Payment Charge.
     2.2.1 Payments.
          (a) Interest. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date to the end of the Interest Period in
which the Maturity Date occurs at the Applicable Interest Rate. Monthly
installments of interest only shall be paid on each Payment Date commencing on
the Payment Date occurring in December, 2006 and on each subsequent Payment Date
thereafter up to and including the Maturity Date for the Interest Period in
which such Payment Date or Maturity Date occurs. Interest on the outstanding
principal amount of the Loan for the period through and including November 14,
2006 shall be paid by Borrower on the Closing Date. The outstanding principal
balance of the Loan together with all accrued and unpaid interest thereon shall
be due and payable on the Maturity Date (including,

35



--------------------------------------------------------------------------------



 



without limitation, all interest that would accrue on the outstanding principal
balance of the Loan through the end of the Interest Period during which the
Maturity Date occurs (even if such period extends beyond the Maturity Date)).
          (b) Intentionally Omitted.
          (c) Intentionally Omitted.
          (d) All payments and other amounts due under the Note, this Agreement
and the other Loan Documents shall be made without any setoff, defense or
irrespective of, and without deduction for, counterclaims.
          (e) Provided no Event of Default has occurred and is continuing, all
payments made in accordance with this Section 2.21 shall be applied pro rata to
sums due under Note A and Note B; after the occurrence of an Event of Default,
all payments received on account of the Debt shall be applied in accordance with
Section 2.2.5 hereof.
     2.2.2 Interest Calculation.
     Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate equal to the
Applicable Interest Rate divided by three hundred sixty (360) by (c) the
outstanding principal balance.
     2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs.
          (a) (i) In the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR, then
Lender shall forthwith give notice by telephone of such determination, to
Borrower at least one (1) Business Day prior to the last day of the related
Interest Period, with a written confirmation of such determination promptly
thereafter. If such notice is given, the Loan shall bear interest at the
Adjusted Interest Rate beginning on the first day of the next succeeding
Interest Period. (ii) If, pursuant to the terms of this Section 2.2.3(a), the
Loan is bearing interest at the Adjusted Interest Rate and Lender shall
determine (which determination shall be conclusive and binding upon Borrower
absent manifest error) that the event(s) or circumstance(s) which resulted in
such conversion shall no longer be applicable, Lender shall give notice thereof
to Borrower by telephone of such determination, confirmed in writing, to
Borrower as soon as reasonably practical, but in no event later than one
(1) Business Day prior to the last day of the then current Interest Period. If
such notice is given, the Loan shall bear interest at the Eurodollar Rate
beginning on the first day of the next succeeding Interest Period.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to have the Loan bear interest at either
the Eurodollar Rate or the Adjusted Interest Rate.
          (b) If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender in good faith to make or maintain the portion of the Loan bearing
interest at the Eurodollar Rate, (I) the obligation of Lender

36



--------------------------------------------------------------------------------



 



hereunder to make the Loan bearing interest at the Eurodollar Rate shall be
canceled forthwith and (II) the Loan shall automatically bear interest at the
Adjusted Interest Rate on the next succeeding Payment Date or within such
earlier period as required by Applicable Law. Borrower hereby agrees promptly to
pay Lender (within ten (10) days of Lender’s written demand therefor), any
additional amounts necessary to compensate Lender for any reasonable costs
incurred by Lender in making any conversion in accordance with this Agreement,
including, without limitation, any interest or fees payable by Lender to lenders
of funds obtained by it in order to make or maintain the Loan hereunder. Upon
written demand from Borrower, Lender shall demonstrate in reasonable detail the
circumstances giving rise to Lender’s determination and the calculation
substantiating the Adjusted Interest Rate and any additional costs incurred by
Lender in making the conversion. Lender’s written notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.
          (c) In the event that any change in any requirement of any Applicable
Law or in the interpretation or application thereof, or compliance in good faith
by Lender with any request or directive (whether or not having the force of law)
hereafter issued from any Governmental Authority, in each such case, which is
generally applicable to all Lenders subject to such Governmental Authority’s
jurisdiction:
          (i) shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any U.S.
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;
          (ii) shall, if the Loan is then bearing interest at the Eurodollar
Rate, hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or
          (iii) shall, if the Loan is then bearing interest at the Eurodollar
Rate, hereafter impose on Lender any other condition, the result of which is to
increase the cost to Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder by any amount
deemed by Lender to be material;
then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material. If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.2.3(c), Lender shall provide Borrower with
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive absent
manifest error. This provision shall survive payment of the Note and

37



--------------------------------------------------------------------------------



 



the satisfaction of all other obligations of Borrower under the Note, this
Agreement and the other Loan Documents.
          (d) Borrower agrees to indemnify Lender and to hold Lender harmless
from any loss or expense which Lender sustains or incurs to the extent it is a
consequence of (I) any default by Borrower in payment of the principal of or
interest on the Loan while bearing interest at the Eurodollar Rate, including,
without limitation, any such loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain the
Eurodollar Rate, (II) any prepayment (whether voluntary or mandatory) of the
Loan on a day that (A) is not the Payment Date immediately following the last
day of an Interest Period with respect thereto or (B) is the Payment Date
immediately following the last day of an Interest Period with respect thereto if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the Eurodollar Rate hereunder and
(III) the conversion (for any reason whatsoever, whether voluntary or
involuntary) of the Applicable Interest Rate from the Eurodollar Rate to the
Adjusted Interest Rate with respect to any portion of the outstanding principal
amount of the Loan then bearing interest at the Eurodollar Rate on a date other
than the Payment Date immediately following the last day of an Interest Period,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the Eurodollar Rate hereunder (the amounts referred to in clauses (I), (II) and
(III) are herein referred to collectively as the “Breakage Costs”). This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.
     2.2.4 Payment on Maturity Date.
     Borrower shall pay to Lender on (or, to the extent permitted herein before)
the Maturity Date the outstanding principal balance, all accrued and unpaid
interest thereon, and all other amounts due hereunder and under the Note, the
Security Instruments and the other Loan Documents, including, without
limitation, all interest that would accrue on the outstanding principal balance
of the Loan through and including the end of the Interest Period in which the
Maturity Date occurs (even if such Interest Period extends beyond the Maturity
Date).
     2.2.5 Payments after Default.
     Upon the occurrence and during the continuance of an Event of Default,
interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein
Interest at the Default Rate shall be computed from the occurrence of the Event
of Default until the actual receipt and collection of the Debt (or that portion
thereof that is then due). To the extent permitted by Applicable Law, interest
at the Default Rate shall be added to the Debt, shall itself accrue interest at
the same rate as the Loan and shall be secured by the Security Instruments;
provided that no sums shall be applied to the payment of principal under Note B
until all principal and interest and other sums due under Note A have been paid
in full. This paragraph shall not be construed as an agreement or privilege to
extend the date of the

38



--------------------------------------------------------------------------------



 



payment of the Debt, nor as a waiver of any other right or remedy accruing to
Lender by reason of the occurrence of any Event of Default.
     2.2.6 Late Payment Charge.
     If any principal, interest or any other sums due under the Loan Documents
(including the sums due on the Maturity Date) is not paid by Borrower on the
date on which it is due, Borrower shall pay to Lender upon demand an amount
equal to the lesser of five percent (5%) of such unpaid sum or the maximum
amount permitted by Applicable Law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by the Security Instruments and the other Loan Documents to the
extent permitted by Applicable Law; provided, however, Borrower shall have the
option, not to be exercised more than three (3) times during the term of the
Loan, to not pay the late payment charge contemplated by this Section 2.2.6 in
the event any Monthly Debt Service Payment Amount is paid within one
(1) Business Day after the date the same was due. Any late payment charges
received will be applied first to late charges accrued on Note A and then to
late charges accrued on Note B.
     2.2.7 Usury Savings.
     This Agreement and the Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
     2.2.8 Foreign Taxes.
     If the Loan is bearing interest at the Eurodollar Rate, all payments made
by Borrower hereunder shall be made free and clear of, and without reduction for
or on account of, Foreign Taxes, excluding, in the case of Lender, Foreign Taxes
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which Lender is resident or organized, or any
political subdivision thereof and, in the case of Lender, taxes measured by its
overall net income, and franchise taxes imposed on it, by the jurisdiction of
Lender’s lending office or any political subdivision thereof or in which Lender
is resident or engaged in business. If any non-excluded Foreign Taxes are
required to be withheld from any amounts payable to Lender hereunder, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all non-excluded Foreign Taxes) interest or any such
other

39



--------------------------------------------------------------------------------



 



amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any non-excluded Foreign Tax is payable pursuant to Applicable Law by
Borrower, Borrower shall send to Lender an original official receipt showing
payment of such non-excluded Foreign Tax or other evidence of payment reasonably
satisfactory to Lender. Borrower hereby indemnifies Lender for any incremental
taxes, interest or penalties that may become payable by Lender which may result
from any failure by Borrower to pay any such non-excluded Foreign Tax when due
to the appropriate taxing authority or any failure by Borrower to remit to
Lender the required receipts or other required documentary evidence, provided,
however, in the event that Lender or any successor and/or assign of Lender is
not incorporated under the laws of the United States of America or a state
thereof Lender agrees that, prior to the first date on which any payment is due
such entity hereunder, it will deliver to Borrower (i) two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such entity is
entitled to receive payments under the Note, without deduction or withholding of
any United States federal income taxes, or (ii) an Internal Revenue Service Form
W-9 or successor applicable form, as the case may be, to establish an exemption
from United States backup withholding tax. Each entity required to deliver to
Borrower a Form W-8BEN or W-8ECI or Form W-9 pursuant to the preceding sentence
further undertakes to deliver to Borrower two further copies of the said letter
and W-8BEN or W-8ECI or Form W-9, or successor applicable forms, or other manner
of certification, as the case may be, on or before the date that any such letter
or form expires (which, in the case of the Form W-8ECI, is the last day of each
U.S. taxable year of the non-U.S. entity) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent letter and form
previously delivered by it to Borrower, and such other extensions or renewals
thereof as may reasonably be requested by Borrower, certifying in the case of a
Form W-8BEN or W-8ECI that such entity is entitled to receive payments under the
Note without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such entity from duly completing and delivering any such
letter or form with respect to it and such entity advises Borrower that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax, and in the case of a Form W-9, establishing an
exemption from United States backup withholding tax. Notwithstanding the
foregoing, if such entity fails to provide a duly completed Form W-8BEN or
W-8ECI or other applicable form and, under Applicable Law, in order to avoid
liability for Foreign Taxes, Borrower is required to withhold on payments made
to such entity that has failed to provide the applicable form, Borrower shall be
entitled to withhold the appropriate amount of Foreign Taxes. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Foreign Taxes to the appropriate taxing authority and shall promptly forward to
such entity any official tax receipts or other documentation with respect to the
payment of the Foreign Taxes as may be issued by the taxing authority.
     Section 2.3 Prepayments.
     2.3.1 Voluntary Prepayments.
     Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to Lockout Date (the “Lockout
Period”). On any Business Day

40



--------------------------------------------------------------------------------



 



occurring after the expiration of the Lockout Period, Borrower may, at its
option, prepay the Loan in whole, but not in part, upon satisfaction of the
following conditions:
          (a) Borrower shall provide prior written notice to Lender specifying
the date (the “Prepayment Date”) upon which the prepayment is to be made, which
notice shall be delivered to Lender not less than thirty (30) days prior to such
payment; and
          (b) Borrower shall pay to Lender, simultaneously with such prepayment,
(i) (a) if such prepayment occurs during the First Prepayment Period, a
prepayment premium equal to one percent (1%) of then outstanding principal
amount of the Loan (or in the case of a partial prepayment in connection with a
release pursuant to Section 2.5, the amount being prepaid) and (b) if such
prepayment occurs during the Second Prepayment Period, a prepayment premium
equal to one half of one percent (0.5%) of then outstanding principal amount of
the Loan (or in the case of a partial prepayment in connection with a release
pursuant to Section 2.5, the amount being prepaid), and (c) if such prepayment
occurs after the Second Prepayment Period, no prepayment premium shall be due,
(ii) all accrued and unpaid interest calculated at the Applicable Interest Rate
on the amount of principal being prepaid through and including the Prepayment
Date, (iii) in the event that any such prepayment is made on a day other than a
Payment Date, Borrower shall pay to Lender a sum equal to the amount of interest
which would have accrued under the Note on the amount of such prepayment through
the end of the Interest Period in which the next Payment Date occurs (the
“Interest Shortfall”), (iv) Breakage Costs, if any, without duplication of any
sums paid pursuant to the preceding clause (ii) and (iii); and (v) all other
sums then due under this Agreement, the Note or the other Loan Documents;
     If in connection with a release of an Individual Property in accordance
with Section 2.5 hereof, the Individual Property to be released is conveyed to a
Person other than Borrower, Principal or any Person Affiliated with Borrower,
Principal or Guarantor, (a “Conveyance to a Non-Affiliate”), this Section 2.3.1
shall not apply to prepayments made in accordance with such release.
     2.3.2 Mandatory Prepayments.
     On the next occurring Payment Date following the date on which Borrower
actually receives any Net Proceeds, if and to the extent Lender is not obligated
to make such Net Proceeds available to Borrower for the Restoration of an
Individual Property, Borrower shall prepay the outstanding principal balance of
the Note in an amount equal to one hundred percent (100%) of such Net Proceeds.
Such prepayment shall be applied, first, to interest on the outstanding
principal balance of the Loan that would have accrued at the Applicable Interest
Rate on the amount prepaid through the end of the Interest Period in which such
prepayment occurs, notwithstanding that such Interest Period extends beyond the
date of prepayment, and then to all other amounts then due to Lender under this
Agreement or any of the other Loan Documents and then to the outstanding
principal balance of the Loan; provided, however, Borrower shall not be
obligated to pay any prepayment premium in connection with such prepayment.

41



--------------------------------------------------------------------------------



 



     2.3.3 Prepayments After Default.
     If, following an uncured Event of Default, Borrower tenders payment of all
or any part of the Debt, or if all or any portion of the Debt is recovered by
Lender after such Event of Default such tender or recovery shall be deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment of the Loan prior to the expiration of the Lockout Period and
Borrower shall pay, in addition to the Debt, (i) all accrued and unpaid interest
calculated at the Applicable Interest Rate on the amount of principal being
prepaid through and including the Prepayment Date, (ii) if such prepayment
occurs prior to the expiration of the Lockout Period, a prepayment consideration
equal to three percent (3%) of the amount being prepaid, (iii) the Interest
Shortfall, if applicable, with respect to the amount prepaid, (iv) Breakage
Costs, if any, without duplication of any sums paid pursuant to the preceding
clause (iii); and (v) all other sums due under this Agreement, the Note or the
other Loan Documents in connection with a partial or total prepayment.
     2.3.4 Making of Payments.
     Each payment by Borrower hereunder or under the Note shall be payable at
P.O. Box 65585, Charlotte, North Carolina 28265-0585, or by wire transfer to
Bank of America Incoming Wires, ABA #026009593, Account #4782779943 for credit
to CMSG Servicing #3403777, or at such other place as Lender may designate from
time to time in writing, on the date such payment is due, to Lender by deposit
to such account as Lender may designate by written notice to Borrower. Each
payment by Borrower hereunder or under the Note shall be made in funds settled
through the New York Clearing House Interbank Payments System or other funds
immediately available to Lender by 12:00 p.m., New York City time, on or prior
to the date such payment is due, to Lender by deposit to such account as Lender
may designate by written notice to Borrower. Whenever any payment hereunder or
under the Note shall be stated to be due on a day which is not a Business Day,
such payment shall be made on the first Business Day succeeding such scheduled
due date.
     2.3.5 Application of Prepayments.
          (a) All prepayments received pursuant to this Section 2.3 and
Section 2.5 shall be applied first, to interest on the outstanding principal
balance being prepaid that accrued through and including the Prepayment Date,
second, to the Interest Shortfall, if applicable, and third, to the payments of
principal due under the Loan, if any, in the inverse order of maturity.
          (b) Provided no Event of Default has occurred and is continuing, all
payments made in accordance with this Section 2.3 and Section 2.5 shall be
applied pro rata to sums due under Note A and Note B; after the occurrence of an
Event of Default, all payments received on account of the Debt shall be applied
in accordance with Section 2.2.5 hereof.

42



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Agreement,
Borrower shall not be permitted to prepay the principal balance of Note A or
Note B unless (i) such prepayment is expressly permitted or required by this
Agreement and (ii) in connection with (A) a prepayment in whole of Note A,
Borrower simultaneously tenders a payment in whole of Note B and (B) a
prepayment in whole of Note B, Borrower simultaneously tenders a payment in
whole of Note A.
     Section 2.4 Interest Rate Cap Agreement.
          (a) Borrower shall obtain, or cause to be obtained, and shall
thereafter maintain in effect, an Interest Rate Cap Agreement with an Acceptable
Counterparty, which shall be coterminous with the Loan and have a notional
amount which shall not at any time be less than the outstanding principal
balance of the Loan and which shall at all times have a strike rate equal to the
Strike Rate. The Counterparty shall be obligated under the Interest Rate Cap
Agreement to make monthly payments equal to the excess of one (1) month LIBOR
over the Strike Rate, calculated on the notional amount. The notional amount of
the Interest Rate Cap Agreement may be reduced from time to time in amounts
equal to any payment of the principal of the Loan in accordance with the terms
hereof.
          (b) Borrower shall collaterally assign to Lender pursuant to an
Assignment of Interest Rate Cap Agreement substantially in the form annexed
hereto as Exhibit C, all of its right, title and interest to receive any and all
payments under the Interest Rate Cap Agreement (and any related guarantee, if
any) and shall deliver to Lender an executed counterpart of such Interest Rate
Cap Agreement and notify the Counterparty of such collateral assignment (either
in such Interest Rate Cap Agreement or by separate instrument). The Counterparty
shall agree in writing to make all payments it is required to make under the
Interest Rate Cap Agreement directly to the Lockbox Account or if the Lockbox
Account is not then required to be in effect, into an Account controlled by
Borrower. At such time as the Loan is repaid in full, all of Lender’s right,
title and interest in the Interest Rate Cap Agreement shall terminate and Lender
shall promptly execute and deliver at Borrower’s sole cost and expense, such
documents as may be required to evidence Lender’s release of the Interest Rate
Cap Agreement and to notify the Counterparty of such release.
          (c) Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement shall be deposited
immediately into the Lockbox Account or if the Lockbox Account is not then
required to be in effect, into an Account controlled by Borrower. Borrower shall
take all actions reasonably requested by Lender to enforce Borrower’s and
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.
          (d) In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below “A+” (or the equivalent) by the Rating
Agencies, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement with an Acceptable Counterparty not
later than thirty (30) days following receipt of notice from Lender or Servicer
of such downgrade, withdrawal or qualification.

43



--------------------------------------------------------------------------------



 



          (e) In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, and such failure shall continue for ten (10) days
following written notice from Lender, Lender may purchase such Interest Rate Cap
Agreement and the cost incurred by Lender in purchasing such Interest Rate Cap
Agreement shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
paid by Borrower to Lender.
          (f) In connection with an Interest Rate Cap Agreement, if requested by
Lender in connection with a Securitization, Borrower shall use commercially
reasonable efforts (which shall not require the expenditure of funds by
Borrower) to obtain and deliver to Lender an opinion of counsel from counsel for
the Counterparty (upon which Lender and its successors and assigns may rely)
which shall provide, in relevant part, that:
          (i) the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;
          (ii) the execution and delivery of the Interest Rate Cap Agreement by
the Counterparty, and any other agreement which the Counterparty has executed
and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
          (iii) all consents, authorizations and approvals required for the
execution and delivery by the Counterparty of the Interest Rate Cap Agreement,
and any other agreement which the Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
          (iv) the Interest Rate Cap Agreement, and any other agreement which
the Counterparty has executed and delivered pursuant thereto, has been duly
executed and delivered by the Counterparty and constitutes the legal, valid and
binding obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
     Section 2.5 Release of Property.
     2.5.1 Release of Individual Property.
     Provided no Event of Default has occurred and is continuing, after the
expiration of the Lockout Period, Borrower may obtain the release of an
Individual Property from the Lien of the

44



--------------------------------------------------------------------------------



 



Security Instrument thereon (and related Loan Documents) and the release of
Borrower’s obligations under the Loan Documents with respect to such Individual
Property (other than those expressly stated to survive), but only upon the
satisfaction of each of the following conditions:
          (a) Borrower shall provide Lender with at least thirty (30) days but
no more than ninety (90) days prior written notice of its request to obtain a
release of the Individual Property;
          (b) Intentionally Omitted;
          (c) Lender shall have received a wire transfer of immediately
available federal funds in an amount equal to the Release Price for the
applicable Individual Property, together with (i) all accrued and unpaid
interest calculated at the Applicable Interest Rate on the amount of principal
being prepaid through and including the Prepayment Date, (ii) the Interest
Shortfall, if applicable, with respect to the amount prepaid, (iii) Breakage
Costs, if any, without duplication of any sums paid pursuant to the preceding
clause (ii); and (iii) all other sums due under this Agreement, the Note or the
other Loan Documents in connection with such release;
          (d) Borrower shall submit to Lender, not less than five (5) days prior
to the date of such release, a release of Lien (and related Loan Documents) for
such Individual Property for execution by Lender. Such release shall be in a
form appropriate in each State in which the Individual Property is located and
shall contain standard provisions, if any, protecting the rights of Lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that (i) such documentation is in
compliance with all applicable Legal Requirements, and (ii) the release will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being released);
          (e) After giving effect to such release, Lender shall have determined
that the Debt Service Coverage Ratio for the Properties then remaining subject
to the Lien of a Security Instrument (not including the Individual Property to
be released) (but for the purpose of this calculation only, assuming a Release
Price equal to the Allocated Loan Amount) shall be at least equal to the Debt
Service Coverage Ratio for all of the Properties (including the Individual
Property to be released) for the twelve (12) full calendar months immediately
preceding the release of the Individual Property, which determination shall be
made after giving effect to (i) such release and (ii) any additional voluntary
prepayment made by Borrower, but only to the extent necessary to meet such
minimum Debt Service Coverage Ratio. If Borrower shall make such voluntary
prepayment, such prepayment shall be made in accordance with Section 2.3.1(b);
provided, however, that if the Individual Property to be released is conveyed
pursuant to a Conveyance to a Non-Affiliate, no prepayment premium shall be due
regardless of when such voluntary prepayment is made;
          (f) Lender shall have received evidence that the Individual Property
to be released shall be conveyed to a Person other than Borrower or Principal;

45



--------------------------------------------------------------------------------



 



          (g) In the event the Individual Property to be released is subject to
an Operating Lease along with one or more additional Properties, Lender shall
have received a certified copy of an amendment to the Operating Lease reflecting
the deletion of the Individual Property to be released;
          (h) After giving effect to such release, Lender shall have determined
that the aggregate Allocated Loan Amounts for all Individual Properties released
pursuant to this Section 2.5 (including the Individual Property to be released)
shall not exceed the Release Cap; and
          (i) Lender shall have received payment of all Lender’s reasonable out
of pocket costs and expenses, including due diligence review costs and
reasonable counsel fees and disbursements incurred in connection with the
release of the Individual Property from the lien of the related Security
Instrument and the review and approval of the documents and information required
to be delivered in connection therewith.
     2.5.2 Release on Payment in Full.
     Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Security
Instrument on each Individual Property not theretofore released.
     Section 2.6 Substitution of Properties.
     Subject to the terms of this Section 2.6, Borrower may obtain a release of
the Lien of a Security Instrument (and the related Loan Documents) encumbering
an Individual Property (a “Release Property”) by substituting therefor another
hotel property of like kind and quality acquired by Borrower (individually, a
“Substitute Property” and collectively, the “Substitute Properties”), provided
that the following conditions precedent are satisfied:
          (a) Intentionally Omitted.
          (b) Lender shall have received at least sixty (60) days prior written
notice requesting the substitution and identifying the Substitute Property and
Release Property.
          (c) If the Borrower continues to own an Individual Property subject to
the Lien of a Security Instrument, Lender shall have received (i) a copy of a
deed conveying all of Borrower’s right, title and interest in and to the Release
Property to a Person other than Borrower or Principal pursuant to an arms length
transaction and (ii) a letter from Borrower countersigned by a title insurance
company acknowledging receipt of such deed and agreeing to record such deed in
the real estate records for the county in which the Release Property is located.
          (d) Lender shall have received a current Appraisal of (i) the
Substitute Property and (ii) the Release Property, each prepared within sixty
(60) days prior to the release and substitution, showing an appraised value of
the Substitute Property equal to or greater than one hundred percent (100%) of
the appraised value of the Release Property immediately prior to the date of the
proposed substitution.

46



--------------------------------------------------------------------------------



 



          (e) After giving effect to such release and substitution, Lender shall
have determined that the aggregate Allocated Loan Amounts for all Substitute
Properties substituted as an Individual Property pursuant to this Section 2.6
(including the Substitute Property proposed to be substituted) shall not exceed
the Substitution Cap.
          (f) Lender shall have received a certificate of Borrower certifying,
that the Debt Service Coverage Ratio for the twelve (12) months immediately
preceding the substitution with respect to the remaining Properties and the
Substitute Property proposed to be substituted is equal to or greater than the
Debt Service Coverage Ratio for the twelve (12) full calendar months immediately
preceding the date of the proposed substitution with respect to the Properties.
          (g) If the Loan is part of a Securitization, Lender shall have
received confirmation in writing from the Rating Agencies to the effect that
such release and substitution will not result in a withdrawal, qualification or
downgrade of the respective ratings in effect immediately prior to such release
and substitution for the Securities issued in connection with the Securitization
that are then outstanding.
          (h) Unless such event or condition relates solely to the Release
Property and will be fully cured by the release and substitution, no Event of
Default shall have occurred and be continuing and Borrower shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each other Loan Document on Borrower’s part to be observed
or performed. Lender shall have received a certificate from Borrower confirming
the foregoing, stating that the representations and warranties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of the release and substitution with respect to
Borrower, the Properties and the Substitute Property and containing any other
representations and warranties with respect to Borrower, the Properties, the
Substitute Property or the Loan as (i) Lender, if a Securitization has not
occurred, or (ii) the Rating Agencies, if a Securitization has occurred, may
require, unless such certificate would be inaccurate, such certificate to be in
form and substance satisfactory to Lender or the Rating Agencies, as applicable.
          (i) Borrower shall (A) have executed, acknowledged and delivered to
Lender (I) a Security Instrument, an Assignment of Leases and Rents and two
UCC-1 Financing Statements with respect to the Substitute Property, together
with a letter from Borrower countersigned by a title insurance company
acknowledging receipt of such Security Instrument, Assignment of Leases and
Rents and UCC-1 Financing Statements and agreeing to record or file, as
applicable, such Security Instrument, Assignment of Leases and Rents and one of
the UCC-1 Financing Statements in the real estate records for the county in
which the Substitute Property is located and to file one of the UCC-1 Financing
Statements in the office of the Secretary of State (or other central filing
office) of the State under the laws of which Borrower was organized, so as to
effectively create upon such recording and filing valid and enforceable first
priority Liens upon the Substitute Property, in favor of Lender (or such other
trustee as may be desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents and (II) an Environmental Indemnity with respect to the Substitute
Property from Indemnitor and (B) have caused Guarantor to acknowledge and
confirm its obligations under the Loan Documents. The Security Instrument,
Assignment of Leases and Rents, UCC-1 Financing Statements and Environmental
Indemnity shall be the same in form and

47



--------------------------------------------------------------------------------



 




substance as the counterparts of such documents executed and delivered with
respect to the related Release Property subject to modifications reflecting only
the Substitute Property as the Individual Property and such modifications
reflecting the laws of the State in which the Substitute Property is located.
The Security Instrument encumbering the Substitute Property shall secure all
amounts then outstanding under the Note, provided that in the event that the
jurisdiction in which the Substitute Property is located imposes a mortgage
recording, intangibles or similar tax and does not permit the allocation of
indebtedness for the purpose of determining the amount of such tax payable, the
principal amount secured by such Security Instrument shall be equal to one
hundred twenty-five percent (125%) of the Allocated Loan Amount for the
Substitute Property. The amount of the Loan allocated to the Substitute Property
(such amount being hereinafter referred to as the “Substitute Allocated Loan
Amount”) shall equal the Allocated Loan Amount of the related Release Property.
          (j) Lender shall have received (A) to the extent available, any
“tie-in” or similar endorsement, together with a “first loss” endorsement, to
each Title Insurance Policy insuring the Lien of the existing Security
Instruments as of the date of the substitution with respect to the Title
Insurance Policy insuring the Lien of the Security Instrument with respect to
the Substitute Property and (B) a Title Insurance Policy (or a marked, signed
and redated commitment to issue such Title Insurance Policy) insuring the Lien
of the Security Instrument encumbering the Substitute Property, issued by the
title company that issued the Title Insurance Policies insuring the Lien of the
existing Security Instruments and dated as of the date of the substitution, with
reinsurance and direct access agreements that replace such agreements issued in
connection with the Title Insurance Policy insuring the Lien of the Security
Instrument encumbering the Release Property. The Title Insurance Policy issued
with respect to the Substitute Property shall (1) provide coverage in the amount
of the Substitute Allocated Loan Amount if the “tie-in” or similar endorsement
described above is available or, if such endorsement is not available, in an
amount equal to one hundred twenty-five percent (125%) of the Substitute
Allocated Loan Amount, together, if available, with “last dollar endorsement,”
(2) insure Lender that the relevant Security Instrument creates a valid first
lien on the Substitute Property encumbered thereby, free and clear of all
exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (3) contain such endorsements and affirmative coverages as are
then available and are contained in the Title Insurance Policies insuring the
Liens of the existing Security Instruments, and such other endorsements or
affirmative coverage that a prudent institutional mortgage lender would require,
and (4) name Lender as the insured. Lender also shall have received copies of
paid receipts or other evidence showing that all premiums in respect of such
endorsements and Title Insurance Policies have been paid.
          (k) Lender shall have received a current Survey for each Substitute
Property, certified to the title company and Lender and its successors and
assigns, in the same form and having the same content as the certification of
the Survey of the Release Property prepared by a professional land surveyor
licensed in the State in which the Substitute Property is located and acceptable
to the Rating Agencies in accordance with the 2005 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys. Such Survey shall reflect the
same legal description contained in the Title Insurance Policy relating to such
Substitute Property and shall include, among other things, a metes and bounds
description of the real property comprising part of such Substitute Property
(unless such real property has been satisfactorily designated by lot

48



--------------------------------------------------------------------------------



 




number on a recorded plat). The surveyor’s seal shall be affixed to each Survey
and each Survey shall certify whether or not the surveyed property is located in
a “one-hundred-year flood hazard area.”
          (l) Lender shall have received valid certificates of insurance
indicating that the requirements for the policies of insurance required for an
Individual Property hereunder have been satisfied with respect to the Substitute
Property and evidence of the payment of all Insurance Premiums payable for the
existing policy period.
          (m) Lender shall have received a Phase I environmental report dated
not more than one hundred eighty (180) days prior to the proposed date of
substitution and otherwise acceptable to a prudent institutional mortgage loan
lender and, if recommended under the Phase I environmental report, a Phase II
environmental report that would be acceptable to a prudent institutional
mortgage loan lender, which conclude that the Substitute Property does not
contain any Hazardous Materials and is not subject to any significant risk of
contamination from any off site Hazardous Materials.
          (n) Borrower shall deliver or cause to be delivered to Lender
(A) updates or, if the Substitute Property is to be owned by an Affiliate of
Borrower, originals, in either case certified by Borrower or such Affiliate, as
applicable, of all organizational documentation related to Borrower or such
Affiliate, as applicable, and/or the formation, structure, existence, good
standing and/or qualification to do business delivered to Lender on the Closing
Date; (B) good standing certificates, certificates of qualification to do
business in the jurisdiction in which the Substitute Property is located (if
required in such jurisdiction); and (C) resolutions of Borrower or such
Affiliate, as applicable, authorizing the substitution and any actions taken in
connection with such substitution.
          (o) Lender shall have received the following opinions of Borrower’s
counsel: (A) an opinion or opinions of counsel admitted to practice under the
laws of the State in which the Substitute Property is located stating that the
Loan Documents delivered with respect to the Substitute Property pursuant to
clause (i) above are valid and enforceable in accordance with their terms,
subject to the laws applicable to creditors’ rights and equitable principles,
and that Borrower is qualified to do business and in good standing under the
laws of the jurisdiction where the Substitute Property is located or that
Borrower is not required by Applicable Law to qualify to do business in such
jurisdiction; (B) an opinion of counsel acceptable to the Rating Agencies if the
Loan is part of a Securitization, or Lender if the Loan is not part of a
Securitization, stating that the Loan Documents delivered with respect to the
Substitute Property pursuant to this Section, among other things, duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Loan Documents and the performance by Borrower of its
obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
its properties are bound; (C) an update of the Insolvency Opinion indicating
that the substitution does not affect the opinions set forth therein; (D) if the
Loan is part of a Securitization, an opinion of counsel acceptable to the Rating
Agencies that the substitution does not constitute a “significant modification”
of the Loan under Section 1001 of the Code or otherwise cause a tax to be
imposed on a “prohibited transaction” by any REMIC Trust.

49



--------------------------------------------------------------------------------



 




          (p) Borrower shall (i) have paid, (ii) have escrowed with Lender or
(iii) be contesting in accordance with the terms hereof, all Basic Carrying
Costs relating to each of the Properties and the Substitute Property, including
without limitation, (x) accrued but unpaid Insurance Premiums relating to each
of the Properties and the Substitute Property, and (y) currently due and payable
Taxes (including any in arrears) relating to each of the Properties and the
Substitute Property and (z) currently due and payable Other Charges relating to
each of the Properties and Substitute Property.
          (q) Borrower shall (i) have paid or reimbursed Lender for all
reasonable costs and expenses incurred by Lender (including, without limitation,
reasonable attorneys’ fees and disbursements) in connection with the release and
substitution, (ii) have paid all recording charges, filing fees, taxes or other
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes) payable in connection with the substitution, (iii) have
paid all costs and expenses of the Rating Agencies incurred in connection with
the substitution and (iv) have paid to Lender at the time of written notice of
such substitution and release, a non-refundable processing fee equal to $7,500
for each Substitute Property.
          (r) Lender shall have received annual operating statements and
occupancy statements for the Substitute Property for the most current completed
fiscal year and a current operating statement for the Release Property, each
certified by Borrower to Lender as being true and correct in all material
respects and a certificate from Borrower certifying that there has been no
material adverse change in the financial condition of the Substitute Property
since the date of such operating statements.
          (s) Upon the request of Lender, Borrower shall have delivered to
Lender estoppel certificates from all tenants under Major Leases at the
Substitute Property. All such estoppel certificates shall be substantially in
the form approved by Lender in connection with the origination of the Loan and
shall indicate that (1) the subject Major Lease is a valid and binding
obligation of the tenant thereunder, (2) to the best of the tenant’s knowledge,
there are no defaults under such Major Lease on the part of the landlord or
tenant thereunder, (3) the tenant thereunder has no knowledge of any defense or
offset to the payment of rent under such Major Lease, (4) no rent under such
Major Lease has been paid more than one (1) month in advance, (5) the tenant
thereunder has no option under such Major Lease to purchase all or any portion
of the Substitute Property, and (6) all tenant improvement work required under
such Major Lease has been substantially completed and the tenant under such
Major Lease is in actual occupancy of its leased premises. If an estoppel
certificate indicates that all tenant improvement work required under the
subject Major Lease has not yet been completed, Borrower shall deliver to Lender
financial statements indicating that Borrower has adequate funds to pay all
costs related to such tenant improvement work as required under such Major
Lease.
          (t) Lender shall have received copies of all Leases affecting the
Substitute Property certified by Borrower as being true and correct.
          (u) Upon the request of Lender, Lender shall have received
subordination agreements in the form approved by Lender in connection with the
origination of the Loan (or such other form approved by Lender, which approval
shall not be unreasonably withheld, delayed or conditioned) with respect to
tenants under all Major Leases at the Substitute Property

50



--------------------------------------------------------------------------------



 




to the extent such Major Leases for such tenants are not automatically
subordinate (in lien and in terms) pursuant to the terms of the applicable Major
Leases.
          (v) Lender shall have received (A) an endorsement to the Title
Insurance Policy insuring the Lien of the Security Instrument encumbering the
Substitute Property insuring that the Substitute Property constitutes a separate
tax lot or, if such an endorsement is not available in the State in which the
Substitute Property is located, a letter from the title insurance company
issuing such Title Insurance Policy stating that the Substitute Property
constitutes a separate tax lot or (B) a letter from the appropriate taxing
authority stating that the Substitute Property constitutes a separate tax lot.
          (w) Lender shall have received a Physical Conditions Report with
respect to the Substitute Property stating that the Substitute Property and its
use comply in all material respects with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and that
the Substitute Property is in good condition and repair and free of damage or
waste or in the event such report indicates the need for immediate or on-going
repairs at the Substitute Property, Lender shall have established a reserve in
the amount of 125% of the estimated cost of completing such immediate or
on-going repairs, provided, however, in no event shall Lender be obligated to
accept a Substitute Property if the physical condition report relating to such
Substitute Property indicates any damage or deficiencies which in Lender’s
reasonable judgment create a risk to the safety or well-being to the occupants
of such Substitute Property.
          (x) Lender shall have received evidence which would be satisfactory to
a prudent institutional mortgage loan lender to the effect that all material
building and operating licenses and permits necessary for the use and occupancy
of the Substitute Property as a hotel including, but not limited to, current
certificates of occupancy, have been obtained and are in full force and effect.
          (y) Lender shall have received an Operating Lease (i) in substantially
the form as the Operating Lease in effect on the date hereof or (ii) which would
be satisfactory to a prudent institutional mortgage loan lender encumbering only
the Substitute Property or, in the event the Release Property is subject to a
Operating Lease along with one or more additional Properties, Lender shall have
received a certified copy of an amendment to the Operating Lease reflecting the
deletion of the Release Property and, if appropriate, the addition of the
Substitute Property as a property encumbered pursuant thereto.
          (z) In the event the Release Property is subject to a Management
Agreement along with one or more additional Properties, Lender shall have
received a certified copy of an amendment to the Management Agreement reflecting
the deletion of the Release Property and, if appropriate, the addition of the
Substitute Property as a property managed pursuant thereto and Manager shall
have executed and delivered to Lender an amendment to the Assignment of
Management Agreement reflecting such amendment to the Management Agreement. In
the event that the Release Property is subject to a Management Agreement
relating only to such Release Property, Lender shall have received a Replacement
Management Agreement for the Substitute Property and the Manager thereunder
shall have executed and delivered to Lender an Assignment of Management
Agreement with respect to such new Management Agreement on

51



--------------------------------------------------------------------------------



 




substantially the same terms as used in connection with the Release Property or
such other terms as would be acceptable to a prudent institutional mortgage loan
lender.
          (aa) Lender shall have received such other approvals, opinions,
documents and information in connection with the substitution as reasonably
requested by Lender.
          (bb) Lender shall have received certified copies of all material
contracts and agreements relating to the leasing and operation of the Substitute
Property (other than the Management Agreement), each of which shall be in a form
and substance which would be satisfactory to a prudent institutional mortgage
loan lender.
          (cc) Lender shall have received certified copies of all material
consents, licenses and approvals, if any, required in connection with the
substitution of a Substitute Property, including, without limitation, liquor
licenses and evidence that such consents, licenses and approvals are in full
force and effect.
          (dd) Lender shall have received satisfactory (i.e., showing no Liens
other than Permitted Encumbrances) UCC searches, together with tax lien,
judgment and litigation searches with respect to the Substitute Property and
Borrower in the State where the Substitute Property is located and in the States
under the laws of which each such Person is organized.
          (ee) Lender shall have received a comfort letter from the franchisor
under the Franchise Agreement, if any, for the Substitute Property, in the form
approved by Lender in connection with the origination of the Loan (or such other
form approved by Lender, which approval shall not be unreasonably withheld) or
in form and substance reasonably satisfactory to a prudent institutional
mortgage loan lender.
          (ff) Lender shall have received certified copies of the most recent
Quality Assurance Reports, if any which shall be reasonably satisfactory to a
prudent institutional mortgage loan lender.
          (gg) Borrower shall submit to Lender, not less than ten (10) days
prior to the date of such substitution, a release of Lien (and related Loan
Documents) for the Release Property for execution by Lender. Such release shall
be in a form appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions, if any, protecting the rights of
the releasing lender.
          (hh) Borrower shall deliver an Officers Certificate certifying that
the requirements set forth in this Section 2.6 have been satisfied.
     Upon the satisfaction of the foregoing conditions precedent, Lender will
release its Lien from the Release Property and the Substitute Property shall be
deemed to be an Individual Property for purposes of this Agreement and the
Substitute Allocated Loan Amount with respect to such Substitute Property shall
be deemed to be the Allocated Loan Amount with respect to such Substitute
Property for all purposes hereunder.

52



--------------------------------------------------------------------------------



 



     All due diligence required to be delivered to Lender in connection with
this Section 2.6 shall be in form, scope and substance which would be
satisfactory to a prudent institutional mortgage loan lender.
     Section 2.7 Releases of Certain Parcels. Borrower may obtain the release
(without any prepayment of Debt or release fee other than the payment of
expenses set forth below) from the Security Instrument, the Assignment of Leases
and the UCC financing statements of that portion of the San Antonio Property
more particularly described on Exhibit F attached hereto (the “Release Parcel”)
in connection with the transfer of the Release Parcel to the State of Texas
pursuant to the San Antonio Condemnation upon satisfaction of each of the
following conditions precedent (such release hereinafter referred to as the
“release”):
          (a) receipt by Lender of at least ten (10) days’ prior written notice
of Borrower’s request to obtain the release setting forth, at a minimum, the
anticipated date on which the release is to occur; and
          (b) payment of all Lender’s reasonable out-of-pocket costs and
expenses, including, without limitation, due diligence review costs and
reasonable counsel fees and disbursements, incurred in connection with the
release and the review and approval of the documents and information to be
delivered in connection therewith.
     III. CASH MANAGEMENT
     Section 3.1 Establishment of Accounts.
          (a) Borrower shall, simultaneously herewith, (i) establish one or more
accounts (individually and collectively, the “Property Account”) with one or
more Property Account Banks into which Borrower shall deposit, or cause to be
deposited, all Gross Income from Operations not already deposited directly into
the Concentration Account, (ii) establish one or more accounts (individually and
collectively, the “Concentration Account”) with an Eligible Institution into
which Borrower shall deposit, or cause to be deposited, all of the funds on
deposit in the applicable Property Account and (iii) execute an agreement with
Lender and each Property Account Bank providing for the control of the
applicable Property Account and Concentration Account substantially in the form
of Exhibit A attached herewith (the “Property Account Agreement”).
          (b) Lender (or Servicer on behalf of Lender) shall, simultaneously
herewith establish an account with the Lockbox Bank (the “Lockbox Account”),
into which, during any Lockbox Period, Borrower shall deposit or cause Manager
to deposit all sums on deposit in the Concentration Account, in accordance with
Section 3.2 and Section 3.6 hereof. In addition, Lender shall establish the
following Accounts (which may be book entry sub-accounts) into which during any
Lockbox Period amounts in the Concentration Account shall be deposited or
allocated:
               (i) An account with Lockbox Bank into which Borrower shall
deposit, or cause to be deposited, the Monthly Tax Deposit, if any (the “Tax
Account”);

53



--------------------------------------------------------------------------------



 



               (ii) An account with Lockbox Bank into which Borrower shall
deposit, or cause to be deposited, the Monthly Insurance Premium Deposit, if any
(the “Insurance Premium Account”);
               (iii) An account with Lockbox Bank into which Borrower shall
deposit, or cause to be deposited, the Monthly Debt Service Payment Amount (the
“Debt Service Account”);
               (iv) An account with Lockbox Bank into which Borrower shall
deposit, or cause to be deposited, the Replacement Reserve Monthly Deposit, if
any (the “Replacement Reserve Account”);
               (v) Intentionally Omitted;
               (vi) An account with Lockbox Bank into which Borrower shall
deposit, or cause to be deposited, the Monthly Ground Rent Deposit, if any (the
“Ground Rent Account”);
               (vii)Intentionally Omitted. (viii)Intentionally Omitted; and
               (ix)Intentionally Omitted.
     Section 3.2 Deposits into Lockbox Account.
          (a) Borrower represents, warrants and covenants that (i) Borrower
shall, or shall cause Manager to, immediately deposit all Gross Income from
Operations into the applicable Property Account or Concentration Account,
(ii) Borrower shall send a notice, substantially in the form of Exhibit B, to
all tenants under any Major Lease (other than the Operating Lease) only now or
hereafter occupying space at each Individual Property directing them to pay all
Rents and other sums due under such Major Lease to which they are a party into
the applicable Property Account or Concentration Account, (iii) Borrower or
Manager shall instruct the Franchisor to deposit all Accounts Receivable for the
Properties and any Gross Income from Operations collected by Franchisor pursuant
to the Franchise Agreement into the applicable Property Account or the
Concentration Account, (iv) Borrower or Manager shall deliver a notice
substantially in the form of Exhibit D hereto to all credit card companies to
pay all Accounts Receivable directly into the applicable Property Account or the
Concentration Account, (v) during any Lockbox Period, Borrower shall deposit, or
shall cause the Counterparty to deposit, all sums paid under the Interest Rate
Cap Agreement directly into the Lockbox Account; (vi) other than the Accounts,
there shall be no other accounts (other than property level petty cash or
similar type accounts) maintained by Borrower or any other Person into which
revenues from the ownership and operation of the Properties are deposited,
(vii) neither Borrower nor any other Person shall open any other such account
with respect to the deposit of income in connection with the Properties,
(viii) no funds shall be transferred to any Manager’s Account pursuant to
Section 3.2(b) hereof unless and until the Property Account Bank is advised of
the proper Monthly Pegged Amount and (ix) during any Lockbox Period, three
(3) Business Days before each Payment Date, Borrower shall cause Manager to
deposit, or cause to be deposited, all remaining funds on deposit in the Manager
Account into the Concentration

54



--------------------------------------------------------------------------------



 



Account. Until deposited into the applicable Property Account, any Gross Income
from Operations from the Properties held by Borrower shall be deemed to be
Collateral and shall be held in trust by it for the benefit, and as the
property, of Lender and shall not be commingled with any other funds or property
of Borrower.
          (b) Borrower or Lender on behalf of Borrower shall direct each
Property Account Bank to transfer, on each Business Day, all funds on deposit in
the applicable Property Account to the Concentration Account and Borrower or
Lender on behalf of Borrower, shall direct each Eligible Institution maintaining
a Concentration Account to transfer, on each Business Day, all funds on deposit
in the Concentration Account to (i) at all times other than during any Lockbox
Period, such account as shall be specified by Borrower in writing and
(ii) during any Lockbox Period, (I) the Manager Account until sums equal to the
Monthly Pegged Amount have been transferred to the Manager Account for the then
current calendar month (notwithstanding that some or a portion of such Monthly
Pegged Amount for the current month shall have been previously deposited into
the Manager Account and such amount is returned into the Concentration Account
in accordance with Section 3.2(a)(ix)) and (II) thereafter, the Lockbox Account.
          (c) Borrower warrants and covenants that they shall not rescind,
withdraw or change any notices or instructions required to be sent by it
pursuant to this Section 3.2 without Lender’s prior written consent.
     Section 3.3 Account Name.
          (a) The Accounts (other than the Manager Account) shall each be in the
name of Borrower for the benefit Lender.
          (b) In the event Lender transfers or assigns the Loan, Borrower
acknowledges that each Property Account Bank, Lockbox Bank, at Lender’s request,
shall change the name of each Account to the name of Borrower for the benefit of
the transferee or assignee. In the event Lender retains a servicer to service
the Loan, Borrower acknowledges that each Property Account Bank and Lockbox
Bank, at Lender’s request, shall be rename each account to be in the name of
Borrower for the benefit of the servicer, as agent for Lender.
     Section 3.4 Eligible Accounts.
     Borrower shall, and Borrower shall cause each Property Account Bank,
Lockbox Account Bank and the Eligible Institution maintaining the Concentration
Account to, maintain each Account as an Eligible Account.
     Section 3.5 Permitted Investments.
     Sums on deposit in any Account other than any Property Account, the
Concentration Account or Lockbox Account may be invested in Permitted
Investments provided (i) such investments are then regularly offered by Lockbox
Bank for accounts of this size, category and type, (ii) such investments are
permitted by Applicable Law, (iii) the maturity date of the Permitted Investment
is not later than the date on which sums in the applicable Account are
anticipated by Lender to be required for payment of an obligation for which such
Account was

55



--------------------------------------------------------------------------------



 



created, and (iv) no Event of Default shall have occurred and be continuing. All
income earned from Permitted Investments shall be the property of Borrower.
Borrower hereby irrevocably authorizes and directs Lockbox Bank, to hold any
income earned from Permitted Investments as part of the Accounts. Borrower shall
be responsible for payment of any federal, State or local income or other tax
applicable to income earned from Permitted Investments. No other investments of
the sums on deposit in the Accounts shall be permitted except as set forth in
this Section 3.5. Lender shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds or of any funds deposited
in the related Accounts. Notwithstanding anything to the contrary contained
herein, Borrower acknowledges that the only Permitted Investment which Lockbox
Bank may only offer is an interest bearing escrow account (bearing interest at a
money market rate as determined by Lockbox Bank)
     Section 3.6 Intentionally Omitted.
     Section 3.7 Transfer To and Disbursements from the Lockbox Account.
          (a) Lockbox Bank shall withdraw all funds on deposit in the Lockbox
Account on the date immediately preceding each Payment Date (and if such day is
not a Business Day then the preceding day which is a Business Day).
          (b) Lockbox Bank shall disburse the funds in the Lockbox Account in
the following order of priority:
               (i) First, funds sufficient to pay the Monthly Ground Rent
Deposit shall be deposited in the Ground Rent Account;
               (ii) Second, funds sufficient to pay the Monthly Tax Deposit
shall be deposited in the Tax Account;
               (iii) Third, funds sufficient to pay the Monthly Insurance
Premium Deposit, if any, shall be deposited in the Insurance Premium Account;
               (iv) Fourth, funds sufficient to pay the Monthly Debt Service
Payment Amount shall be deposited into the Debt Service Account to be applied to
the payment of accrued and unpaid interest computed at the Applicable Interest
Rate;
               (v) Fifth, funds sufficient to pay the Replacement Reserve
Monthly Deposit shall be deposited in the Replacement Reserve Account;
               (vi) Sixth, funds sufficient to pay any interest accruing at the
Default Rate, and late payment charges, if any, shall be deposited in the Debt
Service Account;
               (vii) Seventh, to the payment of Lockbox Bank for customary and
reasonable fees and expenses incurred in connection with this Agreement and the
accounts established hereunder;

56



--------------------------------------------------------------------------------



 



               (viii) Eighth, provided no Event of Default has occurred and is
continuing all amounts remaining in the Lockbox Account after deposits for items
(i) through (vii) for the current month and all prior months shall be disbursed
to Borrower.
     Section 3.8 Withdrawals From the Tax Account and the Insurance Premium
Account.
     Lender shall have the right to withdraw funds from the Tax Account to pay
Taxes on or before the date Taxes are delinquent. Lender shall have the right to
withdraw funds from the Insurance Premium Account to pay Insurance Premiums on
or before the date Insurance Premiums are due and payable. Lockbox Bank shall
disburse funds from the Tax Account and the Insurance Premium Account in
accordance with Lender’s written request therefor on the Business Day following
Lockbox Bank’s receipt of such written request.
     Section 3.9 Withdrawals from the Replacement Reserve Account.
     Lender shall disburse funds on deposit in the Replacement Reserve Account
in accordance with the provisions of Section 7.3 hereof.
     Section 3.10 Withdrawals from the Required Repair Account.
     Lender shall disburse funds on deposit in the Required Repair Account in
accordance with the provisions of Section 7.1 hereof.
     Section 3.11 Withdrawals from the Debt Service Account.
     Lender shall have the right to withdraw funds from the Debt Service Account
to pay the Monthly Debt Service Payment Amount on or after the date when due,
together with any late payment charges or interest accruing at the Default Rate.
     Section 3.12 Intentionally Omitted.
     Section 3.13 Intentionally Omitted.
     Section 3.14 Withdrawals from the Ground Rent Account
     Lender shall have the right to withdraw funds from the Ground Rent Account
in accordance with Section 7.4 hereof.
     Section 3.15 Disbursement Upon Lockbox Trigger Event Cure.
     Upon the occurrence of a Lockbox Trigger Event Cure all funds on deposit in
the Lockbox Account, not otherwise applied or disbursed by Lender in accordance
with this Agreement or the other Loan Documents, shall, provided no Event of
Default has occurred and is continuing, be disbursed to Borrower.
     Section 3.16 Lockbox Trigger Event Cure.
     Borrower shall have only two (2) opportunities during the term of the Loan
to cure the Lockbox Trigger Event upon the cure by Borrower and acceptance of
such cure by Lender of the

57



--------------------------------------------------------------------------------



 



Event of Default that is the basis of such Lockbox Trigger Event (provided
Lender has not otherwise accelerated the Loan, moved for a receiver or commenced
foreclosure proceedings) (a “Lockbox Trigger Event Cure”). If during the term of
the Loan, three (3) or more Events of Default shall occur, no Lockbox Trigger
Event Cure shall be permitted to occur (regardless of any cure of such Event of
Default)
     Section 3.17 Sole Dominion and Control.
     Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
including Property Account Bank and Lockbox Bank, subject to the terms hereof;
and Borrower shall have no right of withdrawal with respect to any Account
except with the prior written consent of Lender or as otherwise provided herein.
     Section 3.18 Security Interest.
     Borrower hereby grants to Lender a first priority security interest in each
of the Accounts and the Account Collateral as additional security for the Debt.
     Section 3.19 Rights on Default.
     Notwithstanding anything to the contrary in this Article 3, upon the
occurrence of an Event of Default, Lender shall promptly notify Property Account
Bank and Lockbox Bank in writing of such Event of Default and, without notice
from Property Account Bank, Lockbox Bank or Lender, (a) Borrower shall have no
further right in respect of (including, without limitation, the right to
instruct Lockbox Bank or Property Account Bank to transfer from) the Accounts,
(b) Lender may direct Lockbox Account to liquidate and transfer any amounts then
invested in Permitted Investments to the Accounts or reinvest such amounts in
other Permitted Investments as Lender may reasonably determine is necessary to
perfect or protect any security interest granted or purported to be granted
hereby or pursuant to the other Loan Documents or to enable Lockbox Bank, as
agent for Lender, or Lender to exercise and enforce Lender’s rights and remedies
hereunder or under any other Loan Document with respect to any Account or any
Account Collateral, and (c) Lender shall have all rights and remedies with
respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instruments, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instruments, Lender may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.
     Section 3.20 Financing Statement; Further Assurances.
     Borrower hereby authorizes Lender to file, and upon Lender’s request, shall
execute and deliver to Lender for filing, a financing statement or statements
under the UCC in connection with any of the Accounts and the Account Collateral
with respect thereto in the form required to properly perfect Lender’s security
interest therein. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may request, in order to perfect and protect any
security interest granted or purported

58



--------------------------------------------------------------------------------



 



to be granted hereby (including, without limitation, any security interest in
and to any Permitted Investments) or to enable Lockbox Bank or Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Account or Account Collateral.
     Section 3.21 Borrower’s Obligation Not Affected.
     The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.
     Section 3.22 Payments Received Under this Agreement.
     Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Tax and Insurance Escrow Fund, Required Repair
Fund, Ground Lease Escrow Fund, Replacement Escrow Fund, and any other payment
reserves established pursuant to this Agreement or any other Loan Document shall
(provided Lender is not prohibited from withdrawing or applying any funds in the
Accounts by Applicable Law or otherwise) be deemed satisfied to the extent
sufficient amounts are deposited in the Lockbox Account established pursuant to
this Agreement to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.
     IV. REPRESENTATIONS AND WARRANTIES
     Section 4.1 Borrower Representations.
     Except as otherwise provided in Schedule XVI hereto (the “Disclosure
Schedule”), Borrower represents and warrants as of the Closing Date, after
giving effect to the closing and the application of Loan proceeds, that:
     4.1.1 Organization.
          (a) Owner is duly formed and is validly existing and in good standing
in the jurisdiction in which it is organized, with requisite power and authority
to own the Properties and to transact the businesses in which it is now engaged.
Operating Lessee is duly formed and is validly existing and in good standing in
the jurisdiction in which it is organized, with requisite power and authority to
own the lessee’s interest in the Operating Lease and to operate the Properties
and to transact the businesses in which it is now engaged.
          (b) Borrower is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
the Properties, its businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Properties and to transact the businesses in which it is
now engaged. Attached hereto as Schedule IV is an organizational chart of
Borrower.

59



--------------------------------------------------------------------------------



 



     4.1.2 Proceedings.
     Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents. This
Agreement and the other Loan Documents have been duly executed and delivered by
or on behalf of Borrower and constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     4.1.3 No Conflicts.
     The execution, delivery and performance of this Agreement and the other
Loan Documents by Borrower will not conflict with or result in a breach of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement, franchise agreement, or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or Governmental Authority or body having jurisdiction over Borrower or
any of the Properties or any of Borrower’s other assets, or any license or other
approval required to operate the Properties, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents have been obtained and is in full
force and effect, in each case if Borrower’s noncompliance with this
Section 4.1.3 would reasonably be expected to materially adversely affect the
condition (financial or otherwise) or business of Borrower or the condition or
ownership of the Properties (taken as a whole).
     4.1.4 Litigation.
     There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority or other agency now pending or threatened against or
affecting Borrower or any Individual Property, which actions, suits or
proceedings, if determined against Borrower or any Individual Property, would
reasonably be expected to materially adversely affect the condition (financial
or otherwise) or business of Borrower or the condition or ownership of the
Properties (taken as a whole).
     4.1.5 Agreements.
     Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to materially and adversely
affect Borrower or any Individual Property, or Borrower’s business, properties
or assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or

60



--------------------------------------------------------------------------------



 



instrument to which it is a party or by which Borrower or any of the Properties
are bound. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or any Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Properties and (b) obligations under the Loan Documents.
     4.1.6 Solvency.
     Borrower (a) has not entered into the transaction or executed the Note,
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition under the Bankruptcy Code or similar state bankruptcy or insolvency law
has been filed against Borrower or any constituent Person in the last seven (7)
years, and neither Borrower nor any constituent Person in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
any of its constituent Persons are contemplating either the filing of a petition
by it under the Bankruptcy Code or similar state bankruptcy or insolvency law or
the liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.
     4.1.7 Full and Accurate Disclosure.
     No statement of fact made by Borrower in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading in any material respects. There is no fact presently
known to Borrower which has not been disclosed to Lender which materially and
adversely affects, or would reasonably be expected to materially and adversely
affect, any Individual Property or the business, operations or condition
(financial or otherwise) of Borrower.
     4.1.8 No Plan Assets.
     Borrower is not a Plan and none of the assets of Borrower constitute or
will constitute “Plan Assets” of one or more Plans. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the

61



--------------------------------------------------------------------------------



 



Code currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.
     4.1.9 Compliance.
     Borrower, Ground Lessor with respect to the Ground Lease Properties and the
Properties and the use thereof comply in all material respects with all
applicable Legal Requirements, including, without limitation, to the best of
Borrower’s knowledge, all Environmental Laws, building and zoning ordinances and
codes. Borrower is not in default or violation in any material respect of any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Borrower or any other Person in occupancy of or
involved with the operation or use of the Properties any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against any Individual Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.
     4.1.10 Financial Information.
     All financial data, including, without limitation, the statements of cash
flow and income and operating expense, that have been delivered to Lender by or
on behalf of Borrower and the Properties (i) considered in the aggregate, are
true, complete and correct in all material respects, (ii) fairly present the
financial condition of Borrower and the Properties, as applicable, as of the
date of such reports, and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein (but subject to
normal year-end adjustments). Except for Permitted Encumbrances, Borrower has no
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on any Individual Property or the operation thereof as hotels except as
referred to or reflected in said financial statements. Since the date of the
most recent such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower from that
set forth in said financial statements.
     4.1.11 Condemnation.
     Except as provided on Exhibit E attached hereto, no Condemnation or other
similar proceeding has been commenced or, to the best of Borrower’s knowledge,
is threatened or contemplated with respect to all or any portion of any
Individual Property or for the relocation of roadways providing access to any
Individual Property.
     4.1.12 Federal Reserve Regulations.
     No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
which would be inconsistent with such Regulation U or any other Regulations of
such Board of Governors, or for any purposes prohibited by Legal Requirements or
by the terms and conditions of this Agreement or the other Loan Documents.

62



--------------------------------------------------------------------------------



 



     4.1.13 Utilities and Public Access.
     Each Individual Property has rights of access to public ways and is served
by public water, sewer, sanitary sewer and storm drain facilities adequate to
service such Individual Property for its respective intended uses. All public
utilities necessary or convenient to the full use and enjoyment of each
Individual Property are located either in the public right-of-way abutting each
Individual Property (which are connected so as to serve each Individual Property
without passing over other property) or in recorded easements serving each
Individual Property and such easements are set forth in and insured by the Title
Insurance Policy. All roads necessary for the use of each Individual Property
for their current respective purposes have been completed, are physically open
and except as disclosed on the Surveys, are dedicated to public use and have
been accepted by all Governmental Authorities.
     4.1.14 Not a Foreign Person.
     Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.
     4.1.15 Separate Lots.
     Each Individual Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of such Individual Property.
     4.1.16 Assessments.
     To the best of Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor are there any contemplated improvements to any
Individual Property that may result in such special or other assessments.
     4.1.17 Enforceability.
     The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has asserted no right of rescission, set-off, counterclaim or defense
with respect thereto.
     4.1.18 No Prior Assignment.
     There are no prior assignments of the Leases or any portion of the Rents
due and payable or to become due and payable which are presently outstanding.
     4.1.19 Insurance.
     Borrower has obtained and has delivered to Lender certified copies of all
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. To the best of Borrower’s knowledge,
no Person, including Borrower, has done, by act or omission, anything which
would impair the coverage of any such policy.

63



--------------------------------------------------------------------------------



 



     4.1.20 Use of Property.
     Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses including but not limited to restaurants and
lounges.
     4.1.21 Certificate of Occupancy; Licenses.
     All material certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required
for the legal use, occupancy and operation of each Individual Property by
Borrower as a hotel (collectively, the “Licenses”), have been obtained and are
in full force and effect and are not subject to revocation, suspension or
forfeiture. Borrower shall keep and maintain all Licenses necessary for the
operation of each Individual Property as a hotel. The use being made of each
Individual Property is in conformity with the certificate of occupancy issued
for such Individual Property.
     4.1.22 Flood Zone.
     Except as disclosed on the Surveys, none of the Improvements on any
Individual Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards and, if so
located, the flood insurance required pursuant to Section 6.1(a)(vii) is in full
force and effect with respect to each such Individual Property.
     4.1.23 Physical Condition.
     To the extent Borrower’s noncompliance with this Section 4.1.23 would
reasonably be expected to materially adversely affect the condition (financial
or otherwise) or business of Borrower or the condition or ownership of the
Properties (taken as a whole): (i) Each Individual Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in any Individual Property, whether latent
or otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in any Individual Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
(ii) Each Individual Property is free from damage caused by fire or other
casualty. (iii) All liquid and solid waste disposal, septic and sewer systems
located on each Individual Property are, in all material respects, in a good and
safe condition and repair and in compliance with all Legal Requirements.
     4.1.24 Boundaries.
     Except as disclosed on the Surveys, all of the Improvements which were
included in determining the appraised value of each Individual Property lie
wholly within the boundaries and building restriction lines of such Individual
Property, and no improvements on adjoining properties encroach upon such
Individual Property, and no easements or other encumbrances upon the applicable
Individual Property encroach upon any of the Improvements.

64



--------------------------------------------------------------------------------



 



     4.1.25 Leases.
     Owner is the owner and lessor of landlord’s interest in the Operating
Leases. Operating Lessee is the lessor under all other Leases. No Person (other
than hotel guests) has any possessory interest in any Individual Property or
right to occupy the same except under and pursuant to the provisions of the
Leases and Management Agreements. The current Leases are in full force and
effect and, there are no defaults by Borrower or, to the best of Borrower’s
knowledge, any tenant under any Lease, and there are no conditions that, with
the passage of time or the giving of notice, or both, would constitute defaults
under any Lease. No Rent has been paid more than one (1) month in advance of its
due date. There are no offsets or defenses to the payment of any portion of the
Rents. All work to be performed by Borrower under each Lease has been performed
as required and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. No tenant under any Lease has sublet all or any portion of the
premises demised thereby, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. Except as set
forth in the Leases, no tenant under any Lease has any right or option for
additional space in the Improvements.
     4.1.26 Survey.
     To the best of Borrower’s knowledge, the Survey for each Individual
Property delivered to Lender in connection with this Agreement does not fail to
reflect any material matter affecting such Individual Property or the title
thereto.
     4.1.27 Intentionally Omitted.
     4.1.28 Filing and Recording Taxes.
     All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the transfer of the
Properties to Borrower have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instruments, have been paid.
     4.1.29 Franchise Agreement; PIPs.
          (a) The Franchise Agreement, if applicable, for each Individual
Property is in full force and effect, all franchise fees, reservation fees,
royalties and other sums due and payable thereunder have been paid in full to
date, and neither Borrower nor, to the best of Borrower’s knowledge, Franchisor
is in default thereunder, if Borrower’s noncompliance with this Section 4.1.29
would reasonably be expected to materially adversely affect the condition
(financial or

65



--------------------------------------------------------------------------------



 




otherwise) or business of Borrower or the condition or ownership of the
Properties (taken as a whole).
          (b) There exists no property improvement plan with respect to any
Individual Property pursuant to which improvements or repairs to such Property
required by the applicable Franchisor shall remain incomplete or unsatisfied in
accordance with such plan or other requirements of such Franchisor.
     4.1.30 Management Agreement/Operating Lease.
          (a) The Management Agreement for each Individual Property is in full
force and effect and there is no default thereunder by Borrower or, to
Borrower’s knowledge, Manager thereunder and, to the best of Borrower’s
knowledge, no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder, if Borrower’s
noncompliance with this Section 4.1.30(a) would reasonably be expected to
materially adversely affect the condition (financial or otherwise) or business
of Borrower or the condition or ownership of the Properties (taken as a whole).
          (b) The Operating Lease for each Individual Property is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder, if Borrower’s noncompliance with this
Section 4.1.30(b) would reasonably be expected to materially adversely affect
the condition (financial or otherwise) or business of Borrower or the condition
or ownership of the Properties (taken as a whole).
     4.1.31 Illegal Activity.
     No portion of any Individual Property has been or will be purchased by
Borrower with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal activities or activities relating to any
controlled substances at any Individual Property.
     4.1.32 No Change in Facts or Circumstances; Disclosure.
     All information submitted by Borrower to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, considered in the aggregate, are accurate, complete and correct in all
material respects. There has been no material adverse change in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or would reasonably be expected to materially
and adversely affect the use, operation or value of the Properties or the
business operations or the financial condition of Borrower.
     4.1.33 Investment Company Act.
     Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an

66



--------------------------------------------------------------------------------



 



“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(c) subject to any other federal or State law or regulation which purports to
restrict or regulate its ability to borrow money.
     4.1.34 Principal Place of Business; State of Organization.
     Borrower’s principal place of business as of the date hereof is the address
set forth in the introductory paragraph of this Agreement. Owner is formed under
the laws of the State of Delaware and its organizational identification number
is 3643670. Operating Lessee is formed under the laws of the State of Delaware
and its organizational identification number is 3643665.
     4.1.35 Single Purpose Entity.
     Each Borrower covenants and agrees that its organizational documents
provide that it has not, and shall not, and that the organizational documents of
its general partner(s), if Borrower is a partnership, or its managing member(s),
if Borrower is a limited liability company (in each case, “Principal”) provide
that it has not and shall not:
          (a) with respect to Borrower, engage in any business or activity other
than the acquisition, development, ownership, operation, leasing, managing and
maintenance of the Properties, and entering into the Loan, and activities
incidental thereto and with respect to Principal, engage in any business or
activity other than the ownership of its interest in Borrower, and activities
incidental thereto;
          (b) with respect to Borrower, acquire or own any material assets other
than (i) (A) in the case of Owner, the Properties and (B) in the case of
Operating Lessee, its interest in the Operating Leases, and (ii) such incidental
Personal Property as may be necessary for the operation of the Individual
Property or Properties, as the case may be and with respect to Principal,
acquire or own any material asset other than its interest in Borrower;
          (c) merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;
          (d) (i) fail to observe its organizational formalities or preserve its
existence as an entity duly formed, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its formation, and
qualification to do business in the State where a Property or Properties is
located, if applicable, or (ii) without the prior written consent of Lender,
amend, modify, terminate or fail to comply with the special purpose
entity/bankruptcy remoteness provisions of Borrower’s Partnership Agreement,
Articles of Organization or similar organizational documents, as the case may
be, or of Principal’s Certificate of Incorporation, Articles of Organization or
similar organizational documents, as the case may be, whichever is applicable;
          (e) own any subsidiary or make any investment in, any Person without
the prior written consent of Lender;

67



--------------------------------------------------------------------------------



 



          (f) commingle its assets with the assets of any of its members,
general partners, Affiliates, principals or of any other Person or entity,
participate in a cash management system (other than pursuant to the Management
Agreement) with any other entity or Person or fail to use its own separate
stationery, invoices and checks;
          (g) with respect to Borrower, incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
(I) Permitted Encumbrances, (II) the Permitted FF&E Financing and (III) the
Debt, except for trade payables in the ordinary course of its business of owning
and operating the Individual Property or Properties as applicable, provided that
such trade debt (i) is not evidenced by a note, (ii) is paid within sixty
(60) days of the date incurred, (iii) does not exceed, in the aggregate, four
percent (4%) of the outstanding principal balance of the Note and (iv) is
payable to trade creditors and in amounts as are normal and reasonable under the
circumstances and with respect to Principal, incur any debt secured or
unsecured, direct or contingent (including guaranteeing any obligations);
          (h) intentionally omitted;
          (i) (i) fail to maintain its records (including financial statements),
books of account and bank accounts separate and apart from those of the members,
general partners, principals and Affiliates of Borrower or of Principal, as the
case may be, the Affiliates of a member, general partner or principal of
Borrower or of Principal, as the case may be, and any other Person, (ii) permit
its assets or liabilities to be listed as assets or liabilities on the financial
statement of any other Person or (iii) include the assets or liabilities of any
other Person on its financial statements; except for consolidated financial
statements which contain a note indicating that Borrower’s and Principal’s
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity;
          (j) other than in connection with the Operating Leases, enter into any
contract or agreement with any member, general partner, principal or Affiliate
of Borrower or of Principal, as the case may be, or any member, general partner,
principal or Affiliate thereof (other than a business management services
agreement with an Affiliate of Borrower, provided that (i) such agreement is
acceptable to Lender, (ii) the manager, or equivalent thereof, under such
agreement holds itself out as an agent of Borrower and (iii) the agreement meets
the standards set forth in this subsection (j) following this parenthetical),
except upon terms and conditions that are commercially reasonable, intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with third parties other than any member, general partner,
principal or Affiliate of Borrower or of Principal, as the case may be, or any
member, general partner, principal or Affiliate thereof;
          (k) seek the dissolution or winding up in whole, or in part, of
Borrower or of Principal, as the case may be;
          (l) fail to correct any known misunderstandings regarding the separate
identity of Borrower, or of Principal, as the case may be, or any member,
general partner, principal or Affiliate thereof or any other Person;

68



--------------------------------------------------------------------------------



 



          (m) guarantee or become obligated for the debts of any other Person or
hold itself out to be responsible for the debts of another Person, other than
with respect to the Loan or any guaranty of any Management Agreement,
Replacement Management Agreement, Franchise Agreement or Replacement Franchise
Agreement;
          (n) make any loans or advances to any third party, including any
member, general partner, principal or Affiliate of Borrower or of Principal, as
the case may be, or any member, general partner, principal or Affiliate thereof,
and shall not acquire obligations or securities of any member, general partner,
principal or Affiliate of Borrower or Principal, as the case may be, or any
member, general partner, or Affiliate thereof;
          (o) fail to file its own tax returns or be included on the tax returns
of any other Person except as required by Applicable Law;
          (p) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or a name franchised or licensed to it by an entity other than an
Affiliate of Borrower or of Principal, as the case may be, and not as a division
or part of any other entity in order not (i) to mislead others as to the
identity with which such other party is transacting business, or (ii) to suggest
that Borrower or Principal, as the case may be, is responsible for the debts of
any third party (including any member, general partner, principal or Affiliate
of Borrower, or of Principal, as the case may be, or any member, general
partner, principal or Affiliate thereof);
          (q) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
          (r) hold itself out as or be considered as a department or division of
(i) any general partner, principal, member or Affiliate of Borrower or of
Principal, as the case may be, (ii) any Affiliate of a general partner,
principal or member of Borrower or of Principal, as the case may be, or
(iii) any other Person;
          (s) fail to allocate fairly and reasonably any overhead expenses that
are shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
          (t) pledge its assets for the benefit of any other Person other than
with respect to the Loan;
          (u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;
          (v) fail to provide in its (i) Articles of Organization, Certificate
of Formation and/or Operating Agreement, as applicable, if it is a limited
liability company, (ii) Limited Partnership Agreement, if it is a limited
partnership or (iii) Certificate of Incorporation, if it is a corporation, that
for so long as the Loan is outstanding pursuant to the Note, this Agreement and
the other Loan Documents, it shall not file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation

69



--------------------------------------------------------------------------------



 



or reorganization statute, or make an assignment for the benefit of creditors
without the affirmative vote of the Independent Director and of all other
general partners/managing members/directors;
          (w) fail to hold its assets in its own name;
          (x) if Borrower or Principal is a corporation, fail to consider the
interests of its creditors in connection with all corporate actions to the
extent required by Applicable Law;
          (y) have any of its obligations guaranteed by an Affiliate, other than
with respect to the Loan;
          (z) violate or cause to be violated the assumptions made with respect
to Borrower and Principal in the Insolvency Opinion;
          (aa) with respect to Principal, or if Borrower is a single member
limited liability company that complies with the requirements of
Section 4.1.35(cc) below, fail at any time to have at least one independent
director/manager (an “Independent Director”) that is not and has not been for at
least five (5) years: (a) a stockholder, director (other than an independent
director of an Affiliate of Borrower), officer, employee, partner, member,
attorney or counsel of Borrower or of Principal or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives its purchases or
revenues (other than any fee paid to such director as compensation for such
director to serve as an Independent Director) from its activities with Borrower,
Principal or any Affiliate of either of them (a “Business Party”); (c) a person
or other entity controlling or under common control with any such stockholder,
partner, member, director, officer, attorney, counsel or Business Party; or
(d) a member of the immediate family of any such stockholder, director, officer,
employee, partner, member, attorney, counsel or Business Party; or
          (bb) with respect to Principal, or if Borrower is a single member
limited liability company that complies with the requirements of
Section 4.1.35(cc) below, permit its board of directors/managers to take any
action which, under the terms of any applicable organizational documents,
requires the unanimous vote of one hundred percent (100%) of the members of the
board without the vote of the Independent Director.
          (cc) In the event Borrower is a Delaware limited liability company
that does not have a managing member which complies with the requirements for a
Principal under this Section 4.1.35, the limited liability company agreement of
Borrower (the “LLC Agreement”) shall provide that (A) upon the occurrence of any
event that causes the last remaining member of Borrower (“Member”) to cease to
be the member of Borrower (other than (1) upon an assignment by Member of all of
its limited liability company interest in Borrower and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(2) the resignation of Member and the admission of an additional member of
Borrower in accordance with the terms of the Loan Documents and the LLC
Agreement), any person designated by Borrower shall, without any action of any
other Person and simultaneously with the Member ceasing to be the member of
Borrower, automatically be admitted to Borrower (“Special Member”) and shall
continue Borrower without dissolution and (B) Special Member

70



--------------------------------------------------------------------------------



 



may not resign from Borrower or transfer its rights as Special Member unless a
successor Special Member has been admitted to Borrower as Special Member in
accordance with requirements of Delaware law. The LLC Agreement shall further
provide that (v) Special Member shall automatically cease to be a member of
Borrower upon the admission to Borrower of a substitute Member, (w) Special
Member shall be a member of Borrower that has no interest in the profits, losses
and capital of Borrower and has no right to receive any distributions of
Borrower assets, (x) pursuant to Section 18-301 of the Delaware Limited
Liability Company Act (the “Act”), Special Member shall not be required to make
any capital contributions to Borrower and shall not receive a limited liability
company interest in Borrower, (y) Special Member, in its capacity as Special
Member, may not bind Borrower and (z) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower, including, without limitation, the merger,
consolidation or conversion of Borrower. In order to implement the admission to
Borrower of Special Member, Special Member shall execute a counterpart to the
LLC Agreement. Prior to its admission to Borrower as Special Member, Special
Member shall not be a member of Borrower.
     Upon the occurrence of any event that causes the Member to cease to be a
member of Borrower, to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, agree
in writing (A) to continue Borrower and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
shall not cause Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such an event, the business of Borrower shall continue
without dissolution. The LLC Agreement shall provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of
Borrower.
     4.1.36 Business Purposes.
     The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
     4.1.37 Taxes.
     Borrower has filed all federal, State, county, municipal, and city income
and other tax returns required to have been filed by it and has paid, prior to
delinquency thereof, all taxes and related liabilities which have become due
pursuant to such returns or pursuant to any assessments received by it. Borrower
knows of no basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

71



--------------------------------------------------------------------------------



 



     4.1.38 Intentionally Omitted.
     4.1.39 Environmental Representations and Warranties.
     Borrower represents and warrants, except as disclosed on those certain
written reports identified on Schedule XI attached hereto and made a part hereof
(collectively, the “Environmental Report”) of each Individual Property that:
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under any of the Properties, except those that are both (i) in compliance with
current Environmental Laws and with permits issued pursuant thereto (if such
permits are required), and (ii) either (A) in amounts not in excess of that
necessary to operate, clean, repair and maintain the applicable Individual
Property or each tenant’s respective business at such Individual Property as set
forth in their respective Leases, or (B) held by a tenant for sale to the public
in its ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in violation of any Environmental Law and which
would require remediation by a Governmental Authority in, on, under or from any
of the Properties; (c) there is no threat of any Release of Hazardous Materials
migrating to any of the Properties; (d) there is no present or, to Borrower’s
knowledge, prior non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with any of the Properties except as described
in the Environmental Reports; (e) Borrower does not know of, and has not
received, any written or oral notice or other communication from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Materials in, on, under or from any of the Properties; and (f) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from any of the Properties
known to Borrower or contained in Borrower’s files and records, including but
not limited to any reports relating to Hazardous Materials in, on, under or
migrating to or from any of the Properties and/or to the environmental condition
of the Properties.
     4.1.40 Taxpayer Identification Number.
     Owner’s United States taxpayer identification number is 51-0456443.
Operating Lessee’s United States taxpayer identification number is 51-0456441.
     4.1.41 Embargoed Person and Patriot Act
          (a) As of the date hereof and at all times throughout the term of the
Loan, including after giving effect to any transfers of interests permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Guarantor or Indemnitor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, Guarantor or Indemnitor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by Lender is in violation of
law (“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Guarantor or Indemnitor, as applicable, with the result
that the investment in Borrower, Guarantor or

72



--------------------------------------------------------------------------------



 




Indemnitor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law; and (c) none of the funds of Borrower,
Guarantor or Indemnitor, as applicable, have been derived from any unlawful
activity with the result that the investment in Borrower, Guarantor or
Indemnitor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.
          (b) All capitalized words and phrases and all defined terms used in
the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and in other
statutes and all orders, rules and regulations of the United States government
and its various executive departments, agencies and offices related to the
subject matter of the Patriot Act, including Executive Order 13224 effective
September 24, 2001 (collectively referred to in this Section only as the
“Patriot Act”) and are incorporated into this Section. Borrower, Guarantor and
Indemnitor hereby represent and warrant that Borrower, Guarantor or Indemnitor
and each and every Person affiliated with Borrower, Guarantor or Indemnitor or
that to Borrower’s knowledge has an economic interest in Borrower, or, to
Borrower’s knowledge, that has or will have an interest in the transaction
contemplated by this Agreement or in the Property or will participate, in any
manner whatsoever, in the Loan, is: (i) not a “blocked” person listed in the
Annex to Executive Order Nos. 12947, 13099 and 13224 and all modifications
thereto or thereof (as used in this Section only, the “Annex”); (ii) in full
compliance with the requirements of the Patriot Act and all other requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (as used in this Section only, “OFAC”);
(iii) operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act and available to Lender for Lender’s review and
inspection during normal business hours and upon reasonable prior notice;
(iv) not in receipt of any notice from the Secretary of State or the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act;
(v) not listed as a Specially Designated Terrorist or as a “blocked” person on
any lists maintained by the OFAC pursuant to the Patriot Act or any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Act or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Act; (vi) not a person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act; and (vii) not
owned or controlled by or now acting and or will in the future act for or on
behalf of any person named in the Annex or any other list promulgated under the
Patriot Act or any other person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower, Guarantor or Indemnitor
(or any of its beneficial owners or affiliates or participants) become listed on
the Annex or any other list promulgated under the Patriot Act or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Lender.
It shall be an Event of Default hereunder if Borrower, Guarantor or Indemnitor
or any other party to any Loan Document becomes listed on any list promulgated
under the Patriot Act or is indicted, arraigned or custodially detained on
charges involving money laundering or predicate crimes to money laundering.
     4.1.42 Ground Lease Representations.
          (a) (i) Each Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Ground Lease by Borrower or the landlord thereunder, and no event has
occurred which but for the passage of

73



--------------------------------------------------------------------------------



 




time, or notice, or both would constitute a default under such Ground Lease,
(iii) all rents, additional rents and other sums due and payable under each
Ground Lease have been paid in full, and (iv) neither Borrower nor Ground Lessor
under each Ground Lease has commenced any action or given or received any notice
for the purpose of terminating such Ground Lease;
          (b) Each Security Instrument which is secured by Borrower’s interest
in a Ground Lease is also secured by the related fee interest in the applicable
Property, and the fee interest is subject and subordinate of record to the
applicable Security Instrument, and such Security Instrument does not by its
terms provide that it will be subordinated to the Lien of any other mortgage or
other Lien upon such fee interest, and upon the occurrence of an Event of
Default, Lender has the right to foreclose or otherwise exercise its rights with
respect to the fee interest within a commercially reasonable time;
          (c) The Ground Leases or a memorandum thereof have been duly recorded,
the Ground Leases permit the interest of the lessee thereunder to be encumbered
by the applicable Security Instrument, and there has not been any change in the
terms of the Ground Leases since their recordation. The Ground Leases cannot be
cancelled, terminated, surrendered or amended without the prior written consent
of Lender;
          (d) Borrower’s interest in the Ground Leases are not subject to any
Liens superior to, or of equal priority with, the applicable Security
Instrument;
          (e) Borrower’s interest in the Ground Leases are assignable upon
notice to, but without the consent of, the lessor thereunder and, in the event
that it is so assigned, it is further assignable upon notice to, but without the
need to obtain the consent of, such lessor;
          (f) The Ground Leases require the lessor thereunder to give notice of
any default by Borrower to Lender and the Ground Leases further provide that
notice of termination given under the Ground Leases are not effective against
Lender unless a copy of the notice has been delivered to Lender in the manner
described in the applicable Ground Lease;
          (g) Lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of Borrower under
the Ground Leases) to cure any default under the Ground Leases, which is curable
after the receipt of notice of any default before the lessor thereunder may
terminate such Ground Lease;
          (h) The Ground Leases have a term which extends not less than twenty
(20) years beyond the Maturity Date;
          (i) The Ground Leases require the lessor to enter into a new lease
upon termination of the applicable Ground Lease for any reason, including
rejection of such Ground Lease in a bankruptcy proceeding;
          (j) Under the terms of each Ground Lease and the applicable Loan
Documents, taken together, any Net Proceeds will be applied either to the
Restoration of all or part of the Properties, with Lender or a trustee appointed
by Lender having the right to hold and disburse such Net Proceeds as the
Restoration progresses, or to the payment of the outstanding principal balance
of the Loan together with any accrued interest thereon; and

74



--------------------------------------------------------------------------------



 



          (k) The Ground Leases do not impose restrictions on subletting.
     4.1.43 Deposit Accounts. With respect to the Property Account and the
Concentration Account and the Lockbox Account (collectively, the “Collateral
Accounts”):
          (a) This Agreement and the Property Account Agreements create valid
and continuing security interests (as defined in the UCC) in the Collateral
Accounts, in favor of Lender, which security interests are prior to all other
Liens and are enforceable as such against creditors of and purchasers from
Borrower;
          (b) The Collateral Accounts, each constitute “deposit accounts” within
the meaning of the applicable UCC;
          (c) Borrower owns and has good and marketable title to the Collateral
Accounts, free and clear of any Lien or claim of any Person (other than Lender);
          (d) Borrower has delivered to Lender fully executed agreements
pursuant to which the banks maintaining the Collateral Accounts have agreed to
comply with all instructions originated by Lender directing disposition of the
funds in such accounts without further consent by Borrower;
          (e) Other than the security interest granted to Lender pursuant to
this Agreement and the Property Account Agreements, Borrower has not pledged,
assigned, or sold, granted a security interest in, or otherwise conveyed any of
the Collateral Accounts; and
          (f) The Collateral Accounts are not in the name of any Person other
than Borrower or Lender. Borrower has not authorized the banks maintaining, the
Collateral Accounts to comply with instructions of any Person other than Lender.
     Section 4.2 Survival of Representations.
     Borrower agrees that all of the representations and warranties of Borrower
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents (as such representations and warranties are modified by the Disclosure
Schedule and other certificates and instruments delivered to Lender pursuant to
this Agreement) shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
     V. BORROWER COVENANTS
     Section 5.1 Affirmative Covenants.
     From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Security Instruments encumbering the Properties (and all related
obligations) in accordance with the terms

75



--------------------------------------------------------------------------------



 



of this Agreement and the other Loan Documents, Borrower hereby covenants and
agrees with Lender that:
     5.1.1 Existence; Compliance with Legal Requirements.
          (a) There shall never be committed by Borrower or any other Person in
occupancy of or involved with the operation or use of the Properties any act or
omission affording the federal government or any State or local government the
right of forfeiture against any Individual Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. To the extent
that Borrower’s noncompliance with this Section 5.1.1(a) would reasonably be
expected to materially adversely affect the condition (financial or otherwise)
or business of Borrower or the condition or ownership of the Properties (taken
as a whole): (i) Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises, and comply, in all material respects, with all
Legal Requirements applicable to it and the Properties; (ii) Borrower shall at
all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Security Instruments; (iii) Borrower shall keep the Properties
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement; and (iv) Borrower shall operate any
Individual Property that is the subject of any O&M Program in accordance with
the terms and provisions thereof in all material respects.
          (b) Borrower, at its own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or any Individual Property or any alleged violation of
any Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all Applicable Laws; (iii) no Individual Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly upon
final determination thereof comply with any such Legal Requirement determined to
be valid or applicable or cure any violation of any Legal Requirement; (v) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or any Individual Property; and (vi) Borrower shall furnish
such security as may be required in the proceeding, to insure compliance with
such Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to cause compliance with such Legal Requirement at any time when, in
the judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or any Individual Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

76



--------------------------------------------------------------------------------



 




     5.1.2 Taxes and Other Charges.
     Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Properties or any part thereof prior to
delinquency thereof. Upon Lender’s request, Borrower shall furnish to Lender
receipts, or other evidence for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, that
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes are being paid by Lender pursuant to Section 7.2 hereof).
Borrower shall not suffer and shall promptly cause to be paid and discharged any
Lien or charge whatsoever which may be or become a Lien or charge against the
Properties, and shall promptly pay for all utility services provided to the
Properties. Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all Applicable Laws; (iii) no Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may apply such security or part thereof
held by Lender at any time when, in the judgment of Lender, the validity or
applicability of such Taxes or Other Charges are established or any Individual
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of any Security Instrument being primed by any related Lien.
     5.1.3 Litigation.
     Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which might
materially adversely affect Borrower’s condition (financial or otherwise) or
business or the Properties (taken as a whole).
     5.1.4 Access to Properties.
     Borrower shall permit agents, representatives and employees of Lender to
inspect the Properties or any part thereof at reasonable hours upon reasonable
advance notice.
     5.1.5 Notice of Default.
     Borrower shall promptly advise Lender of any material adverse change in
Borrower’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower has knowledge.

77



--------------------------------------------------------------------------------



 



     5.1.6 Cooperate in Legal Proceedings.
     Borrower shall cooperate fully with Lender with respect to any proceedings
relating to the Borrower, the Properties or the Loan before any court, board or
other Governmental Authority which may in any way adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.
     5.1.7 Award and Insurance Benefits.
     Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Awards or Insurance Proceeds lawfully or equitably payable in connection
with any Individual Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting any Individual Property or any
part thereof) out of such Award or Insurance Proceeds.
     5.1.8 Further Assurances.
     Borrower shall, at Borrower’s sole cost and expense:
          (a) furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or reasonably requested
by Lender in connection therewith;
          (b) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require including, without limitation, the
authorization of Lender to execute and/or the execution by Borrower of UCC
financing statements and the execution and delivery of all such writings
necessary to transfer any liquor licenses into the name of Lender or its
designee after the occurrence of any Event of Default; and
          (c) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
     5.1.9 Mortgage and Intangible Taxes.
     Borrower shall pay (to the extent permitted by Applicable Law) all State,
county and municipal recording, mortgage, intangible, and all other taxes
imposed upon the execution and recordation of the Security Instruments and/or
upon the execution and delivery of the Note.

78



--------------------------------------------------------------------------------



 



     5.1.10 Financial Reporting.
          (a) Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP (or such other
accounting basis acceptable to Lender), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation on an individual basis of
the Properties. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. Upon the occurrence and during the continuance of an Event
of Default, Borrower shall pay any costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to the Properties, as Lender
shall determine to be necessary or appropriate. All operating and profits and
loss statements required pursuant to this Section 5.1.10 shall be prepared for
each Individual Property and for the Properties taken as a whole. All other
statements required pursuant to this Section 5.1.10 shall be prepared for the
Properties taken as a whole.
          (b) Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year (provided that, with respect to Fiscal
Year ending December 31, 2006, only upon Lender’s request), a complete copy of
(i) Borrower’s annual financial statements certified by a Responsible Officer of
Borrower, both in accordance with GAAP (or such other accounting basis
acceptable to Lender) covering the Properties for such Fiscal Year and
containing statements of profit and loss and a balance sheet and (ii) an
operating statement certified by a Responsible Officer of Borrower for each
Individual Property and the Properties taken as a whole which present the
operating results of the Properties in a manner consistent with those operating
statements given by Borrower to Lender in connection with Lender’s underwriting
of the Loan, which operating statement shall be in substantially the form
attached hereto as Schedule XV. Such statements referred to in subsection
(ii) above shall set forth the financial condition and the results of operations
of the Properties for such Fiscal Year, and shall include, but not be limited
to, amounts representing annual Net Cash Flow, Net Operating Income, Gross
Income from Operations and Operating Expenses. Borrower’s annual financial
statements shall be accompanied by (1) a comparison of the budgeted income and
expenses and the actual income and expenses for the prior Fiscal Year, (2) a
certificate executed by a Responsible Officer or other appropriate officer of
Borrower or Principal, as applicable, stating that each such annual financial
statement presents fairly the financial condition and the results of operations
of Borrower and the Properties being reported upon and has been prepared in
accordance with GAAP, (3) Intentionally Omitted and (4) an annual occupancy
report for such year, including the average daily room rate for such year.
Notwithstanding the foregoing, for calendar year 2006 only, the statements
required pursuant to Section 5.1.10(b)(i) and (ii) hereof if requested by Lender
shall assume Borrower’s operations commenced on November 1, 2006.
          (c) Borrower will furnish, or cause to be furnished, to Lender on or
before forty-five (45) days after the end of each calendar quarter the following
items, accompanied by a certificate of a Responsible Officer or other
appropriate officer of Borrower or Principal, as applicable, stating that such
items are true, correct, accurate, and complete and fairly present the results
of the operations of Borrower and the Properties: (i) a report of occupancy for
the subject quarter including an average daily rate, accompanied by an Officer’s
Certificate with respect

79



--------------------------------------------------------------------------------



 




thereto; (ii) quarterly and year-to-date operating statements (including Capital
Expenditures) presented for each Individual Property and the Properties taken as
a whole in a form consistent with the operating statements delivered by Borrower
to Lender in connection with Lender’s underwriting of the Loan) which operating
statement shall be in substantially the form attached hereto as Schedule XV) and
prepared for each calendar quarter, noting Net Operating Income, Gross Income
from Operations, and Operating Expenses (not including any contributions to the
Replacement Reserve Fund), and other information necessary and sufficient to
fairly present the results of operation of the Properties during such calendar
quarter, and containing a comparison of budgeted income and expenses and the
actual income and expenses, (iii) a detailed explanation of any variances which
are both (I) ten percent (10%) or more and (II) in excess of $50,000 between
budgeted and actual amounts for any Individual Property, all in form
satisfactory to Lender; (iv) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such quarter accompanied by an Officer’s Certificate with respect
thereto and (v) a Smith Travel Research STAR Report or similar market
benchmarking service for each Individual Property.
          (d) Beginning in Fiscal Year 2007, and for each Fiscal Year
thereafter, (I) Borrower shall submit to Lender a preliminary Annual Budget for
each Individual Property not later than thirty (30) days prior to the
commencement of such Fiscal Year and (II) Borrower shall submit to Lender a
final proposed Annual Budget for each Individual Property not later than sixty
(60) days after to the commencement of such Fiscal Year. The final budget shall
be in form reasonably satisfactory to Lender, and shall be subject to Lender’s
written approval, which approval shall not be reasonably withheld or delayed
(each such Annual Budget after it has been approved in writing by Lender shall
be hereinafter referred to as an “Approved Annual Budget”). In the event that
Lender objects to the final proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
respectively thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise such Annual Budget and
resubmit the same to Lender. Lender shall advise Borrower of any objections to
such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recently Approved Annual
Budget shall apply; provided that, such Approved Annual Budget shall be adjusted
to reflect (A) actual increases in Taxes, Insurance Premiums and utilities
expenses and, (B) with respect to the IHG Managed Properties (defined below)
only, employee related expenses shall be increased by a percentage equal to the
increase in the Consumer Price Index (defined below) during the prior Fiscal
Year. Any such final proposed Annual Budget submitted to Lender for Lender’s
approval shall be deemed approved if Lender shall have failed to notify Borrower
of its approval or disapproval within fifteen (15) Business Days following
Lender’s receipt of Borrower’s written request together with such final proposed
Annual Budget, as the case may be, and any and all required information and
documentation reasonably required by Lender to reach a decision, provided, such
request to Lender is marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF
THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED
AND LENDER” and the envelope containing the request must be marked “PRIORITY”.
With respect to the Annual Budgets for the IHG Managed

80



--------------------------------------------------------------------------------



 




Properties only, to the extent that the approval process for such Annual Budgets
as set forth herein shall be inconsistent with the approval process set forth in
the Management Agreements for the IHG Managed Properties, the approval process
set forth in such Management Agreements shall control, provided however, that
(i) until such time as proposed Annual Budgets for such IHG Managed Properties
are approved, the most recently Approved Annual Budgets for such Properties
shall apply, as adjusted to reflect increases only as set forth in this
Agreement and (ii) the Borrower shall not provide consent to any Annual Budget
pursuant to the Management Agreements for the IHG Managed Properties without
Lender’s prior written consent.
     The term “IHG Managed Properties” shall mean those Individual Properties
located at (i) 115 Meeting Street St., Charleston, SC 29401 and (ii) 77 NE Loop
410, San Antonio, TX 78216.
     The term “Consumer Price Index” shall mean the Consumer Price Index for all
Urban Consumers, U.S. City Average, published by the United States Bureau of
Labor Statistics.
          (e) Borrower will (i) furnish to Lender, within thirty (30) days of
the end of each time period set forth on Schedule II attached hereto, a report
for each Individual Property certified by a Responsible Party of Borrower
detailing all FF&E Expenditures at such Individual Property during the time
period set forth on Schedule II attached hereto, and (ii) provide such
additional information reasonably requested by Lender in connection with its
confirmation of FF&E Expenditures. Lender and/or any other Person designated by
Lender, by written notice to Borrower, shall have the right, but not the
obligation, to enter upon any Individual Property at all reasonable times to
inspect and assess the FF&E Expenditures.
          (f) Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) on a diskette or via
email, (ii) if requested by Lender and within the capabilities of Borrower’s
data systems without change or modification thereto, in electronic form and
prepared using a Microsoft Excel, Microsoft Word for Windows or WordPerfect for
Windows files (which files may be prepared using a spreadsheet program and saved
as word processing files) and (iii) if requested by Lender, in paper form.
          (g) Borrower agrees that Lender may forward to each purchaser,
transferee, assignee, servicer, participant, or investor in all or any portion
of the Loan or any Securities (collectively, the “Investor”) or any Rating
Agency rating such participations and/or Securities and each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any Guarantor, any Indemnitor and the Properties, whether furnished by Borrower,
any Guarantor, any Indemnitor or otherwise, as Lender determines necessary or
desirable. To the fullest extent permitted by Applicable Laws, Borrower
irrevocably waives any and all rights it may have under any Applicable Laws to
prohibit such disclosure, including, but not limited, to any right of privacy.
     5.1.11 Business and Operations.
     Each Borrower will continue to engage in the businesses presently conducted
by them as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Properties. Borrower will remain in
good standing under the laws of each

81



--------------------------------------------------------------------------------



 



jurisdiction to the extent required for the ownership, maintenance, management
and operation of the Properties.
     5.1.12 Costs of Enforcement.
     In the event (a) that any Security Instrument encumbering any Individual
Property is foreclosed in whole or in part or that any such Security Instrument
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any Security Instrument encumbering any Individual Property in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower, Ground Lessor or any of their
constituent Persons or an assignment by Borrower, Ground Lessor or any of their
constituent Persons for the benefit of its creditors, Borrower, Ground Lessor,
their successors or assigns, shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender, Borrower or Ground Lessor in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.
     5.1.13 Estoppel Statement.
          (a) After written request by Lender, Borrower shall within ten
(10) Business Days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the Applicable
Interest Rate of the Note, (iv) the date installments of interest and/or
principal were last paid, (v) any offsets or defenses to the payment of the
Debt, and (vi) that the Note, this Agreement, the Security Instruments and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.
          (b) Borrower shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial tenant
leasing space at the Properties in form and substance reasonably satisfactory to
Lender.
          (c) Borrower shall use commercially reasonable efforts, promptly upon
request of Lender, to deliver an estoppel certificate from Franchisor stating
that (i) the Franchise Agreement is in full force and effect and has not been
modified, amended or assigned, (ii) neither Franchisor nor Operating Lessee is
in default under any of the terms, covenants or provisions of the Franchise
Agreement and Franchisor knows of no event which, but for the passage of time or
the giving of notice or both, would constitute an event of default under the
Franchise Agreement, (iii) neither Franchisor nor Operating Lessee has commenced
any action or given or received any notice for the purpose of terminating the
Franchise Agreement and (iv) all sums due and payable to Franchisor under the
Franchise Agreement have been paid in full.
          (d) Borrower shall, promptly upon request of Lender, deliver to Lender
an estoppel certificate from Operating Lessee stating that (i) the Operating
Lease is in full force and effect and has not been modified, amended or
assigned, (ii) Borrower is not in default under any of the terms, covenants or
provisions of the Operating Lease and Operating Lessee knows of no event which,
but for the passage of time or the giving of notice or both, would constitute an
event

82



--------------------------------------------------------------------------------



 



of default under the Operating Lease, (iii) Borrower has not commenced any
action or given or received any notice for the purpose of terminating the
Operating Lease and (iv) all sums due and payable under the Operating Lease have
been paid in full.
          (e) Borrower shall, promptly upon request of Lender, deliver to Lender
an estoppel certificate from each Ground Lessor stating that (i) the applicable
Ground Lease is in full force and effect and has not been modified, amended or
assigned, (ii) neither Ground Lessor nor Borrower is in default under any of the
terms, covenants or provisions of the Ground Lease and Ground Lessor knows of no
event which, but for the passage of time or the giving of notice or both, would
constitute an event of default under the Ground Lease, (iii) neither Ground
Lessor nor Borrower has commenced any action or given or received any notice for
the purpose of terminating the Ground Lease and (iv) all sums due and payable
under the Ground Lease have been paid in full.
     5.1.14 Loan Proceeds.
     Borrower shall use the proceeds of the Loan received by it on the Closing
Date only for the purposes set forth in Section 2.1.4.
     5.1.15 Performance by Borrower.
     Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior written consent of Lender.
     5.1.16 Confirmation of Representations.
     Borrower shall deliver, in connection with any Securitization, upon
reasonable prior written request from Lender, (a) one or more Officer’s
Certificates certifying as to the accuracy in all material respects of all
representations made by Borrower in the Loan Documents (as such representations
are modified by the Disclosure Schedule, and other certificates and instruments
delivered to Lender pursuant to this Agreement) as of the date of the closing of
such Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower and Principal as of the date of the
closing of such Securitization.
     5.1.17 Leasing Matters.
          (a) With respect to any Individual Property, Borrower may enter into a
proposed Lease (including the renewal or extension of an existing Lease (a
“Renewal Lease”)) without the prior written consent of Lender, provided such
proposed Lease or Renewal Lease (i) provides for rental rates and terms
comparable to existing local market rates and terms (taking into account the
type and quality of the tenant) as of the date such Lease is executed by
Borrower (unless, in the case of a Renewal Lease, the rent payable during such
renewal, or a formula or other method to compute such rent, is provided for in
the original Lease), (ii) is an arms-length transaction with a bona fide,
independent third party tenant, (iii does not have a material adverse

83



--------------------------------------------------------------------------------



 



effect on the value or quality of the applicable Individual Property, (iv) is
subject and subordinate to the related Security Instrument and, upon Lender’s
reasonable request, the lessee thereunder agrees to attorn to Lender and (v) is
not a Major Lease. All proposed Leases which do not satisfy the requirements set
forth in this Section 5.1.17(a) shall be subject to the prior approval of
Lender, which approval shall not be unreasonably withheld, delayed or
conditioned. At Lender’s request, Borrower shall promptly deliver to Lender
copies of all Leases which are entered into pursuant to this Subsection together
with Borrower’s certification that it has satisfied all of the conditions of
this Section.
          (b) Borrower (i) shall observe and perform all the obligations imposed
upon the lessor under the Major Leases and shall not do or permit to be done
anything to impair the value of any of the Major Leases as security for the
Debt; (ii) shall promptly send copies to Lender of all notices of default or
other material matters which Borrower shall send or receive with respect to the
Major Leases; (iii) shall enforce all of the material terms, covenants and
conditions contained in the Major Leases upon the part of the tenant thereunder
to be observed or performed (except for termination of a Major Lease which shall
require Lender’s prior written approval); (iv) shall not collect any of the
Rents more than one (1) month in advance (except Security Deposits shall not be
deemed Rents collected in advance); (v) shall not execute any other assignment
of the lessor’s interest in any of the Leases or the Rents; and (vi) shall not
consent to any assignment of or subletting under any Major Leases not in
accordance with their terms, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned.
          (c) Borrower may, without the consent of Lender, amend, modify or
waive the provisions of any Lease or terminate, reduce rents under, accept a
surrender of space under, or shorten the term of, any Lease (including any
guaranty, letter of credit or other credit support with respect thereto)
provided that such Lease is not a Major Lease and that such action (taking into
account, in the case of a termination, reduction in rent, surrender of space or
shortening of term, the planned alternative use of the affected space) does not
have a material adverse effect on the value of the applicable Individual
Property taken as a whole, and provided that such Lease, as amended, modified or
waived, is otherwise in compliance with the requirements of this Agreement and
any lease subordination agreement binding upon Lender with respect to such
Lease. A termination of a Lease (other than a Major Lease) with a tenant who is
in default beyond applicable notice and grace periods shall not be considered an
action which has a material adverse effect on the value of the applicable
Individual Property taken as a whole. Any amendment, modification, waiver,
termination, rent reduction, space surrender or term shortening which does not
satisfy the requirements set forth in this Subsection shall be subject to the
prior written approval of Lender and its counsel, at Borrower’s expense. At
Lender’s request, Borrower shall promptly deliver to Lender copies of all
Leases, amendments, modifications and waivers which are entered into pursuant to
this Section 5.1.17(c) together with Borrower’s certification that it has
satisfied all of the conditions of this Section 5.1.17(c).
          (d) Notwithstanding anything contained herein to the contrary, with
respect to any Individual Property, Borrower shall not, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
delayed or conditioned), enter into, materially amend, materially modify, waive
any material provisions of, terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, or renew or extend upon terms and

84



--------------------------------------------------------------------------------



 



conditions less favorable to Borrower, any Major Lease or any instrument
guaranteeing or providing credit support for any Major Lease; provided, however,
Borrower shall not be required to obtain Lender’s written consent to any
immaterial, non-economic change or beneficial economic change to a Major Lease.
          (e) To the extent actually received by Lender, Lender shall hold any
and all monies representing security deposits under the Leases (the “Security
Deposits”) received by Lender, in accordance with the terms of this Agreement
and the respective Lease, and shall only release the Security Deposits in order
to return a tenant’s Security Deposit to such tenant if such tenant is entitled
to the return of the Security Deposit under the terms of the Lease.
          (f) To the extent that Lender’s consent or approval is required under
this Section 5.1.17, any such proposed modification, change, supplement,
alteration, amendment, assignment or sublease of a Lease or Major Lease
submitted to Lender for approval shall be deemed approved if (i) Borrower
delivers to Lender a written request for such approval marked in bold lettering
with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER. FAILURE TO RESPOND SHALL BE DEEMED
AN APPROVAL.” and the envelope containing the request is marked “PRIORITY”; and
(ii) Lender shall have failed to notify Borrower of its approval or disapproval
within such fifteen (15) Business Days following Lender’s receipt of Borrower’s
written request together with such proposed modification, change, supplement,
alteration, amendment, assignment or sublease of a Lease or Major Lease, and any
and all other information and documentation relating thereto reasonably required
by Lender to reach a decision. In no event shall Lender be deemed to have
approved any change having a material adverse effect on Borrower’s costs or
obligations. Upon Borrower’s request, Lender shall deliver to Borrower a
reasonably detailed description of the reasons for any disapprovals under this
Section 5.1.17.
     5.1.18 Management Agreement.
          (a) The Improvements on the Properties are operated under the terms
and conditions of the Management Agreement. In no event shall the base
management fees under the Management Agreement exceed (I) with respect to the
Properties managed by Intercontinental Hotels Group Resources, Inc., successor
to Bristol Management L.P. (“IHG”), the sum of (x) five percent (5%) of total
room revenue and (y) two percent (2%) of total revenue; provided, however, IHG
shall not charge any additional franchise fees in connection with such
Properties and (II) with respect to the Properties managed by any Person other
than IHG, three percent (3%) of the gross income derived from the Property
(excluding any incentive management fees which are subordinate to the Loan).
Operating Lessee shall (i) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement, on the part of Operating
Lessee to be performed and observed to the end that all things shall be done
which are necessary to keep unimpaired the rights of Operating Lessee under the
Management Agreement and (ii) promptly notify Lender of the giving of any notice
by Manager to Operating Lessee of any default by Operating Lessee in the
performance or observance of any of the terms, covenants or conditions of the
Management Agreement on the part of Operating Lessee to be performed and
observed and deliver to Lender a true copy of each such notice. Operating Lessee
shall not surrender the

85



--------------------------------------------------------------------------------



 



Management Agreement, consent to the assignment by the Manager of its interest
under the Management Agreement, or terminate or cancel the Management Agreement,
or modify, change, supplement, alter or amend the Management Agreement, in any
material respect, either orally or in writing. Borrower hereby assigns to Lender
as further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Borrower to surrender the Management
Agreement, or to terminate, cancel, modify, change, supplement, alter or amend
the Management Agreement, in any material respect, and any such surrender of the
Management Agreement, or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement in any material
respect, without the prior consent of Lender, shall be void and of no force and
effect. Any such proposed modification, change, supplement, alteration or
amendment of the Management Agreement submitted to Lender for approval shall be
deemed approved if (i) Borrower delivers to Lender a written request for such
approval marked in bold lettering with the following language: “LENDER’S
RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER.
FAILURE TO RESPOND SHALL BE DEEMED AN APPROVAL” and the envelope containing the
request is marked “PRIORITY”; and (ii) Lender shall have failed to notify
Borrower of its approval or disapproval within such fifteen (15) Business Days
following Lender’s receipt of Borrower’s written request together with such
proposed modification, change, supplement, alteration or amendment of the
Management Agreement, and any and all other information and documentation
relating thereto reasonably required by Lender to reach a decision. In no event
shall Lender be deemed to have approved (1) a surrender, termination or
cancellation of the Management Agreement, (2) any change having a material
adverse effect on Borrower’s costs or obligations under the Management
Agreement, or (3) or a new management agreement with a new property manager.
Upon Borrower’s request, Lender shall deliver to Borrower a reasonably detailed
description of the reasons for any disapprovals under this Section 5.1.18.
          (b) If Operating Lessee shall default in the performance or observance
of any material term, covenant or condition of the Management Agreement on the
part of Operating Lessee to be performed or observed, after expiration of any
applicable notice and cure periods provided in the Management Agreement, then,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Operating Lessee to be performed or observed to be promptly performed or
observed on behalf of Operating Lessee to the end that the rights of Operating
Lessee in, to and under the Management Agreement shall be kept unimpaired and
free from default in all material respects. Lender and any Person designated by
Lender by written notice to Borrower shall have, and are hereby granted, the
right to enter upon the applicable Individual Property at any time and from time
to time for the purpose of taking any such action. If the Manager shall deliver
to Lender a copy of any notice of default under the Management Agreement, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Operating
Lessee shall not, and shall not permit the Manager to, sub-contract all or any
material portion of its management responsibilities under the Management
Agreement to a third-party without the

86



--------------------------------------------------------------------------------



 



prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned. Operating Lessee shall request of Manager and
deliver to Lender upon receipt such certificates of estoppel with respect to
compliance by Operating Lessee with the terms of the Management Agreement as may
be reasonably requested by Lender. Operating Lessee shall exercise each
individual option, if any, to extend or renew the term of the Management
Agreement to the extent required to continue it in full force and effect until
after the Maturity Date, and Operating Lessee hereby authorizes and appoints
Lender its attorney-in-fact to exercise any such option in the name of and upon
behalf of Operating Lessee, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Any sums expended by Lender
pursuant to this paragraph (i) shall bear interest at the Default Rate from the
date such cost is incurred to the date of payment to Lender, (ii) shall be
deemed to constitute a portion of the Debt, (iii) shall be secured by the lien
of the Security Instruments and the other Loan Documents and (iv) shall be
immediately due and payable upon demand by Lender therefor.
          (c) Without limitation of the foregoing, the applicable Borrower
shall, upon request of Lender and in accordance with the provisions of the
applicable Assignment of Management Agreement, terminate the Management
Agreement and replace the Manager, without penalty or fee payable by Borrower or
Lender, if at any time during the Loan: (i) the Manager shall become insolvent
or a debtor in bankruptcy or insolvency proceeding (ii) there exists an Event of
Default, except that the requirements of this Section 5.1.18(c)(ii) shall not
apply, unless an event of default under such Management Agreement shall
simultaneously have occurred and be continuing or (iii) there exists an event of
default by Manager under the Management Agreement, except that the requirements
of this Section 5.1.18(c)(iii) shall not apply in the event each and all of the
following conditions shall be satisfied (1) the applicable Borrower shall be
diligently prosecuting the resolution of such default in a commercially
reasonable manner, (2) Lender shall receive copies of all notices and
correspondence sent and/or received by the applicable Borrower with respect to
such default, (3) no Event of Default exists and is continuing and (4) there
shall be no material adverse affect to the condition (financial or otherwise) or
business of Borrower or the condition, ownership or value of the applicable
Individual Property.
     5.1.19 Environmental Covenants.
          (a) Borrower covenants and agrees that so long as the Loan is
outstanding (i) all uses and operations on or of the Properties, whether by
Borrower or any other Person, shall be in compliance in all material respects
with all Environmental Laws and permits issued pursuant thereto; (ii) there
shall be no Releases of Hazardous Materials in, on, under or from any of the
Properties; (iii) there shall be no Hazardous Materials in, on, or under any of
the Properties, except those that are both (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto, if and to the
extent required, and (B) (1) in amounts not in excess of that necessary to
operate the applicable Individual Property or (2) fully disclosed to and
approved by Lender in writing; (iv) Borrower shall keep the Properties free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any other Person (the
“Environmental Liens”); (v) Borrower shall, at its sole cost and expense, fully
and expeditiously cooperate in all activities pursuant to paragraph (b) below,
including but not limited to providing all relevant information and making
knowledgeable

87



--------------------------------------------------------------------------------



 



persons available for interviews; (vi) Borrower shall, at its sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with any of the Properties, pursuant to
any reasonable written request of Lender, upon Lender’s reasonable belief that
an Individual Property is not in full compliance with all Environmental Laws,
and share with Lender the reports and other results thereof, and Lender and
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (vii) Borrower shall, at its sole cost and expense, comply with
all reasonable written requests of Lender to (A) reasonably effectuate
remediation of any Hazardous Materials in, on, under or from any Individual
Property; and (B) comply with any Environmental Law; (viii) Borrower shall not
allow any tenant or other user of any of the Properties to violate any
Environmental Law; and (ix) Borrower shall immediately notify Lender in writing
after it has become aware of (A) any presence or Release or threatened Releases
of Hazardous Materials in, on, under, from or migrating towards any of the
Properties; (B) any non-compliance with any Environmental Laws related in any
way to any of the Properties; (C) any actual or potential Environmental Lien;
(D) any required or proposed remediation of environmental conditions relating to
any of the Properties; and (E) any written or oral notice or other communication
of which Borrower becomes aware from any source whatsoever (including but not
limited to a Governmental Authority) relating in any way to Hazardous Materials
in connection with the Properties.
          (b) Lender and any other Person designated by Lender by written notice
to Borrower, including but not limited to any representative of a Governmental
Authority, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right, but not the obligation,
to enter upon any Individual Property at all reasonable times to assess any and
all aspects of the environmental condition of any Individual Property and its
use, including but not limited to conducting any environmental assessment or
audit (the scope of which shall be determined in Lender’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing. Borrower shall
cooperate with and provide access to Lender and any such Person or entity
designated by Lender by written notice to Borrower.
     5.1.20 Alterations.
     Other than (i) the purchase, replacement and/or installation of FF&E
contemplated by the Capital Plan, or (ii) the work described on Schedule III
attached hereto, Borrower shall obtain Lender’s prior written consent to (i) any
structural alteration or (ii) with respect to each Individual Property, any
other alteration to any Improvements thereon which is estimated to cost in
excess of four (4%) percent of the value of the Individual Property, which
consent shall not be unreasonably withheld, delayed or conditioned, except with
respect to alterations that may have a material adverse effect on Borrower’s
financial condition, the value of the related Individual Property or the Net
Operating Income thereof. Any such proposed alterations to any Improvements
submitted to Lender for approval shall be deemed approved if (i) Borrower
delivers to Lender a written request for such approval marked in bold lettering
with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER. FAILURE TO RESPOND SHALL BE DEEMED
AN APPROVAL” and the envelope containing the request is marked “PRIORITY”; and
(ii) Lender shall have failed to notify Borrower of its approval or disapproval

88



--------------------------------------------------------------------------------



 



within such fifteen (15) Business Days following Lender’s receipt of Borrower’s
written request together with a reasonably detailed description of such proposed
alteration, and any and all other information and documentation relating thereto
reasonably required by Lender to reach a decision. In no event shall Lender be
deemed to have approved alterations that may have a material adverse effect on
Borrower’s financial condition, the value of any Individual Property or the Net
Operating Income thereof. Upon Borrower’s request, Lender shall deliver to
Borrower a reasonably detailed description of the reasons for any disapprovals
under this Section 5.1.20.
     5.1.21 Franchise Agreement.
          (a) The Improvements on the Properties shall be operated under the
terms and conditions of the Franchise Agreements, if applicable. Borrower shall
(i) pay all sums required to be paid by Operating Lessee under the Franchise
Agreement, (ii) diligently perform, observe and enforce all of the terms,
covenants and conditions of the Franchise Agreement on the part of Operating
Lessee to be performed, observed and enforced to the end that all things shall
be done which are necessary to keep unimpaired the rights of Borrower and/or
Operating Lessee under the Franchise Agreement, (iii) promptly notify Lender of
the giving of any notice to Operating Lessee of any default by Operating Lessee
in the performance or observance of any of the terms, covenants or conditions of
the Franchise Agreement on the part of Operating Lessee to be performed and
observed and deliver to Lender a true copy of each such notice, and
(iv) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditure plan, notice, report and estimate received by it under
the Franchise Agreement. Borrower shall not, without the prior consent of
Lender, surrender the Franchise Agreement or terminate or cancel the Franchise
Agreement or modify, change, supplement, alter or amend the Franchise Agreement,
in any material respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower and Operating
Lessee to surrender the Franchise Agreement or to terminate, cancel, modify,
change, supplement, alter or amend the Franchise Agreement in any material
respect, and any such surrender of the Franchise Agreement or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Franchise Agreement in any material respect without the prior consent of Lender
shall be void and of no force and effect.
          (b) If Operating Lessee shall default in the performance or observance
of any material term, covenant or condition of the Franchise Agreement on the
part of Operating Lessee to be performed or observed after expiration of any
applicable notice and cure periods provided in the Franchise Agreement, then,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of the Franchise Agreement on the part of
Operating Lessee to be performed or observed to be promptly performed or
observed on behalf of Operating Lessee, to the end that the rights of Operating
Lessee in, to and under the Franchise Agreement shall be kept unimpaired and
free from default in all material respects. Lender and any Person designated by
Lender by written notice to Borrower shall have, and are hereby granted, the
right to enter upon the Properties at any time and from time to time for the
purpose of taking any such action. If Franchisor shall

89



--------------------------------------------------------------------------------



 



deliver to Lender a copy of any notice of default under the Franchise Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Borrower
shall, from time to time, use its best efforts to obtain from Franchisor such
certificates of estoppel with respect to compliance by Operating Lessee with the
terms of the Franchise Agreement as may be requested by Lender. Operating Lessee
shall exercise each individual option, if any, to extend or renew the term of
the Franchise Agreement to the extent required to continue it in full force and
effect until after the Maturity Date, and Operating Lessee hereby expressly
authorizes and appoints Lender as its attorney-in-fact to exercise any such
option in the name of and upon behalf of Operating Lessee, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Security Instruments and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
          (c) Notwithstanding the foregoing, any such proposed modification,
change, supplement, alteration or amendment of the Franchise Agreement submitted
to Lender for approval shall be deemed approved if (i) Borrower delivers to
Lender a written request for such approval marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER. FAILURE TO RESPOND SHALL BE DEEMED AN APPROVAL.” and
the envelope containing the request is marked “PRIORITY”; and (ii) Lender shall
have failed to notify Borrower of its approval or disapproval within such
fifteen (15) Business Days following Lender’s receipt of Borrower’s written
request together with such proposed modification, change, supplement, alteration
or amendment of the Franchise Agreement, and any and all other information and
documentation relating thereto reasonably required by Lender to reach a
decision. In no event shall Lender be deemed to have approved (1) a surrender,
termination or cancellation of the Franchise Agreement, (2) any change having a
material adverse effect on Borrower’s costs or obligations under the Franchise
Agreement, or (3) a new franchise agreement with a new franchisor. Upon
Borrower’s request, Lender shall deliver to Borrower a reasonably detailed
description of the reasons for any disapprovals under this Section 5.1.21.
     5.1.22 Operating Lease.
     Borrower shall:
          (a) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under the Operating Lease
and do all things necessary to preserve and to keep unimpaired its rights
thereunder;
          (b) promptly notify Lender of any event of default under the Operating
Lease;
          (c) promptly enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by the
Operating Lessee under the Operating Lease;

90



--------------------------------------------------------------------------------



 



          (d) maintain each Operating Lease in full force and effect during the
term of the Loan.
     5.1.23 OFAC.
     At all times throughout the term of the Loan, Borrower, Guarantor,
Indemnitor and their respective Affiliates shall be in compliance in all
material respects with all applicable orders, rules, regulations and
recommendations of The Office of Foreign Assets Control of the U.S. Department
of the Treasury.
     5.1.24 The Ground Lease.
          (a) With respect to each Ground Lease, Borrower shall (i) pay all
rents, additional rents and other sums required to be paid by Borrower, as
tenant under and pursuant to the provisions of each Ground Lease,
(ii) diligently perform and observe all of the terms, covenants and conditions
of each Ground Lease on the part of Borrower, as tenant thereunder,
(iii) promptly notify Lender of the giving of any notice by the landlord under
the applicable Ground Lease to Borrower of any default by Borrower, as tenant
thereunder, and deliver to Lender a true copy of each such notice within five
(5) days of receipt and (iv) promptly notify Lender of any bankruptcy,
reorganization or insolvency of the landlord under the applicable Ground Lease
or of any notice thereof, and deliver to Lender a true copy of such notice
within five (5) days of Borrower’s receipt. Borrower shall not, without the
prior consent of Lender, surrender the leasehold estate created by the
applicable Ground Lease or terminate or cancel any Ground Lease or modify,
change, supplement, alter, amend or waive any material term of any Ground Lease,
either orally or in writing, and if Borrower shall default in the performance or
observance of any term, covenant or condition of any Ground Lease on the part of
Borrower, as tenant thereunder, and shall fail to cure the same prior to the
expiration of any applicable cure period provided thereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of such Ground Lease on the part of Borrower to be
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Ground Lease shall be kept unimpaired and free
from default. If the landlord under the applicable Ground Lease shall deliver to
Lender a copy of any notice of default under such Ground Lease, such notice
shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender, in good faith, in reliance thereon. Borrower shall exercise
each individual option, if any, to extend or renew the term of each Ground Lease
upon demand by Lender made at any time within one (1) year prior to the last day
upon which any such option may be exercised, and Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of Borrower, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.
          (b) Subleases. Notwithstanding anything contained in any Ground Lease
to the contrary, Borrower shall not further sublet any portion of the related
Individual Property (other than as permitted pursuant to Section 5.1.17 hereof)
without prior written consent of Lender. Each sublease hereafter made shall
provide that, (a) in the event of the termination of the Ground Lease, the
sublease shall not terminate or be terminable by the lessee thereunder; (b) in
the event of any action for the foreclosure of the Security Instrument with
respect to the

91



--------------------------------------------------------------------------------



 



related Individual Property, the sublease shall not terminate or be terminable
by the lessee thereunder by reason of the termination of the Ground Lease unless
such lessee is specifically named and joined in any such action and unless a
judgment is obtained therein against such lessee; and (c) in the event that the
Ground Lease is terminated as aforesaid, the lessee under the sublease shall
attorn to the lessor under the Ground Lease or to the purchaser at the sale of
the related Individual Property on such foreclosure, as the case may be. In the
event that any portion of such Individual Property shall be sublet pursuant to
the terms of this subsection, such sublease shall be deemed to be included in
the Individual Property. Any sublease submitted to Lender for approval shall be
deemed approved if (i) Borrower delivers to Lender a written request for such
approval marked in bold lettering with the following language: “LENDER’S
RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER.
FAILURE TO RESPOND SHALL BE DEEMED AN APPROVAL” and the envelope containing the
request is marked “PRIORITY”; and (ii) Lender shall have failed to notify
Borrower of its approval or disapproval within such fifteen (15) Business Days
following Lender’s receipt of Borrower’s written request together with such
proposed sublease and any and all other information and documentation relating
thereto reasonably required by Lender to reach a decision. In no event shall
Lender be deemed to have approved any sublease having a material adverse effect
on Borrower’s costs or obligations. Upon Borrower’s request, Lender shall
deliver a Borrower a reasonably detailed description of the reasons for any
disapprovals under this Section 5.1.24(b).
          (c) Notwithstanding anything to the contrary contained herein with
respect to any Ground Lease:
               (i) The Lien of the Security Instruments attach to all of
Borrower’s rights and remedies at any time arising under or pursuant to
subsection 365(h) of the Bankruptcy Code, including, without limitation, all of
Borrower’s rights, as debtor, to remain in possession of the related Individual
Property which is subject to a Ground Lease;
               (ii) Borrower shall not, without Lender’s written consent, elect
to treat a Ground Lease as terminated under subsection 365(h)(1) of the
Bankruptcy Code. Any such election made without Lender’s prior written consent
shall be void;
               (iii) As security for the Debt, Borrower unconditionally assigns,
transfers and sets over to Lender all of Borrower’s claims and rights to the
payment of damages arising from any rejection by any Ground Lessor under the
Bankruptcy Code. Lender and Borrower shall proceed jointly or in the name of
Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of a Ground Lease, including, without limitation, the right to file
and prosecute any proofs of claim, complaints, motions, applications, notices
and other documents in any case in respect a Ground Lessor under the Bankruptcy
Code. This assignment constitutes a present, irrevocable and unconditional
assignment of the foregoing claims, rights and remedies, and shall continue in
effect until all of the Debt shall have been satisfied and discharged in full.
Any amounts received by Lender or Borrower as damages arising out of the
rejection of a Ground Lease as aforesaid shall be applied to all costs and
expenses of Lender

92



--------------------------------------------------------------------------------



 



(including, without limitation, reasonable attorneys’ fees and costs) incurred
in connection with the exercise of any of its rights or remedies in accordance
with the applicable provisions hereof;
               (iv) If pursuant to subsection 365(h) of the Bankruptcy Code,
Borrower seeks to offset, against the rent reserved in a Ground Lease, the
amount of any damages caused by the nonperformance by the applicable Ground
Lessor of any of its obligations thereunder after the rejection by such Ground
Lessor under the Bankruptcy Code, then Borrower shall not effect any offset of
the amounts so objected to by Lender. If Lender has failed to object as
aforesaid within ten (10) days after notice from Borrower in accordance with the
first sentence of this subsection, Borrower may proceed to offset the amounts
set forth in Borrower’s notice to Lender;
               (v) In any action, proceeding, motion or notice shall be
commenced or filed in respect of any Ground Lessor of all or any part any
Individual Property subject to a Ground Lease in connection with any case under
the Bankruptcy Code, Lender and Borrower shall cooperatively conduct and control
any such litigation with counsel agreed upon between Borrower and Lender in
connection with such litigation. Borrower shall, upon demand, pay to Lender all
costs and expenses (including reasonable attorneys’ fees and costs) actually
paid or actually incurred by Lender in connection with the cooperative
prosecution or conduct of any such proceedings. All such costs and expenses
shall be secured by the Lien of the applicable Security Instrument; and
               (vi) Borrower shall promptly, after obtaining knowledge of such
filing, notify Lender orally of any filing by or against a Ground Lessor of a
petition under the Bankruptcy Code. Borrower shall thereafter promptly give
written notice of such filing to Lender, setting forth any information available
to Borrower as to the date of such filing, the court in which such petition was
filed, and the relief sought in such filing. Borrower shall promptly deliver to
Lender any and all notices, summons, pleadings, applications and other documents
received by Borrower in connection with any such petition and any proceedings
relating to such petition.
     5.1.25 O&M Program.
     With respect to each Individual Property listed on Schedule XIV hereof,
Borrower shall enter into a contract with a licensed industrial hygienist to
develop a fully documented O&M Program which Borrower shall submit within thirty
(30) days of the date hereof to Lender for its approval. Borrower further
covenants and agrees to implement and follow the terms and conditions of such
O&M Program during the term of the Loan, including any extension or renewal
thereof. Lender’s requirement that Borrower develop and comply with the O&M
Program shall not be deemed to constitute a waiver or modification of any of
Borrower’s covenants and agreements with respect to Hazardous Materials or
Environmental Laws.

93



--------------------------------------------------------------------------------



 



     5.1.26 Condominium Provisions.
          (a) Borrower shall observe and perform each and every material term to
be observed or performed by Borrower pursuant to the Condominium Documents in
all material respects.
          (b) After request by Lender (which request, provided no Event of
Default has occurred and is continuing, shall not be made more than twice in any
calendar year), Borrower will use commercially reasonable efforts to promptly to
obtain from the Condominium Board and deliver to Lender an estoppel certificate
which shall include without limitation (i) the amount of the unpaid Common
Charges, if any, accrued against the Condo Property, (ii) that the Condominium
Documents have not been modified or amended or setting forth the amendments or
modifications, (iii) that all payments due and payable by Borrower under the
Condominium Documents have been paid in full, (iv) that neither Borrower nor the
Condominium Board is in default under the Condominium Documents.
          (c) Borrower shall promptly deliver to Lender a true and full copy of
all notices of default received by Borrower with respect to any obligation or
duty of Borrower under the Condominium Documents.
          (d) Borrower shall not, except with the prior written consent of the
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, (a) institute any action or proceeding for partition of the Condo
Property; (b) vote for or consent to any modification of, or amendment to or
material relaxation in the enforcement of the Condominium Documents or the
termination of the Condominium; and (c) in the event of damage to or destruction
of the Condo Property, vote not to repair, restore or rebuild the Condo Property
if Borrower shall have such a voting right.
          (e) Borrower shall not revoke any proxy delivered to Lender in
connection with the Loan and relating to any voting rights Borrower may have as
a unit owner in the Condominium.
          (f) To the extent that any approval rights, consent rights or other
rights or privileges granted to a holder of a mortgage entitled to rights under
Article XXII of the Declaration are conditioned upon such approval rights,
consent rights or other rights or privileges being required or contained in any
mortgage, then such approval rights, consent rights or other rights or
privileges shall be deemed to be required by this Agreement.
     Section 5.2 Negative Covenants.
     From the date hereof until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Security Instruments encumbering the Properties in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

94



--------------------------------------------------------------------------------



 



     5.2.1 Liens.
     Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of any Individual Property or permit any such action to be taken, except
for Permitted Encumbrances.
     5.2.2 Dissolution.
          (a) Borrower shall not (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the properties or assets of Borrower except to
the extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents, modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction or (d) cause Principal to (i) dissolve, wind up or liquidate or
take any action, or omit to take an action, as a result of which Principal would
be dissolved, wound up or liquidated in whole or in part, or (ii) except as
expressly permitted under the Loan Documents, amend, modify, waive or terminate
the certificate of incorporation, bylaws or similar organizational documents of
Principal, in each case, without obtaining the prior written consent of Lender,
which consent (with respect to (d)(ii) only) shall not be unreasonably withheld,
delayed or conditioned.
     5.2.3 Change In Business.
     Borrower shall not enter into any line of business other than the
ownership, acquisition, development, operation, leasing and management of the
Properties (including providing services in connection therewith), or make any
material change in the scope or nature of its business objectives, purposes or
operations or undertake or participate in activities other than the continuance
of its present business.
     5.2.4 Debt Cancellation.
     Borrower shall not cancel or otherwise forgive or release any material
claim or debt (other than termination of Leases in accordance herewith) owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.
     5.2.5 Zoning.
     Borrower shall not initiate or consent to any zoning reclassification of
any portion of any Individual Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of any Individual
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other Applicable Law, without the prior
written consent of Lender.
     5.2.6 No Joint Assessment.
     Borrower shall not suffer, permit or initiate the joint assessment of any
Individual Property with (a) any other real property constituting a tax lot
separate from such Individual Property, or (b) any portion of such Individual
Property which may be deemed to constitute

95



--------------------------------------------------------------------------------



 



personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such Individual Property.
     5.2.7 Name, Identity, Structure, or Principal Place of Business.
     Borrower shall not change its name, identity (including its trade name or
names), or principal place of business set forth in the introductory paragraph
of this Agreement, without, in each case, first giving Lender thirty (30) days
prior written notice. Borrower shall not change its corporate, partnership or
other structure, or the place of its organization as set forth in
Section 4.1.34, without, in each case, the consent of Lender. Any such proposed
change submitted to Lender for approval shall be deemed approved if (i) Borrower
delivers to Lender a written request for such approval marked in bold lettering
with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER. FAILURE TO RESPOND SHALL BE DEEMED
AN APPROVAL” and the envelope containing the request is marked “PRIORITY”; and
(ii) Lender shall have failed to notify Borrower of its approval or disapproval
within such fifteen (15) Business Days following Lender’s receipt of Borrower’s
written request together with a description of the nature of such proposed
change, and any and all other information and documentation relating thereto
reasonably required by Lender to reach a decision. Upon Lender’s request,
Borrower shall execute and deliver additional financing statements, security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Collateral as a result of such
change of principal place of business or place of organization.
     5.2.8 ERISA.
          (a) During the term of the Loan or of any obligation or right
hereunder, Borrower shall not be a Plan and none of the assets of Borrower shall
constitute Plan Assets.
          (b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, and represents and
covenants that (A) Borrower is not and does not maintain an “employee benefit
plan” as defined in Section 3(32) of ERISA, which is subject to Title I of
ERISA, or a “governmental plan” within the meaning of Section 3(3) of ERISA;
(B) Borrower is not subject to State statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:
               (i) Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);
               (ii) Less than twenty-five percent (25%) of each outstanding
class of equity interests in Borrower are held by “benefit plan investors”
within the meaning of 29 C.F.R. §2510.3-101(f)(2); or
               (iii) Borrower qualifies as an “operating company” or a “real
estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

96



--------------------------------------------------------------------------------



 



     5.2.9 Affiliate Transactions.
     Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or Principal or any of the partners of Borrower or
Principal except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.
     5.2.10 Transfers.
          (a) Borrower shall not sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) any Individual Property or any part thereof or any legal or beneficial
interest therein (other than in connection with a Condemnation) or permit or
suffer a Sale or Pledge of an interest in any Restricted Party (collectively, a
“Transfer”), other than pursuant to Leases of space in the Improvements to
tenants in accordance with the provisions of Section 5.1.17 hereof or a release
of an Individual Property in accordance with the provisions of Section 2.5 or
2.6 hereof, without (i) the prior written consent of Lender and (ii) if a
Securitization has occurred, delivery to Lender of written confirmation from the
Rating Agencies that the Transfer will not result in the downgrade, withdrawal
or qualification of the then current ratings assigned to any Securities or the
proposed rating of any Securities.
          (b) A Transfer shall include, but not be limited to: (i) an
installment sales agreement wherein Borrower agrees to sell one or more
Individual Properties or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
any Individual Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
          (c) Notwithstanding the provisions of Sections 5.2.10(a) and (b), the
following transfers shall not be deemed to be a Transfer: (i) a transfer by
devise or descent or by

97



--------------------------------------------------------------------------------



 



operation of law upon the death of a member, partner or shareholder of a
Restricted Party or a Restricted Party itself; (ii) the Sale or Pledge, in one
or a series of transactions, of not more than forty nine percent (49%) of the
stock in a Restricted Party (other than Borrower); provided, however, no such
transfers shall result in the change of voting control in the Restricted Party,
(iii) the Sale or Pledge, in one or a series of transactions, of not more than
forty nine percent (49%) of the limited partnership interests or non managing
membership interests (as the case may be) in a Restricted Party (other than
Borrower, and (iv) a merger, consolidation or sale of all or substantially all
of the assets of FelCor Lodging Trust Incorporated, a Maryland corporation or
FelCor Lodging Limited Partnership, a Delaware limited partnership (a “Sale of
FelCor Lodging”); provided, however, as a condition to each such transfer
described in clauses (i), (ii), (iii) and (iv), Lender shall receive not less
than thirty (30) days prior written notice of such proposed transfer.
          (d) Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon a Transfer in violation of this
Section 5.2.10. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer. Notwithstanding anything to the contrary contained in this
Section 5.2.10, (a) no transfer (whether or not such transfer shall constitute a
Transfer) shall be made to any Embargoed Person and (b) in the event any
transfer (whether or not such transfer shall constitute a Transfer) results in
any Person owning in excess of forty-nine percent (49%) of the ownership
interest in a Restricted Party, Borrower shall, prior to such transfer, deliver
an updated Insolvency Opinion to Lender, which opinion shall be in form, scope
and substance acceptable in all respects to Lender and the Rating Agencies.
          (e) Notwithstanding anything to the contrary contained in this
Section 5.2.10, Lender’s consent shall not be required for the financing or
leasing of personal property, including, without limitation, furniture, fixtures
and equipment owned or to be purchased by Borrower that is used in connection
with the operation of the any Individual Property (“Equipment”), provided that
(i) any such financing or leasing is subject to commercially prudent terms and
conditions and at a market rate of interest, (ii) the Equipment financed or
leased is readily replaceable without material interference or interruption to
the operation of any Individual Property, and (iii) the aggregate amount of debt
service or lease payments in connection with such financing and leasing for
Equipment located on or used in connection with each Individual Property is at
all times less than $400,000 per annum (“Permitted FF&E Financing”) and (iv) the
financing does not create a Lien on any Individual Property other than on the
Equipment financed or leased thereunder.
          (f) Notwithstanding anything to the contrary contained in this
Section 5.2.10, a transfer of direct or indirect limited partnership interests
and/or non-managing membership interests in a Restricted Party (other than
Borrower, Principal or any Affiliated Manager) shall be permitted provided that
(i) FelCor Lodging Limited Partnership (or its successor-in-interest following a
Sale of FelCor Lodging) shall, at all times, own, directly or indirectly, at
least fifty-one percent (51%) of the equity interests in, and Control, all
Restricted Parties and (ii) FelCor Lodging Trust Incorporated (or its
successor-in-interest following a Sale of FelCor Lodging) must at all times be
the sole general partner of FelCor Lodging Limited Partnership (or its
successor-in-interest following a Sale of FelCor Lodging).

98



--------------------------------------------------------------------------------



 



     VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
     Section 6.1 Insurance.
          (a) Borrower shall obtain and maintain, or cause to be maintained,
Policies for Borrower and the Properties providing at least the following
coverages:
               (i) so called “All Risk” or Special Form insurance on the
Improvements and the Personal Property, in each case (ii) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation,
(iii) containing an agreed amount endorsement or its equivalent with respect to
the Improvements, business income, rent loss and Personal Property waiving all
co-insurance provisions; (iv) providing for no deductible in excess of $100,000,
other than deductibles for windstorm and earthquake coverage, which shall with
respect to each Individual Property, be no more than 5% of the insurable value
of each Individual Property; and (v) providing coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements together with customary “Ordinance or Law Coverage” if
any of the Improvements or the use of each Individual Property shall constitute
legal non-conforming structures or uses. The Full Replacement Cost shall be
redetermined from time to time (but not more frequently than once in any
thirty-six (36) calendar months) at the request of Lender by an appraiser or
contractor designated and paid by Borrower and approved by Lender, or by an
engineer or appraiser in the regular employ of the insurer. After the first
appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade. No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;
               (ii) commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about each Individual Property, including “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold from or may be consumed at the
Individual Property such insurance (A) to be on the so-called “occurrence” form
with a combined single limit of not less than $1,000,000.00; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate; and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all written
and oral contracts; and (5) contractual liability covering the indemnities
contained in Article 10 of the Security Instruments to the extent the same is
available;
               (iii) business interruption/loss of rents insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Section 6.1(a)(i); (C) in an amount equal to 100% of
the projected gross income from each Individual Property (on an actual loss
sustained basis) for a period continuing until the Restoration of the Individual
Property is completed; the amount of such business

99



--------------------------------------------------------------------------------



 



interruption/loss of rents insurance shall be determined prior to the Closing
Date and at least once each year thereafter based on the greatest of:
(x) Borrower’s reasonable estimate of the gross income from each Individual
Property and (y) the highest gross income received during the term of the Note
for any full calendar year prior to the date the amount of such insurance is
being determined, in each case for the succeeding eighteen (18) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and the Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; All
insurance proceeds payable to Lender pursuant to this Section 6.1(a)(iii) shall
be held by Lender and shall be applied to the obligations secured hereunder from
time to time due and payable hereunder and under the Note and this Agreement;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in the Note and this Agreement except
to the extent such amounts are actually paid out of the proceeds of such
business interruption/loss of rents insurance.
               (iv) at all times during which structural construction, repairs
or alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance provided for in
Section 6.1(c)(ii); and (B) the insurance provided for in Section 6.1(a)(i)
shall be written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Section 6.1(a)(i), (3) shall include permission to occupy each Individual
Property, and (4) shall contain an agreed amount endorsement waiving
co-insurance provisions; provided, however, the insurance required pursuant to
this Section 6.1(a)(iv) may be obtained by the Manager for the benefit of
Borrower and the applicable Individual Property.
               (v) workers’ compensation, subject to the statutory limits of the
State in which each Individual Property is located, and employer’s liability
insurance with a limit of at least $1,000,000.00 per accident and per disease
per employee, and $1,000,000.00 for disease aggregate in respect of any work or
operations on or about each Individual Property, or in connection with such
Individual Property or its operation (if applicable);
               (vi) comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment and boilers and pressure valves, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
Section 6.1(a)(i);
               (vii) if any portion of the Improvements is at any time located
in an area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform

100



--------------------------------------------------------------------------------



 



Act of 1994, as each may be amended, or any successor law (the “Flood Insurance
Acts”), flood hazard insurance of the following types and in the following
amounts (A) coverage under Policies issued pursuant to the Flood Insurance Acts
(the “Flood Insurance Policies”) in an amount equal to the maximum limit of
coverage available for the applicable Individual Property under the Flood
Insurance Acts, subject only to customary deductibles under such Policies and
(B) coverage under supplemental private Policies in an amount, which when added
to the coverage provided under the Flood Act Policies with respect to an
Individual Property, is not less than the Allocated Loan Amount for such
Individual Property;
               (viii) if required by Lender, earthquake, sinkhole and mine
subsidence insurance in amounts as determined by Lender in its sole discretion
and in form and substance satisfactory to Lender, provided that the insurance
pursuant to this Section 6.1(a)(vii) hereof shall be on terms consistent with
the all risk insurance policy required under Section 6.1(a)(i) hereof;
               (ix) umbrella liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
Section 6.1(a)(ii) hereof;
               (x) insurance against terrorism, terrorist acts or similar acts
of sabotage (“Terrorism Insurance”) pursuant to a (A) blanket insurance policy
with aggregate limits of not less than $50,000,000.00 or (B) a stand-alone
insurance policy covering only the Properties with coverage of not less than
$50,000,000.00, and, in either case with a deductible of not more than
$100,000.00 (the “Terrorism Insurance Required Amount”). Notwithstanding the
foregoing sentence, in the event Borrower has obtained a stand-alone insurance
policy pursuant to subsection (B) above, Borrower shall not be obligated to
expend more than $400,000.00 in any fiscal year on Insurance Premiums for
Terrorism Insurance (the “Terrorism Insurance Cap”) and if the cost of the
Terrorism Insurance Required Amount exceeds the Terrorism Insurance Cap,
Borrower shall purchase the maximum amount of Terrorism Insurance available with
funds equal to the Terrorism Insurance Cap; provided, however, in the event it
is customary among owners of Class A hotel properties in the United States to
have “All Risk” coverage without any exclusion (a “Terrorism Exclusion”) from
coverage under such Policy for loss or damage incurred as a result of an act of
terrorism, terrorist acts or similar acts of sabotage, Borrower shall (provided
the same does not add any material cost to Borrower’s Insurance Premiums) obtain
a Policy without any such Terrorism Exclusion. After the occurrence of any event
which reduces the amount of insurance available under the Terrorism Insurance
required hereunder (whether due to a claim or otherwise), Borrower shall be
obligated to immediately increase the coverage of such Terrorism Insurance so
that at least $50,000,000.00 of coverage is available thereunder at all times;
               (xi) a blanket fidelity bond and errors and omissions insurance
coverage insuring against losses resulting from dishonest or fraudulent acts
committed by (A) Borrower’s personnel; (B) any employees of outside firms that
provide appraisal, legal, data processing or other services for Borrower or
(C) temporary contract employees or student interns; provided, however, the
insurance required pursuant to this

101



--------------------------------------------------------------------------------



 



Section 6.1(a)(xi) may be obtained by the Manager for the benefit of Borrower
and the applicable Individual Property;
               (xii) such other insurance and in such amounts as are required
pursuant to the Franchise Agreement or as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to each Individual Property
located in or around the region in which the each Individual Property is
located; and
               (xiii) Notwithstanding the foregoing provisions, to the extent
that the Condominium Board maintains a “master” or “blanket” policy (the
“Condominium Board Policy”) on the Improvements relating to the Condo Property
and/or the Common Elements which provides insurance coverage in the amounts, for
the periods, by companies and against the hazards described in this Section 6.1,
including fire and hazards included within the term “extended coverage”, and is
otherwise in form and substance reasonably satisfactory to Lender, then
Borrower’s obligation under this Section 6.1 to maintain hazard insurance
coverage on the Condo Property (including, but not limited to all Common
Elements) is deemed satisfied to the extent that the required coverage is
provided by the Condominium Board Policy.
          (b) All insurance provided for in Section 6.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies authorized to do business in the State
in which the Property is located, and approved by Lender. The primary
$15,000,000 in coverage shall be provided by carriers having a claims paying
ability rating of A- or better by at least two approved Rating Agencies. The
excess layers up to $50,000,000 in coverage shall be provided by carriers having
a claims paying ability rating of A- or better by S & P, or such other Rating
Agency approved by Lender. At least 75% of the remaining coverage shall be
provided by carriers having a claims paying ability rating of A- or better by S
& P, or such other Rating Agency approved by Lender. All carriers providing
insurance at any level shall have a general policy rating of A- XI or better by
A.M. Best Company Inc. (each such insurer shall be referred to as a “Qualified
Insurer”). Not less than thirty (30) days prior to the expiration dates of the
Policies theretofore furnished to Lender pursuant to Section 6.1(a), Borrower
shall deliver certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”). In the event Borrower desires to obtain
the insurance required hereunder from an insurer not meeting the requirements of
this Section 6.1(b), Borrower may request, in writing, Lender’s approval of such
insurer, which approval may not be unreasonably withheld.
          (c) Borrower shall not obtain (i) any umbrella or blanket liability or
casualty Policy unless, in each case, such Policy is at least equal in scope of
coverage as if a “stand-alone” Policy meeting all of the requirement noted above
is provided as such Policy is approved in advance in writing by Lender and
Lender’s interest is included therein as provided in this Agreement and such
Policy is issued by a Qualified Insurer, or (ii) separate insurance concurrent
in form or contributing in the event of loss with that required in
Section 6.1(a) to be furnished by, or which may be reasonably required to be
furnished by, Borrower. In the event Borrower

102



--------------------------------------------------------------------------------



 



obtains separate insurance or an umbrella or a blanket policy, Borrower shall
notify Lender of the same and shall cause certified copies of each Policy to be
delivered as required in Section 6.1(a). Any blanket insurance Policy shall
specifically allocate to the Individual Property the amount of coverage from
time to time required hereunder and shall otherwise provide the same protection
as would a separate Policy insuring only the Individual Property in compliance
with the provisions of Section 6.1(a). Notwithstanding Lender’s approval of any
umbrella or blanket liability or casualty Policy hereunder, Lender reserves the
right, in its sole discretion, to require Borrower to obtain a separate Policy
in compliance with this Section 6.1.
          (d) All Policies provided for or contemplated by Section 6.1(a) hereof
(including, without limitation by the Condominium), except for the Policy
referenced in Section 6.1(a)(v), shall name Lender and Borrower as the insured
or additional insured, as their respective interests may appear, and in the case
of property damage, boiler and machinery, and flood insurance, shall contain a
so-called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.
          (e) All Policies provided for in Section 6.1(a) hereof shall contain
clauses or endorsements to the effect that:
               (i) no act or negligence of Borrower, or anyone acting for
Borrower, or failure to comply with the provisions of any Policy which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;
               (ii) the Policy shall not be materially changed (other than to
increase the coverage provided thereby) or cancelled without at least 30 days’
written notice to Lender and any other party named therein as an insured;
               (iii) each Policy shall provide that the issuers thereof shall
give written notice to Lender if the Policy has not been renewed thirty
(30) days prior to its expiration; and
               (iv) Lender shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.
          (f) Borrower shall furnish to Lender, on or before thirty (30) days
after the close of each of Borrower’s fiscal years, a statement certified by
Borrower or a duly authorized officer of Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.
          (g) If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, with prior notice to Borrower, to take such action as Lender deems
necessary to protect its interest in the Properties, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon

103



--------------------------------------------------------------------------------



 



demand and until paid shall be secured by the Security Instruments and shall
bear interest at the Default Rate.
          (h) In the event of a foreclosure of any of the Security Instruments,
or other transfer of title to any Individual Property in extinguishment in whole
or in part of the Debt all right, title and interest of Borrower in and to the
Policies then in force and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or Lender or other transferee in the event
of such other transfer of title.
     Section 6.2 Casualty.
     If an Individual Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall promptly commence and diligently
prosecute the completion of the Restoration of the Individual Property as nearly
as possible to the condition the Individual Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
     Section 6.3 Condemnation.
     Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any part of any
Individual Property (including, without limitation any portion of the
Condominium) and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall, promptly commence and diligently prosecute the
Restoration of the applicable Individual Property and otherwise comply with the
provisions of Section 6.4. If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

104



--------------------------------------------------------------------------------



 



     Section 6.4 Restoration.
     The following provisions shall apply in connection with the Restoration of
any Individual Property:
          (a) If the Net Proceeds shall be less than Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) and the costs of completing the
Restoration shall be less than Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00), the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in Sections
6.4(b)(i)(A) and (C) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.
          (b) If the Net Proceeds are equal to or greater than Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00) or the costs of completing
the Restoration is equal to or greater than Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00) Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4.
Notwithstanding the immediately preceeding sentence, a portion of the Net
Proceeds not to exceed Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) shall be made available to Borrower after receipt thereof by
Lender to pay or reimburse Borrower for any immediate and necessary repair or
work required (i) to prevent further damage to the Property, (ii) to protect
life or to provide safety or (iii) to restore hotel operations at the Property
(collectively, the “Emergency Repairs”) provided all the conditions set forth in
Sections 6.4(b)(i)(A) and (C) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Emergency Repairs in accordance with the terms of this Agreement.
The term “Net Proceeds” shall mean: (i) the net amount of all insurance proceeds
received by Lender pursuant to Section 6.1(a)(i), (iv), (vi), (vii) and
(viii) as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.
               (i) The Net Proceeds shall be made available to Borrower for
Restoration provided that each of the following conditions are met:
               (A) no Default or Event of Default (unless caused solely by the
Condemnation or Casualty) shall have occurred and be continuing;
               (B) (1) in the event the Net Proceeds are Insurance Proceeds,
less than thirty percent (30%) of the total floor area of the Improvements on
the Individual Property has been damaged, destroyed or rendered unusable as a
result of such Casualty or (2) in the event the Net Proceeds are Condemnation
Proceeds, less than ten percent (10%) of the land constituting the Individual
Property is taken, and such land is located along the perimeter or periphery of
the Individual Property, and no portion of the Improvements is located on such
land;

105



--------------------------------------------------------------------------------



 



               (C) The Operating Lease shall remain in full force and effect
during and after the completion of the Restoration;
               (D) Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than thirty (30) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion in compliance with all Applicable Laws,
including, without limitation, all applicable Environmental Laws and in
accordance with the terms and conditions of the Franchise Agreement;
               (E) Lender shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;
               (F) Lender shall be satisfied that the Restoration will be
completed on or before the earliest to occur of (1) nine (9) months prior to the
Maturity Date, (2) twelve (12) months after the occurrence of such Casualty or
Condemnation, or (3) the earliest date required for such completion under the
terms of any Leases which are required in accordance with the provisions of this
Section 6.4(b) to remain in effect subsequent to the occurrence of such Casualty
or Condemnation and the completion of the Restoration, or (4) the date required
for such completion pursuant to the Franchise Agreement, (5) such time as may be
required under Applicable Law, in order to repair and restore the applicable
Individual Property to the condition it was in immediately prior to such
Casualty or Condemnation or (6) the expiration of the insurance coverage
referred to in Section 6.1(a)(ii);
               (G) the Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all Applicable Laws;
               (H) Lender shall be satisfied that the Debt Service Coverage
Ratio for the twelve (12) month period immediately succeeding the completion of
the Restoration shall be equal to or greater than 1.15 to 1.00;
               (I) Such Casualty or Condemnation, as applicable, does not result
in the loss of access in any material respect to the Individual Property or the
related Improvements;
               (J) Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed scope of damages and repairs, including cost estimates for each
repair item, approved in writing by Borrower’s architect, engineer or project
manager stating the entire cost of completing the Restoration, which scope shall
be acceptable to Lender;
               (K) the Net Proceeds together with any Cash or Cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration;

106



--------------------------------------------------------------------------------



 



               (L) the Management Agreement in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
(1) remain in full force and effect during the Restoration and shall not
otherwise terminate as a result of the Casualty or Condemnation or the
Restoration or (2) if terminated, shall have been replaced with a Replacement
Management Agreement with a Qualified Manager, prior to the opening or reopening
of the applicable Individual Property or any portion thereof for business with
the public;
               (M) the Franchise Agreement is not terminated as a result of such
Casualty or Condemnation; and
               (N) the Condominium is not terminated as a result of such
casualty or condemnation.
               (ii) The Net Proceeds shall be held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
other obligations under the Loan Documents. The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other Liens or encumbrances of any nature whatsoever on the
Individual Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.
               (iii) All plans and specifications required in connection with
the Restoration, the cost of which is greater than $2,500,000.00, shall be
subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”),
which acceptance shall not be unreasonably withheld, conditioned or delayed.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration the cost of which is greater than $2,500,000.00, as well as the
contracts under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Casualty Consultant, which acceptance shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lender’s prior review and acceptance of plans and specifications, identity of
contractors and contracts shall not be required in connection with Restoration
which shall be required on an emergency basis (i) to prevent further damage to
the Property, (ii) to protect life or to provide safety or (iii) to restore
hotel operations at the Property; provided that in such cases, such plans,
specifications, identity of contractors and contracts shall be made available to
Lender and the Casualty Consultant as soon as practicable. All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for

107



--------------------------------------------------------------------------------



 



the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
               (iv) In no event shall Lender be obligated to make disbursements
of the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Casualty Retainage. The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%), of the costs
actually incurred for work in place as part of the Restoration, as certified by
the Casualty Consultant, until the Restoration has been completed. The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Individual Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy for the related Individual Property, and
Lender receives an endorsement to such Title Insurance Policy insuring the
continued priority of the Lien of the related Security Instrument and evidence
of payment of any premium payable for such endorsement. If required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
               (v) Lender shall not be obligated to make disbursements of the
Net Proceeds more frequently than once every calendar month.
               (vi) If at any time the Net Proceeds or the undisbursed balance
thereof shall not, in the opinion of Lender in consultation with the Casualty
Consultant, if any, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b)

108



--------------------------------------------------------------------------------



 



shall constitute additional security for the Debt and other obligations under
the Loan Documents.
               (vii) The excess, if any, of the Net Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing under the Note, this Agreement or any of the other Loan Documents.
          (c) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) may be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion. If Lender
shall receive and retain Net Proceeds, the Lien of the Security Instruments
shall be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction of the Debt.
     VII. RESERVE FUNDS
     Section 7.1 Required Repair Funds.
     7.1.1 Deposits.
     On the Closing Date, Borrower shall deposit into an escrow account with
Lender (the “Required Repair Account”) the amount for each Individual Property
set forth on such Schedule III hereto to perform the Required Repairs for such
Individual Property. Amounts so deposited with Lender shall be held by Lender in
accordance with Section 7.7 hereof. Amounts so deposited shall hereinafter be
referred to as Borrower’s “Required Repair Fund.” Borrower shall perform the
repairs at the Properties, as more particularly set forth on Schedule III hereto
(such repairs hereinafter referred to as “Required Repairs”). Borrower shall
complete the Required Repairs on or before the date set forth on Schedule III
hereof with respect to the applicable repair, provided that such date may be
extended upon request by Borrower subject to Lender’s approval in its sole
discretion. It shall be an Event of Default under this Agreement if (a) Borrower
does not complete the Required Repairs at each Individual Property within the
time period set forth on Schedule III hereof with respect to the applicable
repair, as such date may be extended, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof. Upon the occurrence of an Event of
Default, Lender, at its option, may withdraw all Required Repair Funds from the
Required Repair Account and Lender may apply such funds either to completion of
the Required Repairs at one or more of the Properties or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply Required Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

109



--------------------------------------------------------------------------------



 



     7.1.2 Release of Required Repair Funds.
     Lender shall disburse to Borrower the Required Repair Funds from the
Required Repair Account from time to time upon satisfaction by Borrower of each
of the following conditions: (a) Borrower shall submit a written request for
payment to Lender at least fifteen (15) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid, (b)
on the date such request is received by Lender and on the date such payment is
to be made, no Event of Default shall exist and remain uncured, (c) Lender shall
have received an Officers’ Certificate (i) stating that all Required Repairs at
the applicable Individual Property to be funded by the requested disbursement
have been completed in good and workmanlike manner and, to the best of
Borrower’s knowledge, in accordance with all Legal Requirements and
Environmental Laws, (ii) identifying each Person that supplied materials or
labor in connection with the Required Repairs performed at such Individual
Property with respect to the reimbursement to be funded by the requested
disbursement, and (iii) stating that each such Person has been paid in full upon
such disbursement, such Officers’ Certificate to be accompanied by lien waivers
or other evidence of payment satisfactory to Lender, (d) at Lender’s option, a
title search for such Individual Property indicating that such Individual
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, and (e) Lender shall have received such other evidence as
Lender shall reasonably request that the Required Repairs at such Individual
Property to be funded by the requested disbursement have been completed and are
paid for upon such disbursement to Borrower. Lender shall not be required to
make disbursements from the Required Repair Account with respect to any
Individual Property unless such requested disbursement is in an amount greater
than $25,000 (or a lesser amount if the total amount in the Required Repair
Account is less than $25,000, in which case only one disbursement of the amount
remaining in the account shall be made). Lender shall not be obligated to make
disbursements from the Required Repair Account with respect to an Individual
Property in excess of the amount allocated for such Individual Property as set
forth on Schedule III hereof. Upon Lender’s receipt of evidence of completion of
all Required Repairs in accordance with the terms hereof, any remaining Required
Repair Funds shall be disbursed to Borrower.
     Section 7.2 Tax and Insurance Escrow Fund.
          (a) Borrower shall pay to Lender on each Payment Date (a) one-twelfth
of the Taxes (the “Monthly Tax Deposit”) that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates; and (b) at the option of Lender, if the liability or
casualty Policy maintained by Borrower covering the Properties shall not
constitute an approved blanket or umbrella Policy pursuant to Section 6.1(c)
hereof, or Lender shall require Borrower to obtain a separate Policy pursuant to
Section 6.1(c) hereof, one-twelfth of the Insurance Premiums (the “Monthly
Insurance Premium Deposit”) that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). In the event Lender shall elect to collect payments in escrow for
Insurance Premiums pursuant to clause (b) above, Borrower shall pay to Lender an
initial deposit to be determined by Lender, in its sole discretion, to increase
the

110



--------------------------------------------------------------------------------



 



amounts in the Tax and Insurance Escrow Fund to an amount which, together with
anticipated Monthly Insurance Premium Deposits, shall be sufficient to pay all
Insurance Premiums as they become due. The Tax and Insurance Escrow Fund and the
payments of interest or principal or both, payable pursuant to the Note and this
Agreement, shall be added together and shall be paid as an aggregate sum by
Borrower to Lender. Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof. In making any payment relating to the Tax and
Insurance Escrow Fund, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Fund shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. In allocating such
excess, Lender may deal with the Person shown on the records of Lender to be the
owner of the Properties. Any amount remaining in the Tax and Insurance Escrow
Fund after the Debt has been paid in full shall be returned to Borrower. If at
any time Lender reasonably determines that the Tax and Insurance Escrow Fund is
not or will not be sufficient to pay Taxes and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to delinquency of the Taxes and/or thirty (30) days prior
to expiration of the Policies, as the case may be.
          (b) Notwithstanding the foregoing, Borrower’s obligation to make
deposits for Taxes and Insurance Premiums into the Tax and Insurance Escrow Fund
is hereby suspended, provided that no Event of Default shall have occurred and
be continuing.
     Section 7.3 Replacements and Replacement Reserve.
     7.3.1 Replacement Reserve Fund.
     From and after the occurrence of a FF&E Deposit Event, Borrower shall pay
to Lender on each Payment Date, the Replacement Reserve Monthly Deposit for
Capital Expenditures to the Properties during the calendar year. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Replacement Reserve
Fund”.
     7.3.2 Disbursements from Replacement Reserve Account.
          (a) Lender shall make disbursements from the Replacement Reserve
Account to reimburse Borrower only for the costs of the Capital Expenditures.
Lender shall not be obligated to make disbursements from the Replacement Reserve
Account to reimburse Borrower for the costs of routine maintenance (other than
Capital Expenditures) to an Individual Property or for costs which are to be
reimbursed from the Required Repair Fund.

111



--------------------------------------------------------------------------------



 



          (b) Lender shall, upon written request from Borrower and satisfaction
of the requirements set forth in this Section 7.3.2, disburse to Borrower
amounts from the Replacement Reserve Account necessary to reimburse Borrower for
the actual costs of Capital Expenditures.
          (c) Each request for disbursement from the Replacement Reserve Account
shall be in a form reasonably acceptable to Lender and shall contain such
additional information as set forth in Schedule XVII attached hereto, and as may
be reasonably requested by Lender. With each request Borrower shall certify
that, to the best of Borrower’s knowledge, all Capital Expenditures have been
made in accordance with all applicable Legal Requirements of any Governmental
Authority having jurisdiction over the applicable Individual Property to which
the Capital Expenditures are being provided. Upon request of Lender in
connection with each request for disbursement in excess of $200,000, Borrower
shall provide Lender with copies of invoices for amounts in excess of $100,000
for items or materials purchased or contracted labor or services. Borrower shall
provide Lender evidence of completion satisfactory to Lender in its reasonable
judgment.
          (d) Borrower shall pay all invoices in connection with the Capital
Expenditures with respect to each request for disbursement prior to submitting
such request for disbursement from the Replacement Reserve Account or, at the
request of Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $100,000 for completion of its work or delivery of its materials. Any lien
waiver delivered hereunder shall conform to the requirements of Applicable Law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the applicable Individual Property by that contractor,
supplier, subcontractor, mechanic or materialman through the date covered by the
current reimbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).
          (e) Borrower shall not make a request for disbursement from the
Replacement Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement) the total cost of all Capital
Expenditures in any request shall not be less than $25,000.
     7.3.3 Performance of Capital Expenditures.
          (a) Intentionally Omitted.
          (b) Intentionally Omitted.
          (c) In order to facilitate Lender’s completion or making of the
Capital Expenditures pursuant to Section 7.3.3(c) above, upon the occurrence and
during the continuance

112



--------------------------------------------------------------------------------



 



of an Event of Default, Borrower grants Lender the right to enter onto any
Individual Property and perform any and all work and labor necessary to complete
or make the Capital Expenditures and/or employ watchmen to protect such
Individual Property from damage. All sums so expended by Lender, to the extent
not from the Replacement Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Security Instruments. For this
purpose, Borrower constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution to complete or undertake the
Capital Expenditures in the name of Borrower. Such power of attorney shall be
deemed to be a power coupled with an interest and cannot be revoked. Borrower
empowers said attorney-in-fact as follows: (i) to use any funds in the
Replacement Reserve Account for the purpose of making or completing the Capital
Expenditures; (ii) to make such additions, changes and corrections to the
Replacements as shall be necessary or desirable to complete the Capital
Expenditures; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against any Individual Property, or as may be necessary or desirable for the
completion of the Capital Expenditures, or for clearance of title; (v) to
execute all applications and certificates in the name of Borrower which may be
required by any of the contract documents; (vi) to prosecute and defend all
actions or proceedings in connection with any Individual Property or the
rehabilitation and repair of any Individual Property; and (vii) to do any and
every act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.
          (d) Nothing in this Section 7.3.3 shall: (i) make Lender responsible
for making or completing the Capital Expenditures; (ii) require Lender to expend
funds in addition to the Replacement Reserve Fund to make or complete any
Capital Expenditure; (iii) obligate Lender to proceed with the Capital
Expenditures; or (iv) obligate Lender to demand from Borrower additional sums to
make or complete any Capital Expenditures.
          (e) Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties making Capital Expenditures pursuant to this
Section 7.3.3 to enter onto each Individual Property during normal business
hours (subject to the rights of tenants under their Leases) to inspect the
progress of any Capital Expenditures and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such Capital
Expenditures which are or may be kept at each Individual Property, and to
complete any Capital Expenditures made pursuant to this Section 7.3.3. Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of Capital
Expenditures pursuant to this Section 7.3.3.
          (f) Upon the occurrence and during the continuance of an Event of
Default, Lender may require an inspection of an Individual Property at
Borrower’s expense prior to making a monthly disbursement from the Replacement
Reserve Account, with respect to each Individual Property, in order to verify
completion of the Capital Expenditures for which reimbursement is sought. Lender
may require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay

113



--------------------------------------------------------------------------------



 



the expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.
          (g) The Capital Expenditures and all materials, equipment, fixtures,
or any other item comprising a part of any Capital Expenditures shall be
constructed, installed or completed, as applicable, free and clear of all
mechanic’s, materialmen’s or other Liens.
          (h) [Intentionally Omitted.]
          (i) All Capital Expenditures shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
applicable Individual Property and applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.
          (j) In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with a particular Capital
Expenditures. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with standard
mortgagee clauses making loss payable to Lender or its assigns shall be so
endorsed. Certified copies of such policies shall be delivered to Lender upon
Lender’s request.
     7.3.4 Failure to Make Capital Expenditures.
          (a) It shall be an Event of Default under this Agreement if Borrower
fails to comply with any provision of this Section 7.3 in any material respect
and such failure is not cured within thirty (30) days after written notice from
Lender. Upon the occurrence of an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including but
not limited to completion of the Capital Expenditures as provided in
Sections 7.3.3(c) and 7.3.3(d), or for any other repair or replacement to any
Individual Property or toward payment of the Debt in such order, proportion and
priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply the Replacement Reserve Funds shall be in addition to all
other rights and remedies provided to Lender under this Agreement and the other
Loan Documents.
          (b) Nothing in this Agreement shall obligate Lender to apply all or
any portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.
     7.3.5 Balance in the Replacement Reserve Account.
          The insufficiency of any balance in the Replacement Reserve Account
shall not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

114



--------------------------------------------------------------------------------



 



     Section 7.4 Ground Lease Escrow Fund.
     In the event that the annual Ground Rent due pursuant to a Ground Lease is
in excess of $100.00, Borrower shall pay to Lender on each Payment Date an
amount (the “Monthly Ground Rent Deposit”) that is estimated by Lender to be due
and payable by Borrower under the Ground Lease for all rent and any and all
other charges (the “Ground Rent”) which may be due by Borrower under the Ground
Lease in order to accumulate with Lender sufficient funds to pay all sums
payable under the Ground Lease at least fifteen (15) Business Days prior to the
dates due (said amounts, hereinafter called the “Ground Lease Escrow Fund”). The
Ground Lease Escrow Fund is for the purpose of paying all sums due under the
Ground Lease. Upon Borrower’s failure to pay any Ground Rents pursuant to the
Ground Lease, Lender may, in its discretion, apply any amounts held in the
Ground Lease Escrow Fund to the payment of such Ground Rent; provided however,
that the provisions of this Section 7.4 shall not be deemed to create any
obligation on the part of Lender to pay any such Ground Rent from amounts on
deposit in the Ground Lease Escrow Fund. Such deposit may be increased by Lender
in the amount Lender deems is necessary in its reasonable discretion based on
any increases in the Ground Rent due under the Ground Lease.
     Section 7.5 Intentionally Omitted.
     Section 7.6 Reserve Funds, Generally.
          (a) Borrower grants to Lender a first-priority perfected security
interest in each of the Reserve Funds and the related Accounts and any and all
monies now or hereafter deposited in each Reserve Fund and related Account as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds and the related Accounts shall constitute
additional security for the Debt.
          (b) Upon the occurrence of an Event of Default, Lender may, in
addition to any and all other rights and remedies available to Lender, apply any
sums then present in any or all of the Reserve Funds to the payment of the Debt
in any order in its sole discretion.
          (c) The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.
          (d) The Reserve Funds shall be held in interest bearing accounts and
all earnings or interest on a Reserve Fund shall be added to and become a part
of such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund, except that earnings or interest on the Tax and
Insurance Escrow Fund shall not be added to or become a part thereof and shall
be the sole property of and shall be paid to Lender.
          (e) Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or related Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

115



--------------------------------------------------------------------------------



 



          (f) Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds or the related Accounts or the performance of the
obligations for which the Reserve Funds or the related Accounts were
established, except to the extent arising from the fraud, illegal acts, gross
negligence or willful misconduct of Lender, its agents or employees. Borrower
shall assign to Lender all rights and claims Borrower may have against all
Persons supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds or the related Accounts; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.
     VIII. DEFAULTS
     Section 8.1 Event of Default.
          (a) Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
               (i) if any portion of the Debt is not paid on or before the date
the same is due and payable; provided, however, with respect to any failure by
Borrower to pay any regularly scheduled installment of interest hereunder when
due (other than any installment of interest or any other amount due on the
Maturity Date), and up to one (1) time during any twelve month and not more than
three (3) times during the term of the Loan, Borrower shall have two
(2) Business Days in which to cure such Event of Default (which cure shall
include payment of the late payment charge, if applicable, and interest on such
past due amount calculated at the Default Rate from the date such amount was
originally due), after which time Lender may, at its option, exercise any of its
rights and remedies available to it pursuant to this Agreement and the other
Loan Documents or at law or in equity;
               (ii) if any of the Taxes or Other Charges are not paid prior to
delinquency;
               (iii) if (i) the Policies are not kept in full force and effect
or if (ii) certified copies of the Policies are not delivered to Lender promptly
on request;
               (iv) if a Transfer occurs in violation of the provisions of
Section 5.2.10 hereof or Article 7 of the Security Instruments;
               (v) if any representation or warranty made by Borrower,
Principal, any Ground Lessor which is Affiliated with Borrower, Indemnitor or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;

116



--------------------------------------------------------------------------------



 



               (vi) if Borrower, Principal, any Ground Lessor which is
Affiliated with Borrower, Indemnitor, Guarantor or any other guarantor under any
guaranty issued in connection with the Loan shall make an assignment for the
benefit of creditors;
               (vii) if a receiver, liquidator or trustee shall be appointed for
Borrower, Principal, any Ground Lessor which is Affiliated with Borrower,
Indemnitor, Guarantor or any other guarantor under any guarantee issued in
connection with the Loan or if Borrower, Principal, any Ground Lessor which is
Affiliated with Borrower, Indemnitor, Guarantor or such other guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to the Bankruptcy Code, or any similar
federal or State law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Principal, any Ground Lessor which is Affiliated with Borrower,
Indemnitor, Guarantor or such other guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Principal, any Ground Lessor which is
Affiliated with Borrower, Indemnitor, Guarantor or such other guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Principal, any
Ground Lessor which is Affiliated with Borrower, Indemnitor, Guarantor or such
other guarantor, upon the same not being discharged, stayed or dismissed within
ninety (90) days;
               (viii) if Borrower attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
               (ix) other than for with respect to a default which is expressly
contemplated by another subsection of this Section 8.1(a), if Borrower breaches
any of its respective negative covenants contained in Sections 5.2.1, 5.2.2,
5.2.6, 5.2.7, 5.2.8 and 5.2.10;
               (x) if Borrower violates or does not comply in any material
respect with any of the provisions of Section 5.1.17 hereof, that results in a
material adverse effect on Borrower, its condition (financial or otherwise),
business or Properties (taken as a whole);
               (xi) if a (a) default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement) or (b) any Management Agreement (or Replacement Management Agreement)
expires or otherwise terminates and is not replaced with a Replacement
Management Agreement or (c) if any Individual Property operates for any time
without the Management Agreement or a Replacement Management Agreement;
               (xii) if Borrower or Principal violates or does not comply in all
material respects with the provisions of Section 4.1.35 hereof; provided,
however, that such violation or failure to comply shall not constitute an Event
of Default if (A) such violation or failure to comply was inadvertent,
immaterial and non-recurring, (B) such

117



--------------------------------------------------------------------------------



 



violation or failure to comply is curable and Borrower shall promptly cure such
violation or failure to comply within fifteen (15) calendar days of notice from
Lender and (C) within fifteen (15) Business Days of the request by Lender,
Borrower causes its legal counsel to deliver a revised or updated Insolvency
Opinion to the effect that such violation or failure to comply shall not impair,
negate or amend the opinions rendered in the Insolvency Opinion delivered in
connection with the closing of the Loan, which opinion shall be acceptable to
Lender in its reasonable discretion;
               (xiii) if any Individual Property becomes subject to any
mechanic’s, materialman’s or other Lien in excess of $2,000,000 other than a
Lien for local real estate taxes and assessments not then due and payable and
the Lien shall remain undischarged of record (by payment, bonding or otherwise)
for a period of sixty (60) days;
               (xiv) if any federal tax Lien or state or local income tax Lien
in excess of $2,000,000 is filed against Borrower, Principal, any Guarantor,
Indemnitor or any Individual Property and same is not discharged of record
within thirty (30) days after same is filed;
               (xv) (A) Borrower is a Plan or its assets constitute Plan Asset;
or (B) Borrower consummates a transaction which would cause the Security
Instruments or Lender’s exercise of its rights under the Security Instruments,
the Note, this Agreement or the other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a State statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA, the Code, a State statute or other similar law;
               (xvi) Intentionally Omitted;
               (xvii) if any default occurs under any guaranty or indemnity
executed in connection herewith (including, without limitation, the Guaranty and
the Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any;
               (xviii) other than in connection with the Permitted FF&E
Financing, if Borrower shall be in default in any material respect beyond
applicable notice and grace periods under any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of any
Individual Property whether it be superior or junior in lien to the related
Security Instrument;
               (xix) if (i) the Interest Rate Cap Agreement is terminated for
any reason by Borrower, or (ii) (A) the Counterparty terminates, or defaults in
the performance of its monetary obligations under the Interest Rate Cap
Agreement or (B) the rating of the Counterparty is subject to any downgrade,
withdrawal or qualification by an Rating Agency, and Borrower does not within
thirty (30) days (1) replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement in accordance with Section 2.4 hereof, and
(2) deliver to Lender, in form and substance reasonably satisfactory to Lender
(x) an Assignment of Interest Rate Cap (y) a recognition letter from the
Counterparty thereto acknowledging the assignment of the Replacement Interest
Rate

118



--------------------------------------------------------------------------------



 



Cap Agreement and (z) any other opinions or documents required pursuant to
Section 2.4 hereof;
          (xx) with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
          (xxi) Intentionally Omitted.;
          (xxii) Intentionally Omitted.;
          (xxiii) if any of the assumptions contained in the Insolvency Opinion,
or in any other “non-consolidation” opinion delivered to Lender in connection
with the Loan, or in any other “non-consolidation” opinion delivered subsequent
to the closing of the Loan, is or shall become untrue in any material respect;
provided, however, that any such assumption becoming untrue shall not constitute
an Event of Default if (A) the event(s) underlying any assumption becoming
untrue (the “Event”) was inadvertent, immaterial and non-recurring, (B) such
Event is curable and Borrower shall promptly cure such Event within fifteen (15)
calendar days of notice from Lender and (C) within fifteen (15) Business Days of
the request by Lender, Borrower causes its legal counsel to deliver a revised or
updated Insolvency Opinion to the effect that such Event shall not impair,
negate or amend the opinions rendered in the Insolvency Opinion delivered in
connection with the closing of the Loan or subsequent to the closing, which
opinion shall be acceptable to Lender in its reasonable discretion;
          (xxiv) if (a) a material default has occurred and continues beyond any
applicable cure period under the Franchise Agreement, and such default permits a
party to terminate or cancel the Franchise Agreement or (b) any Franchise
Agreement expires or otherwise terminates without Lender’s prior written consent
and is not replaced with a Replacement Franchise Agreement;
          (xxv) if Borrower ceases to operate a hotel on any Individual Property
or terminates such business for any reason whatsoever (other than temporary
cessation in connection with any renovations to an Individual Property or
restoration of the Individual Property after Casualty or Condemnation);
          (xxvi) intentionally omitted;
          (xxvii) if Borrower shall fail to pay the Ground Rent or any
additional rent or other charge mentioned in or made payable by the Ground Lease
when said rent or other charge is due and payable after the expiration of all
applicable notice and grace periods contained in such Ground Lease;
          (xxviii) if there shall occur any default by Borrower, as tenant under
the Ground Lease, in the observance or performance of any material term,
covenant or condition of the Ground Lease on the part of Borrower to be observed
or performed and said default is not cured following the expiration of any
applicable grace and notice

119



--------------------------------------------------------------------------------



 



periods therein provided, or if the leasehold estate created by the Ground Lease
shall be surrendered or if the Ground Lease shall cease to be in full force and
effect or the Ground Lease shall be terminated or canceled for any reason or
under any circumstances whatsoever, or if any of the material terms, covenants
or conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered, or amended without the consent of Lender;
               (xxix) if Borrower shall continue to be in Default under any of
the other terms, covenants or conditions of this Agreement not specified in
subsections (i) to (xxviii) above, for ten (10) Business Days after written
notice to Borrower from Lender, in the case of any Default which can be cured by
the payment of a sum of money, or for thirty (30) days after written notice from
Lender in the case of any other Default; provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such 30-day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days;
               (xxx) if there shall be default under the Security Instruments or
any of the other Loan Documents beyond any applicable notice and cure periods
contained in such documents, whether as to Borrower or any Individual Property;
               (xxxi) if any of the Common Charges to be paid by Borrower
pursuant to the Condominium Documents are not paid by Borrower prior to
delinquency and such default shall continue for ten (10) Business Days after
written notice thereof;
               (xxxii) if the Condominium Board fails after the applicable
notice and cure periods set forth in the Declaration (a) to promptly comply in
all material respects with all laws, orders, and ordinances affecting the Condo
Property or the use thereof, or (b) to substantially complete and pay for,
within a reasonable time, any structure at any time in the process of
construction or repair on the Condo Property, all to the extent that the
Condominium Board is authorized to so maintain, repair, replace, rebuild and
complete the Condo Property by the Declaration and the By laws, and such default
shall continue for a period of sixty (60) days after written notice thereof to
the Condominium Board specifying such default and requiring the same to be
remedied shall have been given to the person designated from time to time on
behalf of the Borrower in accordance with the Declaration to receive service of
process; provided, however, such sixty (60) day period shall be extended
indefinitely so long as there is no material adverse effect on the value on the
Condo Property as a result of such failure;
               (xxxiii) if the Condominium Board fails, in accordance with the
terms of the Condominium Documents, (a) to keep the Common Elements and/or the
Condo Property, as applicable, insured against the hazards specified in the
Condominium Documents in the amounts and pursuant to policies in the form
specified therein, and Borrower has not delivered to Lender a satisfactory Unit
Policy in accordance with Section 6.1(a) and (b) hereof, and (b) to pay, as and
when the same becomes due and

120



--------------------------------------------------------------------------------



 



payable, any charge or encumbrance which, if unpaid, would become a lien against
the Property or any part thereof prior to or on a parity with the lien of the
Security Instrument and, if such failure shall result in the imposition of a
lien against the Condo Property and such lien shall not be discharged, dismissed
or bonded by the Condominium Association or Borrower within sixty (60) days of
such imposition and, in either case, the default shall continue for an
additional thirty (30) days after written notice thereof to Borrower;
               (xxxiv) if, without the prior written consent of Lender, Borrower
votes for, or fails to vote against, permitting the Condominium Board to
effectuate, any material modification or amendment to any of the terms or
provisions of the Condominium Documents so as to decrease the value of the Condo
Property in any material respect (including but not limited to any modification
or amendment that decreases Borrower’s voting rights with respect to the
Condominium Board);
               (xxxv) if, without prior written consent of Lender, Borrower
fails to comply with any of its obligations (other than its obligations to pay
Common Charges) under the Condominium Documents and any of the laws which
created the Condominium and such default continues for thirty (30) days after
written notice; provided, however, such thirty (30) day period shall be extended
in Lender’s reasonable discretion so long as there is no material adverse effect
on the value of the Condo Property, or use or operation thereof, as a result of
such failure;
               (xxxvi) if the Condominium is partitioned pursuant to any action
for partition by any Unit owner;
               (xxxvii) if, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, the Borrower, such other party as
may in writing be designated by Borrower, or any other party, as the case may
be, expands or causes the expansion of the Condominium and annexes to the land
covered by the Condominium additional land and improvements thereon, if the
result shall be to have a material adverse effect on the value of the Condo
Property, or use or operation thereof;
               (xxxviii) if the Condo Property is withdrawn from the condominium
regime established by the Condominium Act in connection with any condemnation,
any casualty or otherwise, in accordance with the Condominium Act without
Lender’s written consent, which consent shall not be unreasonably withheld,
delayed or conditioned; or
               (xxxix) if the Condominium is terminated without Lender’s written
consent.
          (b) Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi) or (vii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to all or any Individual
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan

121



--------------------------------------------------------------------------------



 



Documents against Borrower and any or all of the Properties, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi) or (vii) above, the Debt and all
other obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
     Section 8.2 Remedies.
          (a) Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
Individual Property or any other Collateral. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all Liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Properties and the other Collateral and each Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
          (b) With respect to Borrower and the Properties, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to any Individual Property or Collateral for the satisfaction of any of
the Debt in preference or priority to any other Individual Property or
Collateral, and Lender may seek satisfaction out of all of the Properties or any
other Collateral or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Security Instruments in any manner and for any amounts
secured by the Security Instruments then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose one or more of the Security Instruments to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose one or more of the Security Instruments to recover so much
of the principal balance of the Loan as Lender may accelerate and such other
sums secured by one or more of the Security Instruments as Lender may elect.
Notwithstanding one or more partial foreclosures, the Properties shall remain
subject to the Security Instruments to secure payment of sums secured by the
Security Instruments and not previously recovered.

122



--------------------------------------------------------------------------------



 



          (c) Lender shall have the right, from time to time, to sever the Note
and the other Loan Documents into one or more separate notes, Security
Instruments and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until ten (10) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.
     Section 8.3 Remedies Cumulative; Waivers.
     The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one or more
Defaults or Events of Default with respect to Borrower shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.
     IX. SPECIAL PROVISIONS
     Section 9.1 Sale of Notes and Securitization
     Lender may, at any time, sell, pledge, transfer or assign the Note, this
Agreement, the Security Instruments and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities (the “Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (a “Securitization”). At the request of the holder of the Note
and, to the extent not already required to be provided by Borrower under this
Agreement, Borrower (subject to the limitations set forth at the end of this
Section 9.1) shall use its commercially reasonable efforts to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with a
Securitization or the sale of the Note or the participations or Securities,
including, without limitation, to:

123



--------------------------------------------------------------------------------



 



          (a) (i) provide such financial and other information with respect to
the Properties, Borrower and the Manager, (ii) provide budgets relating to the
Properties and (iii) permit Lender or Lender’s designees to perform or permit or
cause to be performed or permitted such site inspection, appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), engineering reports and other due diligence investigations of the
Properties, as may be reasonably requested by the holder of the Note or the
Rating Agencies or as may be necessary or appropriate in connection with the
Securitization (the “Provided Information”), together, if customary, with
appropriate verification and/or consents of the Provided Information through
letters of accountants or opinions of counsel of independent attorneys
acceptable to Lender and the Rating Agencies;
          (b) if required by the Rating Agencies, deliver (i) a revised
Insolvency Opinion, (ii) revised opinions of counsel as to due execution and
enforceability with respect to the Properties, Borrower, Guarantor, Indemnitor,
Principal, and their respective Affiliates and the Loan Documents, and
(iii) revised organizational documents for Borrower, Guarantor, Indemnitor,
Principal and their respective Affiliates (including, without limitation, such
revisions as are necessary to comply with the provisions of Section 4.1.35
hereof), which counsel, opinions and organizational documents shall be
reasonably satisfactory to Lender and satisfactory to the Rating Agencies;
          (c) if required by the Rating Agencies, deliver such additional tenant
estoppel letters, subordination agreements or other agreements from parties to
agreements that affect the Properties, reasonably requested by Lender and the
Rating Agencies
          (d) execute such amendments to the Loan Documents and organizational
documents as may be reasonably requested by the holder of the Note or the Rating
Agencies or otherwise to effect the Securitization; provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (i) materially increase Borrower’s obligations
or out-of-pocket costs related to compliance with this Agreement, (except for
modifications and amendments required to be made pursuant to Section 9.1
(e) below), (ii) change the interest rate, the stated maturity or the
amortization of principal set forth in the Note or (iii) modify or amend any
other economic, financial or payment term (or otherwise modify or amend in any
material respect any of the terms) of the Loan, or (iv) otherwise be materially
adverse to Borrower.
          (e) if Lender elects, in its sole discretion, prior to or upon a
Securitization, to split the Loan into two or more parts, or the Note into
multiple component notes or tranches which may have different interest rates,
amortization payments and principal amounts, Borrower agrees to cooperate with
Lender in connection with the foregoing and to execute the required
modifications and amendments to the Note, this Agreement and the Loan Documents
and to provide opinions necessary to effectuate the same. Such Notes or
components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the Applicable Interest
Rate; and
          (f) make such representations and warranties as of the closing date of
the Securitization with respect to the Properties, Borrower, and the Loan
Documents as are necessary and customarily provided in securitization
transactions and as may be reasonably

124



--------------------------------------------------------------------------------



 



requested by the holder of the Note or the Rating Agencies and consistent with
the facts covered by such representations and warranties as they exist on the
date thereof, including the representations and warranties made in the Loan
Documents.
          Other than costs and expenses which are otherwise the responsibility
of Borrower pursuant to the terms of the Loan Documents, in connection with
Borrower’s complying with requests made under this Section 9.1, Borrower shall
only be responsible for the payment of (i) Borrower’s legal counsel and
accountants and (ii) any internal, administrative or clerical cost and expenses
incurred by Borrower.
     Section 9.2 Securitization Indemnification.
          (a) Borrower understands that certain of the Provided Information may
be included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus supplement, private placement
memorandum, offering circular or other offering document (each a “Disclosure
Document”) and may also be included in filings (an “Exchange Act Filing”) with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), or provided or made available to Investors or
prospective Investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Provided Information
in the Disclosure Document by providing all current information necessary to
keep the Provided Information in the Disclosure Document accurate and complete
in all material respects.
          (b) Borrower agrees to provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, or (iii) collateral
and structured term sheets or similar materials, an indemnification certificate
(A) certifying that Borrower has carefully examined such memorandum or
prospectus or term sheets, as applicable, as it relates to the Provided
Information or the descriptions of the Properties, Borrower, Guarantor, the
Manager, Principal or any Affiliates thereof contained therein, including
without limitation, the sections entitled “Special Considerations,” “Description
of the Mortgages,” “Description of the Mortgage Loans and Mortgaged Property,”
“The Manager,” “The Borrower” and “Certain Legal Aspects of the Mortgage Loan,”
and such sections (and any other sections reasonably requested), to the extent
they relate to the Provided Information or the descriptions of the Properties,
Borrower, Guarantor, the Manager, Principal or any Affiliates thereof, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading in any material
respect, (B) indemnifying Lender (and for purposes of this Section 9.2, Lender
hereunder shall include its officers and directors), the Affiliate of Bank of
America, N.A. (“Bank of America”) that has filed the registration statement
relating to the Securitization (the “Registration Statement”), each of its
directors, each of its officers who have signed the Registration Statement and
each Person who controls the Affiliate within the

125



--------------------------------------------------------------------------------



 



meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Bank of America”), and Bank of America, each of its
directors and each Person who controls Bank of America within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Bank of
America Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections described in
clause (A) above, to the extent they relate to the Provided Information or the
descriptions of the Properties, Borrower, Guarantor, the Principal, Manager or
any Affiliate thereof or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections or in light of the
circumstances under which they were made, not misleading in any material
respect, to the extent they relate to the Provided Information or the
descriptions of the Properties, Borrower, Guarantor, the Principal, Manager or
any Affiliate thereof and (C) agreeing to reimburse Lender, the Bank of America
Group and the Underwriter Group for any legal or other expenses reasonably
incurred by Lender the Bank of America Group and the Underwriter Group in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under clauses (B) or (C) above
only to the extent that any such Liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the memorandum or prospectus or in connection
with the underwriting of the debt, including, without limitation, financial
statements of Borrower, operating statements, rent rolls, environmental site
assessment reports and property condition reports with respect to the
Properties. This indemnification will be in addition to any liability which
Borrower may otherwise have. Moreover, the indemnification provided for in
Clauses (B) and (C) above shall be effective whether or not an indemnification
certificate described in (A) above is provided and shall be applicable based on
information previously provided by Borrower or its Affiliates if Borrower does
not provide the indemnification certificate.
          (c) In connection with filings under the Exchange Act, Borrower agrees
to indemnify (i) Lender, the Bank of America Group and the Underwriter Group for
Liabilities to which Lender, the Bank of America Group or the Underwriter Group
may become subject insofar as the Liabilities arise out of or are based upon the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading in any material respect and (ii) reimburse
Lender, the Bank of America Group or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Bank of America Group or the
Underwriter Group in connection with defending or investigating the Liabilities.
          (d) Promptly after receipt by an indemnified party under this
Section 9.2 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9.2, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement

126



--------------------------------------------------------------------------------



 



thereof, the indemnifying party will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party. After
notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party to
parties. The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another indemnified party.
          (e) In order to provide for just and equitable contribution in
circumstances in which the indemnifications provided for in Section 9.2(b) or
(c) is or are for any reason held to be unenforceable by an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or (c), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Bank of America’s and Borrower’s relative knowledge and access to
information concerning the matter with respect to which claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and
(iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined solely by pro rata or per capita allocation.
          (f) The liabilities and obligations of both Borrower and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
          (g) Notwithstanding anything contained in this Section 9.2 to the
contrary, the aggregate amount of Borrower’s liability or obligation for all
claims hereunder shall not exceed the original Loan Amount.
     Section 9.3 Servicer.
     At the option of Lender, the Loan may be serviced by a servicer/trustee
(the “Servicer”) selected by Lender and Lender may delegate all or any portion
of its responsibilities under this

127



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents to the Servicer pursuant to a servicing
agreement (the “Servicing Agreement”) between Lender and Servicer.
     Section 9.4 Exculpation.
          (a) Except as otherwise provided in this Section 9.4 and comparable
provisions in the Security Instruments or in the other Loan Documents, Lender
shall not enforce the liability and obligation of Borrower or any of Borrower’s
Affiliates to perform and observe the obligations contained in this Agreement,
the Note or the Security Instruments by any action or proceeding wherein a money
judgment shall be sought against Borrower or any of Borrower’s Affiliates,
except that Lender may bring a foreclosure action, action for specific
performance or other appropriate action or proceeding to enable Lender to
enforce and realize upon this Agreement, the Note, the Security Instruments, the
other Loan Documents, and the interest in the Properties, the Rents and any
other Collateral created by this Agreement, the Note, the Security Instruments
and the other Loan Documents; provided, however, that any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Properties, in the Rents and in any other Collateral.
Lender, by accepting this Agreement, the Note and the Security Instruments,
agrees that it shall not, except as otherwise provided in this Section 9.4 and
comparable provisions in the Security Instruments, sue for, seek or demand any
deficiency judgment against Borrower or any of Borrower’s Affiliates in any such
action or proceeding, under or by reason of or under or in connection with this
Agreement, the Note, the Security Instruments or the other Loan Documents. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by this Agreement, the
Note, the Security Instruments or the other Loan Documents; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instruments; (iii) except as
set forth in this Section 9.4, affect the validity or enforceability of any
indemnity (including, without limitation, the Environmental Indemnity), guaranty
(including, without limitation, the Guaranty), master lease or similar
instrument made in connection with this Agreement, the Note, the Security
Instruments, or the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) except as set forth in this
Section 9.4, impair the enforcement of the Assignment of Leases; (vi) impair the
right of Lender to enforce the provisions of Section 10.2 of the Security
Instruments or Sections 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof; or (vii) impair
the right of Lender to obtain a deficiency judgment or other judgment on the
Note against Borrower to the extent necessary to (A) preserve or enforce its
rights and remedies against any Individual Property or (B) obtain any Insurance
Proceeds or Awards to which Lender would otherwise be entitled under the terms
of this Agreement or the Security Instruments; provided however, Lender shall
only enforce such judgment to the extent of the Insurance Proceeds and/or
Awards.
          (b) Notwithstanding the provisions of this Section 9.4 to the
contrary, Borrower shall be personally liable to Lender for the Losses Lender
incurs to the extent due to: (i) fraud or material misrepresentation in
connection with the execution and the delivery of this Agreement, the Note, the
Security Instrument, or the other Loan Documents; (ii) Borrower’s misapplication
or misappropriation of Rents received by Borrower or Operating Lessee after the
occurrence of an Event of Default; (iii) Borrower’s misapplication or
misappropriation of Security Deposits or Rents collected more than thirty
(30) days in advance; (iv) Borrower’s

128



--------------------------------------------------------------------------------



 



misapplication or the misappropriation of Insurance Proceeds or Awards;
(v) Borrower’s failure to pay Taxes, Other Charges (except to the extent that
sums sufficient to pay such amounts have been deposited in escrow with Lender
pursuant to the terms of Section 7.2 hereof), charges for labor or materials or
other charges that can create Liens on the Properties; (vi) Borrower’s failure
to return or to reimburse Lender for all Personal Property taken from any
Properties by or on behalf of Borrower and not replaced with Personal Property
of comparable utility and value; (vii) any act of intentional waste or arson to
the Collateral by Borrower, Principal or any Affiliate or thereof or by any
Indemnitor or Guarantor; (viii) any fees or commissions paid by Borrower to
Principal or any Affiliate of Borrower, Principal, Indemnitor, or Guarantor in
violation of the terms of this Agreement, the Note, the Security Instruments or
the other Loan Documents; (ix) Borrower’s failure to comply with the provisions
of Sections 4.1.39 and 5.1.19 of this Agreement; (x) any Loss resulting from a
Casualty due to Borrower’s failure to obtain the insurance required pursuant to
Section 6.1; (xi) Borrower’s default under Section 5.1.10 hereof (after ten
(10) Business Days prior written notice to Borrower), (xii) if any Ground Lease
is modified or terminated other than in accordance with the terms hereof,
(xiii) any Loss resulting from the Jacksonville Property’s failure to comply
with applicable zoning ordinances relating to density or number of hotel rooms
and (xiv) any Loss paid to Hilton Inns, Inc. or any Affiliate thereof
(including, without limitation, any termination or similar fees by, or on behalf
of, Operating Lessee) resulting from a termination of the franchise license
agreement(s) relating to the Hilton Franchised Properties.
          (c) Notwithstanding the foregoing, the agreement of Lender not to
pursue recourse liability as set forth in Subsection (a) above SHALL BECOME NULL
AND VOID and shall be of no further force and effect and the obligation to repay
the Debt shall become a personal recourse obligation of Borrower (i) in the
event of Borrower’s or Principal’s default under Section 4.1.35 hereof (such
that such failure was considered by a court as a factor in the court’s finding
for a consolidation of the assets of Borrower or Principal with the assets of
another Person) or any Transfer in violation of the provisions of Section 5.2.10
hereof or Article 7 of the Security Instruments, (ii) if any Individual Property
or any part thereof shall become an asset, or if Borrower, Principal or any
Ground Lessor Affiliated with Borrower shall be a debtor, in (A) a voluntary
bankruptcy or insolvency proceeding or (B) an involuntary bankruptcy or
insolvency proceeding commenced by any Person (other than Lender) and, with
respect to such involuntary proceeding, Borrower consents or fails to object to
such proceedings) or if Borrower, Principal or Ground Lessor, has acted in
concert with, colluded or conspired with the party to cause the filing of such
involuntary proceeding or (iii) an Event of Default contemplated by
Section 8.1(xi)(b), 8.1(xi)(c) or 8.1(xxiv)(b) hereof has occurred (unless
caused by, or at the request of Lender); provided, however, with respect to this
Section 9.4(c)(iii) only, Borrower shall only be liable on a recourse basis for
the Allocated Loan Amounts (plus interest thereon and costs and expenses
relating thereto) of the Individual Properties that were the cause of such Event
of Default.
          (d) Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim against Borrower or Principal for the full
amount of the indebtedness secured by the Security Instruments or to require
that all Collateral shall continue to secure all of the indebtedness owing to
Lender in accordance with this Agreement, the Note, the Security Instruments and
the other Loan Documents.

129



--------------------------------------------------------------------------------



 



     Section 9.5 Contributions and Waivers.
          (a) As a result of the transactions contemplated by this Agreement,
each Borrower will benefit, directly and indirectly, from each Borrower’s
obligation to pay the Debt and perform its Obligations and in consideration
therefore each Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section 9.5 to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of the Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and for purposes of this Section 9.5, includes any
exercise of recourse by Lender against any Collateral of a Borrower and
application of proceeds of such Collateral in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).
          (b) Each Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any State law.
          (c) In order to provide for a fair and equitable contribution among
each Borrower in the event that any Contribution is made by an individual
Borrower (a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section 9.5.
          (d) For purposes hereof, the “Benefit Amount” of any individual
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower and its Affiliates from extensions of credit made by Lender
(a) to such Borrower and (b) to the other Borrowers hereunder and the Loan
Documents to the extent such other Borrowers have guaranteed or mortgaged their
Properties to secure the Obligations of such Borrower to Lender.
          (e) Each Borrower shall be liable to a Funding Borrower in an amount
equal to the greater of (A) the (i) ratio of the Benefit Amount of such Borrower
to the total amount of Obligations, multiplied by (ii) the amount of Obligations
paid by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of
the fair saleable value of the property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably expected
to become due in respect of contingent liabilities) determined as of the date on
which the payment made by a Funding Borrower is deemed made for purposes hereof
(giving effect to all payments made by other Funding Borrowers as of such date
in a manner to maximize the amount of such Contributions).
          (f) In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of

130



--------------------------------------------------------------------------------



 



the amount calculated pursuant to this Section 9.5 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.
          (g) Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.
          (h) No Reimbursement Contribution payments payable by a Borrower
pursuant to the terms of this Section 9.5 shall be paid until all amounts then
due and payable by all of Borrowers to Lender, pursuant to the terms of the Loan
Documents, are paid in full in Cash. Nothing contained in this Section 9.5 shall
limit or affect in any way the Obligations of any Borrower to Lender under this
Note or any other Loan Documents.
          (i) Each Borrower waives:
          (A) any right to require Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;
          (B) the defense of the statute of limitations in any action against
any other Borrower or for the collection of any indebtedness or the performance
of any obligation under the Loan;
          (C) any defense based upon any legal disability or other defense of
any other Borrower, any Guarantor or Indemnitor of any other person or by reason
of the cessation or limitation of the liability of any other Borrower or any
Guarantor or Indemnitor from any cause other than full payment of all sums
payable under the Note, this Agreement and any of the other Loan Documents;
          (D) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
          (E) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal;
          (F) any defense based upon any failure by Lender to obtain collateral
for the indebtedness or failure by Lender to perfect a lien on any collateral;
          (G) presentment, demand, protest and notice of any kind;
          (H) any defense based upon any failure of Lender to give notice of
sale or other disposition of any collateral to any other Borrower or to any
other person or

131



--------------------------------------------------------------------------------



 



entity or any defect in any notice that may be given in connection with any sale
or disposition of any collateral;
          (I) any defense based upon any failure of Lender to comply with
Applicable Laws in connection with the sale or other disposition of any
collateral, including, without limitation, any failure of Lender to conduct a
commercially reasonable sale or other disposition of any collateral;
          (J) any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;
          (K) any defense based upon any use of cash collateral under
Section 363 of the Bankruptcy Code;
          (L) any defense based upon any agreement or stipulation entered into
by Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
          (M) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;
          (N) any defense based upon the avoidance of any security interest in
favor of Lender for any reason;
          (O) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and
          (P) any defense or benefit based upon Borrower’s, or any other
party’s, resignation of the portion of any obligation secured by the applicable
Security Instruments to be satisfied by any payment from any other Borrower or
any such party.
          (j) Each Borrower waives:
          (A) all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as nonjudicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;
          (B) all rights and defenses that Borrower may have because any of Debt
is secured by real property. This means, among other things: (i) Lender may
collect from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (ii) if Lender forecloses on any real
property collateral pledged by any other Borrower, (a) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is

132



--------------------------------------------------------------------------------



 



worth more than the sale price, (b) Lender may collect from Borrower even if any
other Borrower, by foreclosing on the real property collateral, has destroyed
any right Borrower may have to collect from any other Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Borrower may
have because any of the Debt is secured by real property; and
          (C) any claim or other right which Borrower might now have or
hereafter acquire against any other Borrower or any other person that arises
from the existence or performance of any obligations under the Note, this
Agreement, the Security Instruments or the other Loan Documents, including,
without limitation, any of the following: (i) any right of subrogation,
reimbursement, exoneration, contribution, or indemnification; or (ii) any right
to participate in any claim or remedy of Lender against any other Borrower or
any collateral security therefor, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law.
          (D) Any rights of Borrowers of subrogation, reimbursement,
indemnification, and/or contribution against any other Borrower or any other
person or entity, and any other rights and defenses that are or may become
available to any Borrower or any other person or entity by reasons of
Sections 2787-2855, inclusive of the California Civil Code;
          (E) Any rights or defenses that may be available by reason of any
election of remedies by any Borrower (including, without limitation, any such
election which in any manner impairs, effects, reduces, releases, destroys or
extinguishes any Borrower’s subrogation rights, rights to proceed against any
other Borrower for reimbursement, or any other rights of Borrowers to proceed
against any other person, entity or security, including but not limited to any
defense based upon an election of remedies by any Borrower under the provisions
of Section 580(d) of the California Code of Civil Procedure or any similar law
of California or of any other State or of the United States); and
          (F) Any rights or defenses Borrowers may have because the Obligations
are secured by real property or any estate for years. These rights or defenses
include, but are not limited to, any rights or defenses that are based upon,
directly or indirectly, the application of Section 580(a), Section 580(b),
Section 580(d) or Section 726 of the California Code of Civil Procedure to the
Obligations.
     Section 9.6 Reallocation of Loan Amounts.
     Lender, without in any way limiting its other rights hereunder, in its sole
and absolute discretion, shall have the right, at any time prior to a
Securitization, to reallocate the amount of the Note A and Note B and/or adjust
the interest rate rates thereon provided that (i) the aggregate principal amount
of Note A and Note B immediately following such reallocation shall equal the
outstanding principal balance of Note A and Note B immediately prior to such
reallocation, (ii) the aggregate Monthly Debt Service Payment Amount immediately
following such reallocation shall not exceed the aggregate Monthly Debt Service
Payment Amount immediately prior to the reallocation, and (iii) the weighted
average interest rate of Note A and Note B immediately

133



--------------------------------------------------------------------------------



 



following such reallocation shall equal the weighted average interest rate which
was applicable to Note A and Note B immediately prior to such reallocation.
Borrower shall cooperate with all reasonable requests of Lender in order to
reallocate the amount of Note A and Note B and shall execute and deliver such
documents as shall reasonably be required by Lender in connection therewith, all
in form and substance reasonably satisfactory to Lender.
     X. MISCELLANEOUS
     Section 10.1 Survival.
     This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender, and all covenants, promises and agreements in this Agreement, by or on
behalf of Lender, shall be binding upon the legal representatives successors and
assigns of Lender.
     Section 10.2 Lender’s Discretion.
     Whenever pursuant to this Agreement, Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
     Section 10.3 Governing Law.
          (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER
TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING
THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK; PROVIDED HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE
OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF
THE STATE WHERE EACH INDIVIDUAL PROPERTY IS LOCATED SHALL APPLY.

134



--------------------------------------------------------------------------------



 



          (b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER
THIS AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
     Section 10.4 Modification, Waiver in Writing.
     No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
     Section 10.5 Delay Not a Waiver.
     Neither any failure nor any delay on the part of Lender or Borrower in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under the Note
or under any other Loan Document, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

135



--------------------------------------------------------------------------------



 



     Section 10.6 Notices.
     All notices or other written communications hereunder shall be deemed to
have been properly given (i) upon delivery, if delivered in person or by
facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

         
 
  If to Borrower:   c/o FelCor Lodging Trust Incorporated
 
      545 E. John Carpenter Freeway, Suite 1300
 
      Irving, Texas 75062
 
      Attention: General Counsel
 
      Facsimile No.: (972) 444-4949
 
       
 
  With a copy to:   Jenkens & Gilchrist
 
      1445 Ross Avenue, Suite 3200
 
      Dallas, Texas 75202
 
      Attention: Robert W. Dockery, Esq.
 
      Facsimile No.: (214) 855-4300
 
       
 
  If to Lender:   Bank of America, N.A.
 
      Capital Markets Servicing Group
 
      900 West Trade Street, Suite 650
 
      Mail Code: NC1-026-06-01
 
      Charlotte, North Carolina 28255
 
      Telephone No.: (866) 531-0957
 
      Facsimile No.: (704) 317-4501
 
       
 
  and    
 
       
 
  With a copy to:   Thacher Proffitt & Wood LLP
 
      Two World Financial Center
 
      New York, New York 10281
 
      Attention: David S. Hall, Esq.
 
      Facsimile No.: (212) 912-7751

     or addressed as such party may from time to time designate by written
notice to the other parties.
     Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

136



--------------------------------------------------------------------------------



 



     Section 10.7 Trial by Jury.
     BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. BORROWER AND LENDER ARE HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER AND LENDER, AS APPLICABLE.
     Section 10.8 Headings.
     The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
     Section 10.9 Severability.
     Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under Applicable Law, but if any
provision of this Agreement shall be prohibited by or invalid under Applicable
Law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     Section 10.10 Preferences.
     Except as otherwise expressly provided herein, Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder. To
the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, State or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.
     Section 10.11 Waiver of Notice.
     Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive

137



--------------------------------------------------------------------------------



 



any notice from Lender with respect to any matter for which this Agreement or
the other Loan Documents do not specifically and expressly provide for the
giving of notice by Lender to Borrower.
     Section 10.12 Remedies of Borrower.
     In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. The parties hereto agree that
any action or proceeding to determine whether Lender has acted reasonably shall
be determined by an action seeking declaratory judgment.
     Section 10.13 Expenses; Indemnity.
          (a) Except as otherwise expressly provided herein, Borrower covenants
and agrees to pay or, if Borrower fails to pay, to reimburse, Lender within five
(5) days of receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Properties); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Properties, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Properties or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts,

138



--------------------------------------------------------------------------------



 



fraud or willful misconduct of Lender. Any cost and expenses due and payable to
Lender may be paid from any amounts in the Lockbox Account.
          (b) Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of Lender. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under Applicable Law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.
          (c) Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless Lender and the Indemnified Parties from and
against any and all losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any State statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.
          (d) Other than in connection with a Securitization, Borrower covenants
and agrees to pay for or, if Borrower fails to pay, to reimburse Lender for,
(i) any fees and expenses incurred by any Rating Agency in connection with any
Rating Agency review of the Loan, the Loan Documents or any transaction
contemplated thereby or (ii) any consent, approval, waiver or confirmation
obtained from such Rating Agency pursuant to the terms and conditions of this
Agreement or any other Loan Document and Lender shall be entitled to require
payment of such fees and expenses as a condition precedent to the obtaining of
any such consent, approval, waiver or confirmation.
     Section 10.14 Schedules and Exhibits Incorporated.
     The Schedules and Exhibits annexed hereto are hereby incorporated herein as
a part of this Agreement with the same effect as if set forth in the body
hereof.
     Section 10.15 Offsets, Counterclaims and Defenses.
     Any assignee of Lender’s interest in and to this Agreement, the Note and
the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are

139



--------------------------------------------------------------------------------



 



unrelated to the Loan Documents which Borrower may otherwise have against any
assignor of the Loan Documents, and no such unrelated counterclaim or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower.
     Section 10.16 No Joint Venture or Partnership; No Third Party
Beneficiaries.
          (a) Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender.
          (b) This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower (or an Affiliate of either of the foregoing acting on behalf of
Borrower or Lender, as applicable) any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
     Section 10.17 Publicity.
     All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Bank of
America, or any of their Affiliates shall be subject to the prior written
approval of Lender, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, disclosure required by any federal
or State securities laws, rules or regulations, as determined by Borrower’s
counsel, shall not be subject to the prior written approval of Lender.
     Section 10.18 Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.
          (a) Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Properties and in reliance
upon the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that the Security Instruments are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Security Instruments shall constitute an Event of
Default under each of the other Security Instruments which secure the Note;
(ii) an Event of Default under the Note or this Agreement shall constitute an
Event of Default under each Security Instrument; (iii) each

140



--------------------------------------------------------------------------------



 



Security Instrument shall constitute security for the Note as if a single
blanket lien were placed on all of the Properties as security for the Note; and
(iv) such cross-collateralization shall in no event be deemed to constitute a
fraudulent conveyance.
          (b) To the fullest extent permitted by Applicable Law, Borrower, for
itself and its successors and assigns, waives all rights to a marshalling of the
assets of Borrower and of the Properties, or to a sale in inverse order of
alienation in the event of foreclosure of all or any of the Security
Instruments, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Security Instruments, any equitable right otherwise available to Borrower which
would require the separate sale of the Properties or require Lender to exhaust
its remedies against any Individual Property or any combination of the
Properties before proceeding against any other Individual Property or
combination of Properties; and further in the event of such foreclosure Borrower
does hereby expressly consent to and authorize, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Properties.
     Section 10.19 Waiver of Counterclaim.
     Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
     Section 10.20 Conflict; Construction of Documents; Reliance.
     In the event of any conflict between the provisions of this Agreement and
any of the other Loan Documents, the provisions of this Agreement shall control.
The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

141



--------------------------------------------------------------------------------



 



     Section 10.21 Brokers and Financial Advisors.
     Borrower and Lender hereby represent that they have dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrower hereby
agrees to indemnify, defend and hold Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and expenses) in any way relating to or arising from
a claim by any Person that such Person acted on behalf of Borrower in connection
with the transactions contemplated herein. The provisions of this Section 4.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.
     Section 10.22 Prior Agreements.
     This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.
Section 10.23 Counterparts.
     This Agreement may be executed in any number of duplicate originals and
each duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement.
     Section 10.24 Liability.
     This Agreement shall be binding upon and inure to the benefit of Borrower
and Lender and their respective successors and assigns forever.
[NO FURTHER TEXT ON THIS PAGE]

142



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

                      FELCOR/JPM HOTELS, L.L.C., a Delaware limited liability
company    
 
                    By:   /s/ Joel M. Eastman                           Name:
Joel M. Eastman             Title: Vice President    
 
                    DJONT/JPM LEASING, L.L.C., a Delaware limited liability
company    
 
                    By:   /s/ Joel M. Eastman                           Name:
Joel M. Eastman             Title: Vice President    
 
                    BANK OF AMERICA, N.A., a national banking association    
 
                    By:   Michael S. Birajiclian                           Name:
Michael S. Birajiclian             Title: Principal    
 
                    Acknowledged and agreed to with respect to its obligations
set forth in Article 9 hereof:    
 
                    FELCOR LODGING LIMITED PARTNERSHIP a
Delaware limited partnership    
 
                    By:   FelCor Lodging Trust Incorporated, a
Maryland corporation, its generalpartner    
 
               
 
      By:   /s/ Jonathan H. Yellen    
 
               
 
          Name: Jonathan H. Yellen    
 
          Title: Executive Vice President    

 